                                 Case 20-13103-BLS                      Doc 1      Filed 12/14/20           Page 1 of 110



Fill in this information to identify your case:


United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)                                                        Chapter       11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                BC Hospitality Group Inc.

2.   All other names debtor
     used in the last 8 years
                                  by CHLOE.
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  205 Hudson Street
                                  Suite 1001
                                  New York, NY 10013
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                          Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.eatbychloe.com


6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          Partnership (excluding LLP)
                                          Other. Specify:




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
     27422357.1
                                    Case 20-13103-BLS                   Doc 1         Filed 12/14/20              Page 2 of 110
Debtor    BC Hospitality Group Inc.                                                                     Case number (if known)
          Name


7.   Describe debtor's business        A. Check one:
                                              Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                              Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                              Railroad (as defined in 11 U.S.C. § 101(44))
                                              Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                              Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                              Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                              None of the above

                                       B. Check all that apply
                                           Tax-exempt entity (as described in 26 U.S.C. §501)
                                              Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                              Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                              7225

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                              Chapter 7
     debtor filing?
                                              Chapter 9

     A debtor who is a “small                 Chapter 11. Check all that apply:
     business debtor” must check                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     the first sub-box. A debtor as                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     defined in § 1182(1) who
                                                                  $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     elects to proceed under                                      operations, cash-flow statement, and federal income tax return or if any of these documents do not
     subchapter V of chapter 11                                   exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     (whether or not the debtor is
     a “small business debtor”)                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     must check the second                                        debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
     sub-box.                                                     proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                              Chapter 12

9.   Were prior bankruptcy                 No.
     cases filed by or against
     the debtor within the last 8
     years?                            Yes.
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number

10. Are any bankruptcy cases               No
    pending or being filed by a
    business partner or an                 Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     SEE SCHEDULE I TO VOLUNTARY PETITION                            Relationship
                                                  District                                 When                              Case number, if known


 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
     27422357.1
                                Case 20-13103-BLS                   Doc 1        Filed 12/14/20            Page 3 of 110
Debtor   BC Hospitality Group Inc.                                                               Case number (if known)
         Name




11. Why is the case filed in    Check all that apply:
    this district?
                                       Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                       A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal              Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs         Yes.
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                               It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                              What is the hazard?
                                               It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                              livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                               Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                               No


                                           Yes.         Insurance agency
                                                        Contact name
                                                        Phone


         Statistical and administrative information

13. Debtor's estimation of      .        Check one:
    available funds
                                            Funds will be available for distribution to unsecured creditors.
                                            After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                            1,000-5,000                                 25,001-50,000
    creditors
                                    50-99                                           5001-10,000                                 50,001-100,000
                                    100-199                                         10,001-25,000                               More than 100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                              $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities           $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                             $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
    27422357.1
                                 Case 20-13103-BLS                   Doc 1        Filed 12/14/20              Page 4 of 110
Debtor   BC Hospitality Group Inc.                                                                 Case number (if known)
         Name



         Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      December 14, 2020
                                                  MM / DD / YYYY


                             X   /s/ Patrick J. Bartels, Jr.                                              Patrick J. Bartels, Jr.
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Director




18. Signature of attorney    X   /s/ M. Blake Cleary                                                       Date December 14, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 M. Blake Cleary
                                 Printed name

                                 Young Conaway Stargatt & Taylor, LLP
                                 Firm name

                                 Rodney Square
                                 1000 N. King Street
                                 Wilmington, DE 19801
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      (302) 571-6600               Email address      mbcleary@ycst.com


                                 DE 3614
                                 Bar number and State




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
    27422357.1
                        Case 20-13103-BLS            Doc 1     Filed 12/14/20       Page 5 of 110

         


                                   6&+('8/(,7292/817$5<3(7,7,21
         
                               3HQGLQJ%DQNUXSWF\&DVHV)LOHGE\$IILOLDWHG(QWLWLHV
                                                              
                 2QWKHGDWHKHUHRIHDFKRIWKHDIILOLDWHVOLVWHGEHORZLQFOXGLQJWKHGHEWRULQWKLVFKDSWHU
          FDVH FROOHFWLYHO\ WKH ³'HEWRUV´  ZLOO ILOH RU KDYH ILOHG D SHWLWLRQ LQ WKH 8QLWHG 6WDWHV
         %DQNUXSWF\&RXUWIRUWKH'LVWULFWRI'HODZDUHIRUUHOLHIXQGHUFKDSWHURIWLWOHRIWKH8QLWHG
         6WDWHV &RGH  86&    &RQWHPSRUDQHRXVO\ ZLWK WKH ILOLQJ RI WKHLU YROXQWDU\
         SHWLWLRQVWKH'HEWRUVDUHILOLQJDPRWLRQUHTXHVWLQJWKDWWKH&RXUWFRQVROLGDWHWKHLUFKDSWHU
         FDVHVIRUDGPLQLVWUDWLYHSXUSRVHVRQO\

         7KH'HEWRUVDUHWKHIROORZLQJHQWLWLHV DORQJZLWKWKHLUIHGHUDOWD[LGHQWLILFDWLRQQXPEHUV 
         
                   %&+RVSLWDOLW\*URXS,QF  

                      %&+RVSLWDOLW\*URXS//&  

                      %&,QWHUQDWLRQDO//&  

                      %&&RPPLVVDU\1-//&  

                      (%OHHFNHU//&  

                      (:HVWQG6WUHHW//&  

                      (/DID\HWWH//&  

                      %&:LOOLDPVEXUJ//&  

                      %&5&//&  

                     &:666//&  

                     %&8QLRQ6TXDUH//&  

                     %&%URDGZD\//&  

                     %&/H[LQJWRQ//&  

                     &&6:)HQZD\//&  

                     (6HDSRUW//&  

                     %&%DFN%D\//&  

                     %&3URYLGHQFH//&  

                     %&6LOYHU/DNH//&  



         
                     Case 20-13103-BLS     Doc 1   Filed 12/14/20   Page 6 of 110

         


                 %&&HQWXU\&LW\//&  

                 %&:HVW+ROO\ZRRG//&  





                                                   
         
              Case 20-13103-BLS        Doc 1     Filed 12/14/20    Page 7 of 110




                                    WRITTEN CONSENT

                                               OF

                          THE RESTRUCTURING COMMITTEE

                                               OF

                               THE BOARD OF DIRECTORS

                              BC HOSPITALITY GROUP INC.

                                       December 14, 2020

       The undersigned, being the sole member of the Restructuring Committee (the
“Committee”) of the Board of Directors of BC Hospitality Group Inc., a Delaware corporation
(the “Parent”), hereby adopts by this Written Consent, in accordance with Section 141(f) of the
General Corporation Law of the State of Delaware, the following resolutions with the same force
and effect as if they had been adopted at a duly convened meeting of the Committee:

       WHEREAS, on December 7, 2020, the Board of Directors of the Parent, by unanimous
written consent (the “Committee Consent”), established the Committee, appointed the
undersigned as the sole member of the Committee, and delegated full and exclusive authority on
behalf of the Parent with respect to any Designated Restructuring Matters (as defined in the
Committee Consent), including those matters set forth herein;

        WHEREAS, the Parent is the sole member of BC Hospitality Group LLC, a New York
limited liability company (“BC LLC”), and BC LLC is the sole member, manager, or managing
member of various limited liability companies listed on Exhibit A attached hereto (the
“Subsidiaries” and together with the Parent and BC LLC, each, a “Company” and collectively,
the “Companies”);

        WHEREAS, the Committee has reviewed and considered the financial and operational
condition of the Companies, and the Companies’ business on the date hereof, including the assets
of the Companies, and current and long-term liabilities of the Companies, and the
recommendations of the Companies’ legal, financial, and restructuring advisors as to the relative
risks and benefits of pursuing a bankruptcy proceeding under the provisions of chapter 11 of title
11 of the United States Code (the “Bankruptcy Code”); and

        WHEREAS, the Committee has determined that it is in the best interests of the Companies
and the Companies’ stakeholders, creditors, and other interested parties to commence a case under
the provisions of chapter 11 of the Bankruptcy Code.

Commencement and Prosecution of Bankruptcy Case

        NOW, THEREFORE, BE IT RESOLVED, that, in the judgment of the Committee, it is
desirable and in the best interests of the Companies, the creditors of the Companies, and other
interested parties of the Companies, that a voluntary petition (a “Petition”) be filed by each
              Case 20-13103-BLS          Doc 1     Filed 12/14/20     Page 8 of 110




Company with the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) under the provisions of chapter 11 of the Bankruptcy Code; and it is further

        RESOLVED, that the officers of each Company and Patrick J. Bartels, Jr. (each, an
“Authorized Person” and collectively, the “Authorized Persons”) be, and each of them, acting
alone or in any combination, hereby is, authorized, directed, and empowered, on behalf of and in
the name of such Company (i) to execute and verify a Petition and all documents ancillary thereto,
and to cause such Petition to be filed with the Bankruptcy Court commencing a case (a
“Bankruptcy Case” and collectively, the “Bankruptcy Cases”), and to make or cause to be made
prior to the execution thereof any modifications to such Petition or ancillary documents, and (ii)
to execute, verify, and file or cause to be filed all other petitions, schedules, lists, motions,
applications, declarations, affidavits, and other papers or documents necessary, appropriate, or
desirable in connection with the foregoing; and it is further

Retention of Professionals

        RESOLVED, that the law firm Young Conaway Stargatt & Taylor, LLP, shall be, and
hereby is, authorized, empowered, and directed to represent the Companies, as debtors and
debtors-in-possession, in connection with the Bankruptcy Cases on the terms set forth in its
engagement letter with the Parent on behalf of the Companies, which is hereby ratified and
approved, and to represent and assist each of the Companies in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
obligations, including to (a) execute, acknowledge, deliver, and verify the Petition and all other
ancillary documents, and to cause the Petition to be filed with the Bankruptcy Court and make or
cause to be made, prior to execution thereof, any modifications to the Petition or any ancillary
document as an Authorized Person deems necessary, desirable, or appropriate to carry out the
intent and accomplish the purpose of these resolutions, (b) execute, acknowledge, deliver, verify,
and file or cause to be filed all petitions, schedules, statements, lists, motions, applications and
other papers or documents necessary or proper in connection with the foregoing, and (c) execute,
acknowledge, deliver, and verify any and all other documents necessary or proper in connection
therewith and to administer the Companies’ chapter 11 cases in form or forms as any Authorized
Person may deem necessary or proper in order to effectuate the purpose of the intent of the
foregoing resolution; and in connection therewith, each of the Authorized Persons, with power of
delegation, is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of Young Conaway Stargatt & Taylor, LLP; and it is further

        RESOLVED, that the firm Ankura Consulting Group, LLC, be, and hereby is, authorized
and empowered to represent and assist the Companies as financial advisor and investment banker
to represent and assist the Companies in connection with the sale of the Companies’ assets and in
carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance each
Companies’ rights and obligations; and in connection therewith, each of the Authorized Persons,
with powers of delegation, is hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed an appropriate application for
authority to retain the services of Ankura Consulting Group, LLC; and it is further



                                                  2
              Case 20-13103-BLS         Doc 1     Filed 12/14/20     Page 9 of 110




        RESOLVED, that each Authorized Person be, and hereby is, authorized, empowered, and
directed, in the name and on behalf of each Company, with full power of delegation, to determine
in their judgment if necessary, and if determined to be necessary, to employ and retain a firm, to
be named at a later date, to retain a Chief Restructuring Officer of the Company, along with
additional personnel, as restructuring advisors to represent and assist the Companies in carrying
out each Company’s duties under the Bankruptcy Code, and to take any and all actions to advance
each Company’s rights and obligations, and in connection therewith, each of the Authorized
Persons (other than the Chief Restructuring Officer) is hereby authorized, empowered, and
directed, in the name and on behalf of each Company, with full power of delegation, to execute
appropriate retention agreements, pay appropriate retainers, and cause to be filed an appropriate
application for authority to retain the services of any such firm, and it is further

        RESOLVED, that each Authorized Person be, and hereby is, authorized and directed to
employ any other professionals to assist the Companies in carrying out each Companies’ duties
under the Bankruptcy Code, and to take any and all actions to advance the Companies’ rights and
obligations; and in connection therewith, each of the Authorized Persons, with power of
delegation, are hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed appropriate applications for authority to retain the
services of any other professionals as necessary, and it is further

        RESOLVED, that each Authorized Person be, and hereby is, with power of delegation,
authorized, empowered and directed to execute and file all petitions, schedules, motions, lists,
applications, pleadings, and other papers and, in connection therewith, to employ and retain all
assistance by legal counsel, accountants, financial advisors, and other professionals and to take
and perform any and all further acts and deeds that each of the Authorized Persons deems
necessary, proper or desirable in connection with the Companies’ chapter 11 cases, with a view to
the successful prosecution of such case, and it is further

        RESOLVED, that each of the aforementioned retained advisors of the Companies is hereby
authorized to take any and all actions necessary or desirable to advise the Companies’ rights and
obligations and facilitate the commencement of any cases commenced by the Companies under
the Bankruptcy Code, and it is further

Postpetition Financing

        RESOLVED, that it is appropriate and in the best interests of the Companies to enter into,
execute, deliver and perform the transactions, and any and all other agreements, instruments and
documents deemed necessary or desirable to evidence and secure the obligations under the DIP
Facility (as defined in the DIP Facility Term Sheet) on the terms set forth in that certain DIP
Facility Term Sheet (the “DIP Facility Term Sheet”) , among the Companies and the DIP Lenders
(as defined therein), including without limitation a debtor-in-possession term loan facility in an
aggregate principal amount of $3,250,000 (the “DIP Loan”) to be provided by the DIP Lenders
and any loan or credit agreements, promissory notes, deeds of trust, mortgages, deeds to secure
debt, security agreements, pledge agreements, assignments of leases and rents, assignments,
guaranties, subordination agreements, intercreditor agreements, agreements with third parties
(including, without limitation, lockbox agreements, cash management agreements and deposit
account control agreements) relating to the collateral, indemnity agreements, certificates,

                                                 3
              Case 20-13103-BLS          Doc 1     Filed 12/14/20      Page 10 of 110




affidavits, financing statements, applications, notices and other agreements of any kind or nature
whatsoever substantially in the form presented to the Committee on or in advance of the date
hereof (together with the DIP Facility Term Sheet, the “DIP Loan Documents”), with such
changes, additions, and modifications thereto as an Authorized Person executing the same shall
approve, such approval to be conclusively evidenced by an Authorized Person’s execution and
delivery thereof; and it is further

         RESOLVED, that the form, terms and provisions of, the execution and delivery of, and the
performance of the transactions and obligations contemplated by the DIP Loan Documents to
which each of the Companies is party to, be, and they hereby are, authorized, approved and adopted
in all respects and the Companies are hereby authorized to (i) execute and deliver the DIP Loan
Documents to which each of the Companies is party to, (ii) perform its obligations thereunder,
including to mortgage, charge, assign, pledge and otherwise transfer and encumber and grant
security interests in its present and future real and leasehold property, equipment, inventory,
intangibles, undertakings and other property and assets as security for its present and future
obligations under or in connection with the DIP Financing to which each of the Companies is party
to, and (iii) take all actions contemplated thereby; and it is further

       RESOLVED, that the Companies are hereby authorized to guarantee the obligations of the
Borrower (as defined in the DIP Facility Term Sheet) under the Financing Orders (as defined in
the DIP Facility Term Sheet); and it is further

         RESOLVED, that the Authorized Persons, or any one of them, be, and each hereby is,
authorized and empowered, on behalf of and in the name of each Company, to execute, deliver,
verify and/or file, or cause to be executed, delivered, verified and/or filed (or direct others to do so
on their behalf as provided herein) the DIP Loan Documents, the Financing Orders, and any other
instrument or agreement securing, evidencing, or relating to the DIP Obligations (as defined in the
DIP Facility Term Sheet) to which each of the Companies is party to, and all other necessary
documents (including without limitation, all petitions, affidavits, statements, schedules, motions,
lists, applications, pleadings and other papers) with such changes therein and additions thereto as
any such Authorized Person, in his or her sole discretion, may deem necessary, convenient,
appropriate, advisable or desirable, the execution and delivery of such document with any changes
thereto by the relevant Authorized Person, to be conclusive evidence that such Authorized Person
deemed such changes or additions to meet such standard, and in connection with the Petition; and
it is further

Sale

       RESOLVED, that the Authorized Persons be, and each of them, acting alone or in any
combination, hereby is, authorized, directed and empowered, on behalf of and in the name of each
Company, to commence the marketing for sale of such Company’s assets, alone or in combination
with the other Companies, and pursue negotiations with any interested parties regarding one or
more sales of such assets pursuant to Section 363 of the Bankruptcy Code or otherwise, in each
case subject to further authorization of the Committee of any such sale; and it is further




                                                   4
              Case 20-13103-BLS         Doc 1     Filed 12/14/20     Page 11 of 110




General

        RESOLVED, that the Authorized Persons be, and each of them, acting alone or in any
combination, hereby is, authorized, directed, empowered, on behalf of and in the name of each
Company, to perform the obligations of such Company under the Bankruptcy Code, with all such
actions to be performed in such manner, and all such certificates, instruments, guaranties, notices,
and documents to be executed and delivered in such form, as the Authorized Persons performing
or executing the same shall approve, and the performance or execution thereof by such Authorized
Persons shall be conclusive evidence of the approval thereof by such Authorized Persons and by
such Company; and it is further

        RESOLVED, that the Authorized Persons be, and each of them, acting alone or in any
combination is, hereby authorized, directed, and empowered, in the name of and on behalf of each
Company, to cause such Company to enter into, execute, deliver, certify, file, record and perform
under such agreements, instruments, motions, affidavits, applications for approvals or rulings of
governmental or regulatory authorities, certificates or other documents, to pay all expenses,
including filing fees, and to take such other actions as in the judgment of such Authorized Persons,
shall be necessary, proper, and desirable to prosecute a successful completion of such Company’s
Bankruptcy Case and to effectuate the restructuring or liquidation of such Company’s debts, other
obligations, organizational form and structure and ownership of such Company, all consistent with
the foregoing resolutions and to carry out and put into effect the purposes of which the foregoing
resolutions, and the transactions contemplated by these resolutions, their authority thereunto to be
evidenced by the taking of such actions; and it is further

         RESOLVED, that the Authorized Persons be, and each of them, acting alone or in any
combination, hereby is, authorized, directed, and empowered, on behalf of and in the name of each
Company, to take such actions and execute and deliver such documents as may be required or as
the Authorized Persons may determine to be necessary, appropriate, or desirable to carry out the
intent and purpose of the foregoing resolutions or to obtain the relief sought thereby, including
without limitation the execution and delivery of any consents, resolutions, petitions, schedules,
lists, declarations, affidavits, and other papers or documents, with all such actions to be taken in
such manner, and all such petitions, schedules, lists, declarations, affidavits, and other papers or
documents to be executed and delivered in such form as the Authorized Persons shall approve, the
taking or execution thereof by any Authorized Persons being conclusive evidence of the approval
thereof by the Authorized Persons; and it is further

        RESOLVED, that all of the acts and transactions relating to matters contemplated by the
foregoing resolutions, which acts and transactions would have been authorized and approved by
the foregoing resolutions except that such acts and transactions were taken prior to the adoption of
these resolutions, be, and they hereby are, in all respects confirmed, approved, and ratified; and it
is further

      RESOLVED, that facsimile or photostatic copies of signatures to this consent shall be
deemed to be originals and may be relied on to the same extent as the originals.

                                     [Signature page follows]


                                                 5
            Case 20-13103-BLS             Doc 1       Filed 12/14/20          Page 12 of 110




        IN WITNESS WHEREOF, the undersigned, being the sole member of the Restructuring
Committee of the Company hereby executes this written consent effective as of the date first
written above.




                                                           Patrick J. Bartels, Jr.




                     [Written Consent of the Restructuring Committee re: Ch. 11 Petition]
        Case 20-13103-BLS     Doc 1   Filed 12/14/20   Page 13 of 110




                                 Exhibit A

1. BC 1385 Broadway LLC
2. BC 630 Lexington LLC
3. BC Back Bay LLC
4. BC Century City LLC
5. BC Commissary NJ LLC
6. BC Hospitality Group LLC
7. BC International LLC
8. BC Providence LLC
9. BC Silver Lake LLC
10. BC Union Square LLC
11. BC West Hollywood LLC
12. BC Williamsburg LLC
13. BCRC LLC
14. CW SSS LLC
15. CCSW Fenway LLC
16. E2 185 Bleecker LLC
17. E2 Lafayette LLC
18. E2 Seaport LLC
19. E2 West 22nd Street LLC
                                     Case 20-13103-BLS                    Doc 1        Filed 12/14/20                Page 14 of 110


       Fill in this information to Identify the case:

    Debtor Name: BC Hospitality Group Inc.
                                                                                                                                               Check if this is an
    United States Bankruptcy Court for the:             District of Delaware                                                                   amended filing
    Case Number (If known):




  Official Form 204
  Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 20
  Largest Unsecured Claims and Are Not Insiders                              12/15
  A consolidated list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
  which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the
  holders of the 20 largest unsecured claims.


   Name of creditor and complete mailing        Name, telephone number,        Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code                  and email address of           (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                creditor contact               debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                               professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                               services, and         or disputed     setoff to calculate unsecured claim.
                                                                               government
                                                                               contracts)
                                                                                                                      Total claim, if       Deduction for      Unsecured claim
                                                                                                                      partially secured     value of
                                                                                                                                            collateral or
                                                                                                                                            setoff

   1       BLUE RIDGE BANK, N.A.                CONTACT: CHIEF FINANCIAL       PPP LOAN              CONTINGENT                                                    $2,673,250.00
           17 W. MAIN ST.                       OFFICER
           LURAY, VA 22835                      FAX: 540-743-5536
   2       RCPI LANDMARK PROPERTIES, LLC        CONTACT: CHIEF FINANCIAL       LANDLORD                                                                              $483,469.00
           PO BOX 33173                         OFFICER
           NEWARK, NJ 07188-31373               PHONE: 212-332-6665
                                                INFO@ROCKWELLRISK.COM
   3       CFA MANAGEMENT INC.                  CONTACT: CHIEF FINANCIAL       LANDLORD                                                                              $288,693.00
           20 WEST 22ND STREET, SUITE 712       OFFICER
           NEW YORK, NY 10010
   4       MATTHEW ADAMS PROPERTIES             CONTACT: CHIEF FINANCIAL       LANDLORD                                                                              $239,330.88
           127 E. 59TH ST., 3RD FLOOR           OFFICER
           NEW YORK, NY 10022                   PHONE: 212-699-8904
                                                FAX: 212-699-8939
   5       241 BEDFORD ASSOCIATES, LLC          CONTACT: CHIEF FINANCIAL       LANDLORD                                                                              $236,104.67
           3 HOPE STREET                        OFFICER
           BROOKLYN, NY 11217
   6       BOYLSTON WEST LLC                    CONTACT: JEREMY                LANDLORD                                                                              $207,518.13
           C/O MANAGEMENT OFFICE 4TH FL         OUELLETTE
           1335 BOYLSTON ST                     PHONE: 614-424-1335
           BOSTON, MA 02215                     JOUELLETTE@SAMUELSRE.C
                                                OM
   7       PRYOR CASHMAN, LLP                   CONTACT: CHIEF FINANCIAL       TRADE CLAIM                                                                           $136,496.32
           7 TIME SQUARE                        OFFICER
           NEW YORK, NY 10036                   PHONE: 212-421-4100
                                                FAX: 212-326-0806
   8       THE HARTFORD                         CONTACT: CHIEF FINANCIAL       INSURANCE                                                                              $71,740.36
           301 WOOS PARK DR.                    OFFICER
           CLINTON, NY 13323




Official Form 204         Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 20 Largest Unsecured Claims                                          Page 1
                                 Case 20-13103-BLS                   Doc 1     Filed 12/14/20                Page 15 of 110
  Debtor: BC Hospitality Group Inc.                                                            Case Number (if known):
   Name of creditor and complete mailing   Name, telephone number,     Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                       professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                       services, and         or disputed     setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                              Total claim, if       Deduction for      Unsecured claim
                                                                                                              partially secured     value of
                                                                                                                                    collateral or
                                                                                                                                    setoff

   9    GOODWIN PROCTOR, LLP               CONTACT: CHIEF FINANCIAL    PROFESSIONAL                                                                           $67,804.80
        100 NORTHERN AVE.                  OFFICER                     FEES
        BOSTON, MA 02210                   FAX: 617-523-1231
   10   TRINITY HUDSON HOLDINGS, LLC       CONTACT: GENERAL OR         LANDLORD                                                                               $64,573.00
        120 BROADWAY                       LEAD COUNSEL
        38TH FLOOR
        NEW YORK, NY 10271
   11   COMPEAT, INC.                      CONTACT: CHIEF FINANCIAL    TRADE CLAIM                                                                            $42,433.19
        11500 ALTERRA PARKWAY              OFFICER
        SUITE 130                          PHONE: 512-256-8558
        AUSTIN, TX 78758                   INFO@COMPEAT.COM
   12   SYSCO BOSTON                       CONTACT: CHIEF FINANCIAL    TRADE CLAIM                                                                            $37,256.13
        99 SPRING ST.                      OFFICER
        PLYMPTON, MA 02367-1701            PHONE: 888-264-7647
   13   SYSCO METRO NEW YORK               CONTACT: CHIEF FINANCIAL    TRADE CLAIM                                                                            $31,050.30
        20 THEODORE CONRAD DRIVE           OFFICER
        JERSEY CITY, NJ 07305              PHONE: 888-264-7647
   14   AMERICAN ARBITRATION               CONTACT: CHIEF FINANCIAL    TRADE CLAIM                                                                            $29,752.50
        ASSOCIATION                        OFFICER
        1301 ATWOOD AVE., SUITE 211N       PHONE: 866-293-4053
        JOHNSTON, RI 02919                 FAX: 866-644-0234
   15   CITY OF PROVIDENCE, RI             CONTACT: CHIEF FINANCIAL    TAXES                                                                                  $20,686.18
        PERSONAL PROPERTY TAX              OFFICER
        PROVIDENCE CITY HALL
        25 DORRANCE STREET
        PROVIDENCE, RI 02903
   16   NEW YORK SALES TAX                 CONTACT: CHIEF FINANCIAL    TAXES                                                                                  $19,900.00
        NYS TAX DEPARTMENT                 OFFICER
        WA HARRIMAN CAMPUS
        ALBANY, NY 12227
   17   WB MASON                           CONTACT: PAIGE PECK         TRADE CLAIM                                                                            $19,565.36
        59 CENTRE STREET                   PHONE: 888-926-2766
        BROCKTON, MA 02303                 FAX: 800-773-4488
                                           CUSTOMERSUPPORT@WBM
                                           ASON.COM
   18   NYC DEPARTMENT OF FINANCE          CONTACT: CHIEF FINANCIAL    TAXES                                                                                  $17,345.88
        COMMERCIAL RENT TAX                OFFICER
        P.O. BOX 3931
        NEW YORK, NY 10008
   19   CITY OF BOSTON                     CONTACT: CHIEF FINANCIAL    TAXES                                                                                  $14,172.57
        PERSONAL PROPERTY TAX              OFFICER
        OFFICE OF THE                      MAYOR@BOSTON.GOV
        COLLECTOR‐TREASURER
        ONE CITY HALL SQUARE
        BOSTON, MA 02201
   20   CHIEF FIRE PROTECTION &            CONTACT: CHIEF FINANCIAL    TRADE CLAIM                                                                            $13,181.21
        MECHANICAL                         OFFICER
        10 WEST BROAD STREET               PHONE: 914-699-3557
        MOUNT VERNON, NY 10552




Official Form 204      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 20 Largest Unsecured Claims                                     Page 2
                         Case 20-13103-BLS             Doc 1       Filed 12/14/20        Page 16 of 110




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                        Chapter 11
         In re:
                                                                        Case No. 20-_____ (___)
         BC HOSPITALITY GROUP INC., et al.,
                                                                        (Joint Administration Requested)
                                                 Debtors. 1


                           COMBINED CORPORATE OWNERSHIP STATEMENT
                              AND LIST OF EQUITY INTEREST HOLDERS
                       PURSUANT TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), and 7007.1

                  Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

         Procedure, BC Hospitality Group Inc., a Delaware corporation, and its affiliates, who are each

         debtors and debtors in possession in the above-captioned cases (each, a “Debtor” and

         collectively, the “Debtors”), hereby state as follows:

                  1.      Debtor BC Hospitality Group Inc. is owned by the following non-debtor entities:

                            Entity                                              Ownership Interest

         Bain Capital Double Impact Fund, LP               Common Stock:                              -
         2000 Clarendon Street
         Boston, Massachusetts 02116                       Series A Preferred Stock:                  1,954,361        shares
                                                                                                      (45.21%)


         BCIP Double Impact Associates, L.P.               Common Stock:                              -
         200 Clarendon Street
         Boston, Massachusetts 02116                       Series A Preferred Stock:                  207,703          shares
                                                                                                      (4.80%)




         1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
             number are: BC Hospitality Group Inc. (8766); BC Hospitality Group LLC (9360); BC International LLC
             (1356); BC Commissary NJ LLC (0230); E2 185 Bleecker LLC (6862); E2 60 West 22nd Street LLC (9567);
             E2 Lafayette LLC (7419); BC Williamsburg LLC (8277); BCRC LLC (7297); CW SSS LLC (9958); BC Union
             Square LLC (5172); BC 1385 Broadway LLC (2138); BC 630 Lexington LLC (3202); CCSW Fenway LLC
             (5517); E2 Seaport LLC (9720); BC Back Bay LLC (0550); BC Providence LLC (0737); BC Silver Lake LLC
             (2825); BC Century City LLC (0901); and BC West Hollywood LLC (3878). The Debtors’ mailing address is
             205 Hudson Street, Suite 1001, New York, New York 10013.
27416369.5
                     Case 20-13103-BLS         Doc 1   Filed 12/14/20    Page 17 of 110




         Kitchen Fund, LP                        Common Stock:                   -
         500 Park Avenue, 4th Floor
         New York, New York 10022                Series A Preferred Stock:       300,120     shares
                                                                                 (6.94%)


         KF-Chloe, LLC                           Common Stock:                   -
         500 Park Avenue, 4th Floor
         New York, New York 10022                Series A Preferred Stock:       402,160     shares
                                                                                 (9.30%)


         Qoot International UK Limited           Common Stock:                   -
         c/o TGP International
         276 Vauxhall Bridge Road, 3rd Floor     Series A Preferred Stock:       360,144     shares
         London SW1V 1BB                                                         (8.33%)


         Lion/BC LLC                             Common Stock:                   -
         21 Grosvenor Place
         London SW1X 7HF                         Series A Preferred Stock:       420,168     shares
                                                                                 (9.72%)


         Collab+Consumer I, L.P.                 Common Stock:                   -
         347 Bowery, 2nd Floor
         New York, New York 10003                Series A Preferred Stock:       78,031      shares
                                                                                 (1.81%)


         Samantha Wasser                         Common Stock:                   30,000      shares
         145 E. 57th Street                                                      (1.00%)
         New York, New York 10022                Series A Preferred Stock:
                                                                                 -


         ESquared Hospitality LLC                Common Stock:                   2,970,000   shares
         145 E. 57th Street                                                      (99.00%)
         New York, New York 10022
                                                                                 600,240     shares
                                                 Series A Preferred Stock:       (13.89%)



                                                Total shares of Common Stock: 3,000,000
                                       Total shares of Series A Preferred Stock: 4,322,927




27416369.5
                                                       2
                        Case 20-13103-BLS             Doc 1     Filed 12/14/20        Page 18 of 110




                 2.       Debtor BC Hospitality Group Inc. owns 100% of Debtor BC Hospitality Group

         LLC.2

                 3.       Debtor BC Hospitality Group LLC owns 100% of the following Debtor entities:

                          •   BC International LLC

                          •   BC Commissary NJ LLC

                          •   E2 185 Bleecker LLC

                          •   BC Williamsburg LLC

                          •   BCRC LLC

                          •   CW SS LLC

                          •   BC Union Square LLC

                          •   BC 1385 Broadway LLC

                          •   BC 630 Lexington LLC

                          •   CCSW Fenway LLC

                          •   BC Back Bay LLC

                          •   BC Providence LLC

                          •   BC Silver Lake LLC

                          •   BC Century City LLC

                          •   BC West Hollywood LLC


                 4.       Debtor E2 60 West 22nd Street LLC has the following ownership structure:



         2
             As discussed more fully in the Declaration of David Selinger in Support of Chapter 11 Petitions and First Day
             Motions, on May 13, 2020, the arbitrator in the matter Chef Chloe LLC v. ESquared Hospitality LLC and BC
             Hospitality Group LLC f/k/a CCSW LLC issued a partial final award that, if confirmed by the United States
             District Court for the Southern District of New York, would reinstate Chef Chloe LLC’s 50% membership
             interest in CCSW LLC. The award is currently unenforceable and the Debtors have moved to vacate it.
27416369.5
                                                                3
                      Case 20-13103-BLS      Doc 1     Filed 12/14/20   Page 19 of 110




                         Entity                                   Ownership Interest

         BC Hospitality Group LLC                Class A Interests:               100%
         205 Hudson Street, Suite 1001
         New York, New York 10013                Class B Interests:               0%


         Sandra Inchauste Comboni                Class A Interests:               0%
         Calle 23B #82
         Achumani, La Paz, Bolivia               Class B Interests:               50%


         Gilberto Varela Roman                   Class A Interests:               0%
         Ave Fran De Mianda Apt. 142
         El Marquez, Caracas, Venezuela          Class B Interests:               50%


                5.     Debtor E2 Lafayette LLC has the following ownership structure:

                         Entity                                   Ownership Interest

         BC Hospitality Group LLC                Class A Interests:               100%
         205 Hudson Street, Suite 1001
         New York, New York 10013                Class B Interests:               0%


         Roberta Latanza                         Class A Interests:               0%
         7523 Eaton Court
         University Park, Florida 34201          Class B Interests:               100%


                6.     Debtor E2 Seaport LLC has the following ownership structure:

                         Entity                                   Ownership Interest

         BC Hospitality Group LLC                Class A Interests:               100%
         205 Hudson Street, Suite 1001
         New York, New York 10013                Class B Interests:               0%


         Estate of Ana Inchauste                 Class A Interests:               0%
         Calle 23 #8220
         Calacoto, La Paz, Bolivia               Class B Interests:               50%




27416369.5
                                                      4
                     Case 20-13103-BLS   Doc 1   Filed 12/14/20   Page 20 of 110




         Abdullah Raza                     Class A Interests:             0%
         7111 Hillcroft Street
         Houston, Texas 77081              Class B Interests:             50%




27416369.5
                                                 5
                             Case 20-13103-BLS                     Doc 1       Filed 12/14/20            Page 21 of 110




Fill in this information to identify the case:

Debtor name         BC Hospitality Group Inc., et al.

United States Bankruptcy Court for the:     District of Delaware

Case number (if known)
                                                                                                                               Check if this is an
                                                                                                                               amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                      12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
      individual serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
               Schedule H: Codebtors (Official Form 206H)
               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
               Amended Schedule
               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
               Other document that requires a declaration    Combined Corporate Ownership Statement and List of Equity Interest Holders

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on       December 14, 2020            X     /s/ Patrick J. Bartels, Jr.
                                                          Signature of individual signing on behalf of debtor

                                                            Patrick J. Bartels, Jr.
                                                            Printed name

                                                            Authorized Person
                                                            Position or relationship to debtor




Official Form 202                                   Declaration Under Penalty of Perjury for Non-Individual Debtors

27427690.3
                                                                          Case 20-13103-BLS                                   Doc 1                  Filed 12/14/20                  Page 22 of 110


by Chloe
Executive Summary of Financial Results
Balance Sheets as of November 01, 2020
Amounts in '000s


                                                                                                                                                                                                                                                                   Other
                                                                                       Other                                                                                                                      Other                                         Liabilities/                             Total
                                                      Credit Card                     Current                          Inter                                      Accounts       Accrued        Sales Tax        Current         PPP Loan        Deferred         Class B                            Liabilities &
                                          Cash        Receivables      Inventory      Assets         Fixed Assets    company        Other Assets Total Assets     Payable        Expenses        Payable        Liabilities       Payable         Items           Equity              Equity            Equity
New York Stores
  E2 185 Bleecker LLC                 $          15                                                  $       646 $          9 $               67 $        737 $         198 $          ‐    $            (1) $               3               $         330                        $        207 $             737
  E2 60 West 22nd Street LLC                     25               16              1                          719           11                 50          822            21            ‐               (10)                 13                         136            1,000               (338)              822
  E2 Lafayette LLC                               58               17              1                          670           (1)                86          831           247            ‐                 10                  3                         304              500               (233)              831
  BC Williamsburg LLC                            39               27              1                          695          (10)                90          842           200            ‐                 14                  7                         309                                 312               842
  BCRC LLC                                       28               29              1             28         1,327           19               145         1,577           479            ‐                  5                  4                         290                                 799             1,577
  CW SSS LLC                                     51               10              1                        1,138           (5)              143         1,338            30            ‐                  5                  4                         381                                 918             1,338
  BC Union Square LLC                            45           ‐                   1                          961            6               135         1,148           248            ‐               ‐                     2                         190                                 708             1,148
  BC 1385 Broadway LLC                           37                6              1                        1,092           (1)              ‐           1,135            14            ‐                  5                  3                         232                                 881             1,135
  BC 630 Lexington LLC                            8           ‐                   1                          484          (16)                 2          479           170            ‐               ‐                     1                         120                                 188               479

              Total New York Stores          306             105                  8             28         7,732              12            718         8,909         1,607            ‐                   28               40         ‐             2,292            1,500              3,442             8,909
Other Stores
   CCSW Fenway LLC                               53               12              1                        1,431            6                   66      1,569           179            ‐                    4                8         ‐               411                                 967             1,569
   E2 Seaport LLC                                47                8              1                        1,290          ‐                     25      1,371            26            ‐                    4               14         ‐               507            1,000               (180)            1,371
   BC Back Bay LLC                               62               12              1                        1,009          ‐                 ‐           1,084            24            ‐                    6                7         ‐               428                                 619             1,084
   BC Providence LLC                             38                8              1                          924          ‐                 ‐             971            33            ‐                    4                6         ‐               142                                 786               971
   BC Silver Lake LLC                            43               16              1             55           ‐           (380)              ‐            (265)            9            ‐                    7               18         ‐               ‐                                  (299)             (265)

                 Total Other Stores          243                  56              5             55         4,654         (374)               91         4,730          271             ‐                   25               53         ‐             1,488            1,000              1,893             4,730

Commissary                                       25                          105           147             1,593          ‐                  28         1,898            32                            ‐                    10         ‐                   93                23          1,740             1,898

       Total Continuing Operations           574             161             118           230            13,979         (362)              837        15,537         1,910            ‐                   53           103            ‐             3,873            2,523              7,075            15,537

Stores Closed and Under Development
   BC Century City LLC                            5                                                                                             85         90                9                                                                                                                 81              90
   BC West Hollywood LLC                          4                                                                       (36)                  48         16                6                                                                                                                 10              16
   Bleecker Bakery                                1                                                                                                         1                                                                                                                                   1               1
   BC Showfields                                                                                                              (4)                          (4)                                                                                                                                 (4)             (4)

   Total Stores Under Development                10           ‐               ‐             ‐                ‐            (40)              133           103            15            ‐               ‐                ‐              ‐               ‐                 ‐                     88            103
Management Entities
  BCHG, Inc.                                   1                                                30                        (23)           38,192        38,200                                                                        2,673                                              35,527            38,200
  BC Hospitality Group LLC                   138                                                66           189          445            10,707        11,545           566            ‐               ‐                    86                          71              452             10,370            11,545
  BC International LLC                         5                                                25                        (16)                             14                                                                                          440                                (426)               14

Total Management Entities                    144              ‐               ‐            121               189          406            48,899        49,759          566             ‐               ‐                    86       2,673             511              452             45,471            49,759

Eliminations                                                                                                                            (48,843)       (48,843)                                                                                                                        (48,843)          (48,843)

Consolidated                                 728             161             118           351            14,168               4          1,026        16,556         2,491            ‐                   53           189          2,673           4,384            2,975              3,791            16,556
                                                                                                    Case 20-13103-BLS                                                        Doc 1                        Filed 12/14/20                                           Page 23 of 110


                                                                                                                                                                                BCHG Inc. Consolidating
                                                                                                                                                                               Statement of Profit & Loss
                                                                                                                                                                                    Month to Date
                                                                                                                                                                                10/5/2020 to 11/1/2020

                                                                                                                              BC Hospitality Group                New York                       Boston                                                                                                 BC International
                                 by Chloe                                      Total                        BCHG Inc.                                                                                                 BC Silver Lake LLC        BC Frozen Desserts LLC   BC Commissary NJ LLC                                         Subtotal                    BC Eliminations                               Total
                                                                                                                                     LLC                           Stores                        Stores                                                                                                       LLC
Sales                                                                   $              %                $                 %           $             %           $            %             $              %               $          %             $                %         $            %              $               %         $            %                $               %                      $              %
    Food                                                          $    943,909              96.8    $         -               $             -           $       582,116       96.2    $   228,729          97.1   $       65,030      98.3   $         -                 $   68,807         93.0    $         -               $    943,909        96.3    $           -                -           $    943,909             96.8
    Beverage                                                            24,084               2.5              -                             -                    16,121        2.7          6,878           2.9            1,107       1.7             -                        -            -                -                     24,084         2.5                -                -                 24,084              2.5
    Juice                                                                   -                -                -                             -                       -          -              -             -                -         -               -                        -            -                -                         -          -                  -                -                     -               -
    Merchandise                                                           6,659              0.7              -                             -                     6,617        1.1              43          0.0                5       0.0             -                        -            -                -                       6,659        0.7                -                -                   6,659             0.7
Net POS Sales                                                     $    974,652              100     $         -               $             -           $       604,853       100     $   235,650           100   $       66,142      100    $         -                 $   68,807         93.0    $         -               $    974,652        99.5    $           -                -           $    974,652             100

    Event Income                                                           -                 -                -                             -                        -         -                 -          -                -         -               -                           -        -                 -                         -          -                  -                -                    -                -

Total POS Sales                                                   $    974,652              100     $         -               $             -           $       604,853       100     $   235,650          100    $       66,142       100   $         -                 $   68,807        93.0     $         -               $    974,652        99.5    $           -                -           $    974,652             100

    Intercompany Sales                                                         0             0.0              -                             -                        -         -                 -          -                -         -               -                         5,174       0.1              -                       5,174        0.5            (5,173)              100                       0           0.0
Total Intercompany Sales                                                       0             0.0              -                             -                        -         -                 -          -                -         -               -                         5,174       0.1              -                       5,174        0.5            (5,173)              100                       0           0.0

Royalty Fee Income                                                         -                 -                -                             -                        -         -                 -          -                -         -               -                           -        -                 -                         -          -                  -                -                    -                -
Development Fee Income; net of expense                                     -                 -                -                             -                        -         -                 -          -                -         -               -                           -        -                 -                         -          -                  -                -                    -                -

Total Sales                                                       $    974,652              100     $         -               $             -           $       604,853       100     $   235,650          100    $       66,142       100   $         -                 $   73,981         100     $         -               $    979,826        100     $       (5,173)              100         $    974,652             100

Avg Weekly Sales                                                       243,663                                -                             -                   151,088                       58,838                      16,536                       -                           -                          -                    243,663                            -                                 243,663

Cost of Sales (COGS)
   Food Costs                                                     $    288,797              29.6    $         -               $             -           $       154,297       25.5    $       69,422       29.5   $       18,692      28.3   $         -                 $   51,773        70.0     $         -               $    293,970        30.0    $       (5,173)              100              288,797             29.6
   Expired Inventory                                                       -                 -                -                             -                       -          -                 -          -                -         -               -                        -           -                 -                        -           -                 -                 -                    -                -
   Beverage Costs                                                       13,323               1.4              -                             -                     9,084        1.5             3,328        1.4              922       1.4             -                        -           -                 -                     13,323         1.4               -                 -                 13,323              1.4
   Juice Costs                                                             -                 -                -                             -                       -          -                 -          -                -         -               -                        -           -                 -                        -           -                 -                 -                    -                -
   Merchandise Costs                                                       -                 -                -                             -                       -          -                 -          -                -         -               -                        -           -                 -                        -           -                 -                 -                    -                -
   Paper Goods                                                          37,237               3.8              -                             -                    24,083        4.0             9,324        4.0            3,862       5.8             -                        -           -                 -                     37,237         3.8               -                 -                 37,237              3.8
Total Cost of Sales (COGS)                                        $    339,357              34.8    $         -               $             -           $       187,465       31.0    $       82,073       34.8   $       23,476      35.5   $         -                 $   51,773        70.0     $         -               $    344,530        35.2    $       (5,173)              100         $    339,357             34.8


Gross Profit                                                      $    635,296              65.2    $         -               $             -           $       417,388       69.0    $   153,577          65.2   $       42,666      64.5   $         -                 $   22,208        30.0     $         -               $    635,296        64.8    $           -                -           $    635,296             65.2

Payroll Expenses
   Payroll                                                        $    423,665              43.5    $         -               $       142,188           $       138,468       22.9    $       82,456       35.0   $       22,975      34.7   $         -                 $   37,800        51.1     $         -               $    423,665        43.2    $           -                -           $    423,665             43.5
   E2 Director Services                                                  5,308               0.5              -                         5,308                       -          -                 -          -                -         -               -                        -           -                 -                      5,308         0.5                -                -                  5,308              0.5
   Contributing Chefs                                                      -                 -                -                           -                         -          -                 -          -                -         -               -                        -           -                 -                        -           -                  -                -                    -                -
   Special Events                                                          -                 -                -                           -                         -          -                 -          -                -         -               -                        -           -                 -                        -           -                  -                -                    -                -
   Bonuses                                                                 -                 -                -                           -                         -          -                 -          -                -         -               -                        -           -                 -                        -           -                  -                -                    -                -
   Payroll Taxes                                                        33,104               3.4              -                         9,339                    11,440        1.9             6,997        3.0            1,690       2.6             -                      3,656         4.9               -                     33,104         3.4                -                -                 33,104              3.4
   Payroll Services                                                      2,601               0.3              -                         2,601                       -          -                 -          -                -         -               -                        -           -                 -                      2,601         0.3                -                -                  2,601              0.3
   Employee Benefits                                                    29,096               3.0              -                        14,753                     3,513        0.6             4,410        1.9            3,968       6.0             -                      2,459         3.3               -                     29,096         3.0                -                -                 29,096              3.0
Total Payroll Expenses                                            $    493,774              50.7    $         -               $       174,189           $       153,421       25.4    $       93,864       39.8   $       28,632      43.3   $         -                 $   43,915        59.4     $         -               $    493,774        50.4    $           -                -           $    493,774             50.7

General and Administrative Expenses
 Supplies                                                             $ 32,933               3.4        $     -                   $     2,056               $    15,468        2.6        $ 10,704          4.5       $ 3,072          4.6         $ -                       $ 1,661        2.2           $-                      $ 32,933         3.4        $      -                  -              $ 32,933              3.4
    Credit Card Charges                                                 10,981               1.1              -                           -                       8,188        1.4           2,309          1.0           474          0.7           -                             20       0.0            -                        10,981         1.1               -                  -                10,981              1.1
    Commissions                                                         68,496               7.0              -                           -                      45,396        7.5          18,610          7.9         4,551          6.9           -                           -          -              -                        68,496         7.0               -                  -                68,496              7.0
    Linen & Uniforms                                                       367               0.0              -                           -                           79       0.0             213          0.1             75         0.1           -                           -          -              -                           367         0.0               -                  -                   367              0.0
    Research and Development                                               362               0.0              -                           362                       -          -               -            -             -            -             -                           -          -              -                           362         0.0               -                  -                   362              0.0
    Cash Short/Over                                                        (21)             (0.0)             -                           -                         -          -                 5          0.0           (26)        (0.0)          -                           -          -              -                           (21)       (0.0)              -                  -                   (21)            (0.0)
    Repairs & Maintenance                                               60,714               6.2              -                           587                    44,258        7.3          10,804          4.6           107          0.2           -                         5,003        6.8            -                        60,714         6.2               -                  -                60,714              6.2
    Special Events - Operating Expenses                                    -                 -                -                           -                         -          -               -            -             -            -             -                           -          -              -                           -           -                 -                  -                   -                -
    Help Wanted                                                            201               0.0              -                           201                       -          -               -            -             -            -             -                           -          -              -                           201         0.0               -                  -                   201              0.0
    Professional Fees: Legal1                                           12,636               1.3              -                        12,636                       -          -               -            -             -            -             -                           -          -              -                        12,636         1.3               -                  -                12,636              1.3
    Professional Fees: Other                                             3,500               0.4              -                         3,500                       -          -               -            -             -            -             -                           -          -              -                         3,500         0.4               -                  -                 3,500              0.4
    Utilities                                                           34,417               3.5              -                           245                    16,646        2.8          15,335          6.5           -            -             -                         2,222        3.0            -                        34,417         3.5               -                  -                34,417              3.5
    Human Resources                                                        -                 -                -                           -                         -          -               -            -             -            -             -                           -          -              -                           -           -                 -                  -                   -                -
    Marketing                                                            3,177               0.3              -                         3,177                       -          -               -            -             -            -             -                           -          -              -                         3,177         0.3               -                  -                 3,177              0.3
    Back Office Fee                                                      1,323               0.1              -                           -                         -          -               -            -           1,323          2.0           -                           -          -              -                         1,323         0.1            (1,323)              25.6               1,323              0.1
    Insurance, General Liability                                        26,059               2.7            1,689                      24,316                       -          -               -            -               53         0.1           -                           -          -              -                        26,059         2.7               -                  -                26,059              2.7
    Insurance, Workers Comp & Disability                                20,631               2.1              -                        17,034                       -          -               -            -           3,597          5.4           -                           -          -              -                        20,631         2.1               -                  -                20,631              2.1
    Music                                                                  365               0.0              -                           365                       -          -               -            -             -            -             -                           -          -              -                           365         0.0               -                  -                   365              0.0
    Corp Freight & Messengers                                            2,170               0.2              -                         1,876                       -          -               -            -             -            -             -                           295        0.4            -                         2,170         0.2               -                  -                 2,170              0.2
    Travel                                                               9,331               1.0              -                         8,435                       265        0.0             231          0.1           200          0.3           -                           200        0.3            -                         9,331         1.0               -                  -                 9,331              1.0
    Computer Services                                                   25,709               2.6              -                        25,209                       -          -               -            -             500          0.8           -                           -          -              -                        25,709         2.6               -                  -                25,709              2.6
    Licenses/Permits & Franchise Tax                                    18,956               1.9              -                        11,977                       137        0.0           6,850          2.9           -            -             -                           -          -              -                        18,956         1.9               -                  -                18,956              1.9
    Fines & Penalties                                                    3,193               0.3              -                           -                         134        0.0             -            -           3,059          4.6           -                           -          -              -                         3,193         0.3               -                  -                 3,193              0.3
    Telephone & Cable                                                    6,240               0.6              -                         2,519                     2,141        0.4             841          0.4           136          0.2           -                           606        0.8            -                         6,240         0.6               -                  -                 6,240              0.6
    Party Expense                                                          -                 -                -                           -                         -          -               -            -             -            -             -                           -          -              -                           -           -                 -                  -                   -                -
    Other Expense (Income)                                                (357)             (0.0)             -                           116                       -          -               -            -             -            -             -                          (473)      (0.6)           -                          (357)       (0.0)            1,323              (25.6)               (357)            (0.0)
Total General and Administrative Expenses                         $    341,383              35.0    $       1,689             $       114,612           $       132,711       21.9    $     65,903         28.0   $    17,121         25.9 $         -                   $     9,533       12.9 $          -                  $    341,383        34.8    $          -                  -          $    341,383             35.0

Total Operating Expenses                                          $    835,157              85.7    $       1,689             $       288,801           $       286,132       47.3    $   159,767          67.8   $       45,753      69.2   $         -                 $   53,447        72.2     $         -               $    835,157        85.2    $           -                -           $    835,157             85.7


Net Income Before Occupancy, Depreciation, Amortization & Taxes   $   (199,861)            (20.5)   $   (1,689)               $   (288,801)             $       131,256      21.7     $       (6,190)      (2.6) $        (3,087)     (4.7) $              -             $   (31,240)      (42.2) $               -           $   (199,861)      (20.4)   $               -                -       $   (199,861)        (20.5)


   Rent                                                               $261,686              26.8        $     -                   $ 20,286                  $ 191,353         31.6        $ 38,716         16.4       $ 3,631          5.5         $ -                       $ 7,700       10.4           $-                      $261,686        26.7        $       -                -               $261,686             26.8
   Percentage Rent                                                         -                 -                -                        -                          -            -               -            -             -            -             -                           -          -              -                           -           -                  -                -                    -                -
   Real Estate & Personal Property Taxes                                29,284               3.0              -                        231                     11,370          1.9          16,385          7.0           598          0.9           -                           700        0.9            -                        29,284         3.0                -                -                 29,284              3.0
   Commercial Rent Tax                                                   4,487               0.5              -                        -                        4,489          0.7             -            -             -            -             -                           -          -              -                         4,487         0.5                -                -                  4,487              0.5
   Common Area Maintenance                                               6,687               0.7              -                        -                        3,652          0.6           1,915          0.8           420          0.6           -                           700        0.9            -                         6,687         0.7                -                -                  6,687              0.7
Total Occupancy Expenses                                          $    302,143              31.0    $             -           $     20,517              $     210,963         34.9    $     57,089         24.2   $     4,649          7.0   $             -             $     9,100       12.3     $             -           $    302,143        30.8    $               -                -       $    302,143             31.0
                                                                                                                                                                                                 -
Net Income Before Interest, Depreciation, Amortization & Taxes    $   (502,004)            (51.5)   $   (1,689)               $   (309,318)             $       (79,707)     (13.2) $      (63,279)       (26.9) $        (7,736)    (11.7) $              -             $   (40,339)      (54.5) $               -           $   (502,004)      (51.2)   $               -                -       $   (502,004)        (51.5)


Other (Income) and Expenses
    Interest Expense/Income                                           $      (0)            (0.0)       $         (0)             $         -               $       -          -          $      -          -         $      -         -           $ -                       $  -           -             $-                      $      (0)      (0.0)       $       -                -               $      (0)           (0.0)
    Professional Fees - EB5                                                -                 -                -                             -                       -          -                 -          -                -         -             -                          -           -              -                           -           -                  -                -                    -                -
    Minority Distributions                                                 -                 -                -                             -                       -          -                 -          -                -         -             -                          -           -              -                           -           -                  -                -                    -                -
    Depreciation & Amortization                                        168,027              17.2              -                           2,171                  83,376       13.8            52,961       22.5           11,073      16.7         3,286                     15,160        20.5            -                       168,027        17.1                -                -                168,027             17.2
Total Other (Income) and Expenses                                 $    168,026              17.2    $             (0)         $           2,171         $        83,428       13.8    $       53,035       22.5   $       11,073      16.7   $     3,286                 $   15,160        20.5     $      -                  $    168,026        17.1    $           -                -           $    168,026             17.2

(Gain) Loss
       Repurchase of Class B Membership Interests                     $    -                 -          $     -                   $         -               $        -         -          $      -          -         $      -         -           $ -                       $     -        -             $-                      $     -          -          $       -                -               $    -                -
       Disposition of Assets                                                   -             -                        -                         -                        -     -                     -      -                    -     -                       -                       -    -                         -                     -      -                          -        -                         -           -

                             Net Income (Loss)                    $   (670,031)            (68.7)   $   (1,689)               $   (311,489)                     (163,101)    (27.0)       (116,158)       (49.3) $     (18,809)      (28.4) $     (3,286)                $   (55,499)      (75.0)   $                 -       $   (670,031)      (68.4)   $                   -                -   $   (670,030)        (68.7)


Rent Expense Components:
    Paid Rent                                                         $ 55,969               5.7        $     -                   $       -                 $    24,112        4.0        $ 21,004          8.9       $ 3,631          5.5         $ -                       $ 7,222        9.8           $-                      $ 55,969         5.7        $       -                -               $ 55,969              5.7
    Accrued Rent                                                       205,239              21.1              -                        20,286                   167,241       27.6          17,713          7.5           -            -             -                           -          -              -                       205,239        20.9                -                -                205,239             21.1
    Deferred Rent                                                          478               0.0              -                           -                         -          -               -            -             -            -             -                           478        0.6            -                           478         0.0                -                -                    478              0.0
Total Rent Expense                                                $    261,686              26.8    $         -               $        20,286           $       191,353       31.6    $     38,716         16.4   $     3,631          5.5   $       -                   $     7,700       10.4     $      -                  $    261,686        26.7    $           -                -           $    261,686             26.8
                                                                                                                   Case 20-13103-BLS                        Doc 1       Filed 12/14/20               Page 24 of 110


                                                                                                                                                        BCHG Inc. Consolidating
                                                                                                                                                        Statement of Cash Flows
                                                                                                                                                             Month to Date
                                                                                                                                                        10/5/2020 to 11/1/2020

                                                                                                       BC Hospitality       New York           Boston         BC Silver Lake   BC Showfields       Pre-Opening    BC Frozen       BC Commissary   BC Commissary   BC International
                            by Chloe                         Total                 BCHG Inc.                                                                                                                                                                                             Subtotal       BC Eliminations       Total
                                                                                                        Group LLC            Stores            Stores              LLC              LLC               Stores     Desserts LLC         NJ LLC       Sweets Div           LLC

Net Income (Loss)                                        $     (670,031)       $        (1,689) $            (311,489) $       (163,101) $      (116,158) $         (18,809) $           -     $           -     $     (3,286) $        (55,499) $          -     $            -     $      (670,031)   $           -     $    (670,031)

Adjustments to reconcile Net Income (Loss) to net cash
provided by (used in) operations

  Depreciation & Amortization                                   168,027                   -                     2,171            83,376           52,961             11,073              -                  -          3,286             15,160             -                  -             168,027                -           168,027
  Credit Card Receivables                                        15,019                   -                       -               8,062            6,970                (12)             -                  -            -                  -               -                  -              15,019                -            15,019
  Accounts Receivable - Other Tenders                            (6,168)                  -                       622            (8,894)           1,940                765              -                  -            -                 (601)            -                  -              (6,168)               -            (6,168)
  Gift Card Receivables                                            (256)                  -                      (256)              -                -                  -                -                  -            -                  -               -                  -                (256)               -              (256)
  Intercompany Receivables                                            0                   -                        27             6,362           (3,239)            (8,736)             -                  -            -                5,586             -                  -                   0                -                 0
  BLT Related Receivables                                         2,148                   -                     2,148               -                -                  -                -                  -            -                  -               -                  -               2,148                -             2,148
  Due to/from Esquared Hospitality LLC                              -                     -                       -                 -                -                  -                -                  -            -                  -               -                  -                 -                  -               -
  Inventory                                                      (8,351)                  -                       -               1,576              (80)              (188)             -                  -            -               (9,659)            -                  -              (8,351)               -            (8,351)
  Prepaid Expenses                                               47,925                 1,689                  41,992             2,088              -                  -                -                  -            -                2,156             -                  -              47,925                -            47,925
  Accounts Payable                                              568,757                   -                    96,366           423,722           70,266             (1,837)             -               (4,598)         -              (15,161)            -                  -             568,757                -           568,757
  Construction Payable                                              -                     -                       -                 -                -                  -                -                  -            -                  -               -                  -                 -                  -               -
  Accrued Payroll and Related Liabilities                        (4,782)                  -                   (14,239)            6,648            2,804                990              -                  -            -                 (985)            -                  -              (4,782)               -            (4,782)
  COVID-19 Relief Fund Payable                                   (2,291)                  -                    (2,291)              -                -                  -                -                  -            -                  -               -                  -              (2,291)               -            (2,291)
  Deferred Rent                                                     478                   -                       -                 -                -                  -                -                  -            -                  478             -                  -                 478                -               478
  Deferred Revenue - License Fees                                   -                     -                       -                 -                -                  -                -                  -            -                  -               -                  -                 -                  -               -
  Tenant Improvement Allowance                                      -                     -                       -                 -                -                  -                -                  -            -                  -               -                  -                 -                  -               -
  Accrued Expense                                              (478,572)                  -                  (121,328)         (285,640)         (40,994)           (21,704)             -                  -            -               (8,905)            -                  -            (478,572)               -          (478,572)
  Sales Tax Pay                                                 (10,323)                  -                       -                 (27)          (1,797)            (8,238)             -                  -            -                 (260)            -                  -             (10,323)               -           (10,323)
  State Tax Payable                                                 -                     -                       -                 -                -                  -                -                  -            -                  -               -                  -                 -                  -               -
Net Cash Provided by (Used in) Operating Activities      $     (378,419)       $            0      $         (306,277) $         74,171 $        (27,327) $         (46,697) $           -     $         (4,598) $         0      $     (67,692) $          -     $            -     $      (378,419)   $           -     $    (378,419)

Investing Activities
  Investment In Subsidiaries                                            -                  -                 432,000                   -                -                -               -                 -              -                 -               -                  -            432,000           (432,000)             -
  Construction in Progress                                              -                  -                     -                     -                -                -               -                 -              -                 -               -                  -                -                  -                -
  Computer Equipment                                                    -                  -                     -                     -                -                -               -                 -              -                 -               -                  -                -                  -                -
  Computer Software                                                  (4,186)               -                  (4,186)                  -                -                -               -                 -              -                 -               -                  -             (4,186)               -             (4,186)
  Furniture & Fixtures                                                  -                  -                     -                     -                -                -               -                 -              -                 -               -                  -                -                  -                -
  Kitchen Equipment                                                     -                  -                     -                     -                -                -               -                 -              -                 -               -                  -                -                  -                -
  Intangible Ice Cream Recipes                                          -                  -                     -                     -                -                -               -                 -              -                 -               -                  -                -                  -                -
  Leasehold Improvements                                                -                  -                     -                     -                -                -               -                 -              -                 -               -                  -                -                  -                -
  Liquor License                                                        -                  -                     -                     -                -                -               -                 -              -                 -               -                  -                -                  -                -
  Security Dep                                                          -                  -                     -                     -                -                -               -                 -              -                 -               -                  -                -                  -                -
  Vehicles                                                              -                  -                     -                     -                -                -               -                 -              -                 -               -                  -                -                  -                -
Cash Flow From Investing Activities                      $           (4,186)   $           -       $         427,814 $                 -   $            -    $           -     $         -     $           -     $        -       $         -     $         -     $            -     $      427,814     $     (432,000)   $      (4,186)

Financing Activities
   BC Hospitality Group LLC - Contributions                             -                  -                      -               6,000          (75,000)                -               -               7,000            -              65,000             -                  -               3,000            (3,000)             -
   BC Hospitality Group LLC - Distributions                             -                  -                      -            (365,000)         (70,000)                -               -                 -              -                 -               -                  -            (435,000)          435,000              -
   BCHG Inc. - Distributions                                            -                  -                      -                 -                -                   -               -                 -              -                 -               -                  -                 -                 -                -
   Class B Membership Interests                                         -                  -                      -                 -                -                   -               -                 -              -                 -               -                  -                 -                 -                -
   E2 Contributed Capital - Interest                                    -                  -                      -                 -                -                   -               -                 -              -                 -               -                  -                 -                 -                -
   Cost of Raising EB-5 Investment                                      -                  -                      -                 -                -                   -               -                 -              -                 -               -                  -                 -                 -                -
   Capital Contribution - BCHG Inc.                                     -                  -                      -                 -                -                   -               -                 -              -                 -               -                  -                 -                 -                -
   Note Payable - Isuzu Finance                                      (1,035)               -                      -                 -                -                   -               -                 -              -              (1,035)            -                  -              (1,035)              -             (1,035)
   Note Payable - Blue Ridge Bank (PPP)                                 -                  -                      -                 -                -                   -               -                 -              -                 -               -                  -                 -                 -                -
   Loan Payable - ESquared Hospitality                                  -                  -                      -                 -                -                   -               -                 -              -                 -               -                  -                 -                 -                -
Cash Flow From Financing Activities                      $           (1,035)   $           -       $              -     $      (359,000) $      (145,000) $              -     $         -     $         7,000   $        -       $      63,965 $           -     $            -     $      (433,035)   $      432,000    $      (1,035)

Net (Decrease) Increase in Cash for the Period           $     (383,639)       $               0   $         121,537    $      (284,829) $      (172,327) $         (46,697) $           -     $         2,402   $            0   $      (3,726) $          -     $            -     $      (383,639)   $           -     $    (383,639)

Cash, Beginning                                          $    1,112,866        $          826      $           16,908   $       592,234    $     372,465     $       89,634    $         79    $         6,763   $     7,500      $      20,998   $         -     $         5,459    $     1,112,866    $           -     $   1,112,866

Cash, Ending                                             $      729,226        $          827      $         138,446    $       307,405    $     200,139     $       42,937    $         79    $         9,164   $     7,500      $      17,271   $         -     $         5,459    $      729,226     $           -     $     729,226
           Case 20-13103-BLS        Doc 1      Filed 12/14/20   Page 25 of 110


                 2019 TAX RETURN FILING INSTRUCTIONS
                        U.S. CORPORATION INCOME TAX RETURN

                              FOR THE YEAR ENDING
                                    DECEMBER 29, 2019

PREPARED FOR:


            BC HOSPITALITY GROUP INC.
            145 EAST 57TH ST, 11TH FL
            NEW YORK, NY 10022

PREPARED BY:

            COHNREZNICK LLP
            1301 AVENUE OF THE AMERICAS
            NEW YORK, NY 10019


TO BE SIGNED AND DATED BY:

            THE APPROPRIATE CORPORATE OFFICER(S).

AMOUNT OF TAX:

            TOTAL TAX                      $                        0
            LESS: PAYMENTS AND CREDITS     $                        0
            PLUS: INTEREST AND PENALTIES   $                        0
            NO PAYMENT REQUIRED            $                        0

OVERPAYMENT:
          NOT APPLICABLE

MAKE CHECK PAYABLE TO:

            NOT APPLICABLE

MAIL TAX RETURN AND CHECK (IF APPLICABLE) TO:

            THIS RETURN HAS QUALIFIED FOR ELECTRONIC FILING. AFTER YOU HAVE
            REVIEWED THE RETURN FOR ACCURACY, PLEASE SIGN, DATE AND RETURN
            FORM 8879-C TO OUR OFFICE. WE WILL TRANSMIT YOUR RETURN
            ELECTRONICALLY TO THE IRS, AND NO FURTHER ACTION IS REQUIRED. THIS
            SIGNED FORM WILL ALSO AUTHORIZE US TO TRANSMIT OTHER RETURNS THAT
            DO NOT HAVE THEIR OWN GOVERNMENT AUTHORIZATION FORM.

RETURN MUST BE MAILED ON OR BEFORE:

            NOT APPLICABLE

SPECIAL INSTRUCTIONS:

            YOUR ELECTION TO WAIVE THE ENTIRE CARRYBACK PERIOD FOR THE NOL'S
            OF A CONSOLIDATED GROUP MUST BE SIGNED BY AN AUTHORIZED INDIVIDUAL.
           Case 20-13103-BLS    Doc 1   Filed 12/14/20   Page 26 of 110


                 TAX RETURN FILING INSTRUCTIONS
                FORM 5471 INFORMATION RETURN OF U.S. PERSONS
                WITH RESPECT TO CERTAIN FOREIGN CORPORATIONS

                             FOR THE YEAR ENDING
                                DECEMBER 29, 2019

PREPARED FOR:


            BC HOSPITALITY GROUP INC.
            145 EAST 57TH ST, 11TH FL
            NEW YORK, NY 10022

PREPARED BY:

            COHNREZNICK LLP
            1301 AVENUE OF THE AMERICAS
            NEW YORK, NY 10019


MAIL TAX RETURN TO:

            NOT APPLICABLE


RETURN MUST BE MAILED ON OR BEFORE:

            NOT APPLICABLE

SPECIAL INSTRUCTIONS:

            FORM 5471 HAS BEEN PREPARED FOR ELECTRONIC FILING WITH THE FEDERAL
            RETURN.
                                              Case 20-13103-BLS       Doc 1       Filed 12/14/20    Page 27 of 110

                                                                      Direct Deposit/Debit Report


Name:    BC HOSPITALITY GROUP INC.                                                                       Employer Identification Number:   4228766

  Unit            Form        Name of Financial Institution     Account Type     Routing Number       Account Number                           Amount

                                                                                                                                DEBIT
CA       100             SIGNATURE                            CHECKING         026013576              4036                      10/14/20                40.
                                                                                                                                DEBIT
MA       355             SIGNATURE                            CHECKING         026013576              4036                      10/14/20             1,178.
                                                                                                                                DEBIT
NJ       CBT-100         SIGNATURE                            CHECKING         026013576              4036                      10/14/20                101.
                                                                                                                                DEBIT
NY       CT-3            SIGNATURE                            CHECKING         026013576              4036                      10/14/20                506.
                                                                                                                                DEBIT
NYC NYC-2                SIGNATURE                            CHECKING         026013576              4036                      10/14/20             3,453.




903541 04-01-19
                        Case 20-13103-BLS    Doc 1   Filed 12/14/20   Page 28 of 110

                                      DEPRECIATION VARIANCE REPORT



      ASSET                                                  ACCOUNTANT'S      SYSTEM
     NUMBER                    DESCRIPTION                    CALCULATED     CALCULATED    VARIANCE
                                                             DEPRECIATION   DEPRECIATION
       157      PROVIDENCE - QIP                                 1,641.         4,267.      -2,626.
       158      PROVIDENCE - QIP                                   159.           413.        -254.
       159      PROVIDENCE - QIP                                   154.           400.        -246.
       160      PROVIDENCE - QIP                                 1,958.         5,090.      -3,132.
       161      PROVIDENCE - QIP                                 1,989.         5,171.      -3,182.
       162      PROVIDENCE - QIP                                    16.            42.         -26.
       163      PROVIDENCE - QIP                                   154.           400.        -246.
       164      PROVIDENCE - QIP                                 1,807.         4,698.      -2,891.
       228      PROVIDENCE - QIP                                    75.           195.        -120.
       229      PROVIDENCE - QIP                                   159.           414.        -255.
       230      PROVIDENCE - QIP                                 1,953.         5,078.      -3,125.
       235      BLEECKER - QIP                                     205.             0.         205.
       240      CW SSS - QIP                                    21,724.             0.      21,724.
       241      CW SSS - QIP                                        95.             0.          95.
       279      BACK BAY - QIP                                   3,711.             0.       3,711.
       280      BACK BAY - QIP                                     182.             0.         182.
       281      BACK BAY - QIP                                      38.             0.          38.
       282      BACK BAY - QIP                                     388.             0.         388.
       283      BACK BAY - QIP                                     182.             0.         182.
       284      BACK BAY - QIP                                   3,023.             0.       3,023.
       285      BACK BAY - QIP                                      38.             0.          38.
       286      BACK BAY - QIP                                   2,831.             0.       2,831.
       287      BACK BAY - QIP                                     103.             0.         103.
       288      BACK BAY - QIP                                   2,459.             0.       2,459.
       289      BACK BAY - QIP                                   3,060.             0.       3,060.
       290      BACK BAY - QIP                                      15.             0.          15.
       291      BACK BAY - QIP                                     367.             0.         367.
       330      COMM - VEHICLES                                 26,005.        16,000.      10,005.
       331      SHOWFIELDS - KITCHEN EQUIP                       7,144.         3,572.       3,572.
       332      SHOWFIELDS - KITCHEN EQUIP                       4,092.         2,046.       2,046.
       333      SHOWFIELDS - KITCHEN EQUIP                         139.            70.          69.
       334      SHOWFIELDS - F & F                               6,652.         3,326.       3,326.
       335      SHOWFIELDS - F & F                               3,296.         1,648.       1,648.
       336      SHOWFIELDS - F & F                               2,722.         1,361.       1,361.
       337      SHOWFIELDS - F & F                               1,826.           913.         913.
       338      SHOWFIELDS - F & F                                 898.           449.         449.
       365      SECTION 362 STEP UP - COMM - QIP                 9,855.             0.       9,855.
       366      SECTION 362 STEP UP - FROZEN - QIP               4,383.             0.       4,383.
       367      SECTION 362 STEP UP - BLEECKER - QIP              -180.             0.        -180.




   928141 04-01-19


21521014 147227 0224923-0224923.CORP            2019.04030 BC HOSPITALITY GROUP INC. 02249231
                          Case 20-13103-BLS         Doc 1   Filed 12/14/20   Page 29 of 110

                                            DEPRECIATION VARIANCE REPORT



      ASSET                                                         ACCOUNTANT'S      SYSTEM
     NUMBER                        DESCRIPTION                       CALCULATED     CALCULATED     VARIANCE
                                                                    DEPRECIATION   DEPRECIATION
       368      SECTION   362   STEP   UP   -    60W22 - QIP            7,947.                0.     7,947.
       369      SECTION   362   STEP   UP   -    LAFAYETTE - QI         7,194.                0.     7,194.
       370      SECTION   362   STEP   UP   -    BAKERY - QIP           2,617.                0.     2,617.
       371      SECTION   362   STEP   UP   -    WILLIAMSBURG -         7,336.                0.     7,336.
       372      SECTION   362   STEP   UP   -    BCRC - QIP            24,062.                0.    24,062.
       373      SECTION   362   STEP   UP   -    FENWAY - QIP          24,353.                0.    24,353.
       374      SECTION   362   STEP   UP   -    SEAPORT - QIP         18,323.                0.    18,323.
       375      SECTION   362   STEP   UP   -    PROVIDENCE - Q         8,129.                0.     8,129.
       376      SECTION   362   STEP   UP   -    SILVER LAKE -         -7,109.                0.    -7,109.




   928141 04-01-19


21521014 147227 0224923-0224923.CORP                   2019.04030 BC HOSPITALITY GROUP INC. 02249231
                   Case 20-13103-BLS   Doc 1   Filed 12/14/20        Page 30 of 110

                                        CORPORATION
                                   Two-Year Comparison                                                   2019
   Name                                                                                Employer Identification Number

     BC HOSPITALITY GROUP INC.                                                           XX-XXXXXXX

                                                                                                       Increase
                     Description                   Prior Year           Current Year                  (Decrease)

   INCOME:

   GROSS RECEIPTS OR SALES LESS
     RETURNS AND ALLOWANCES                     28,569,924.           31,977,057.                  3,407,133.
   COST OF GOODS SOLD                            8,084,955.            9,832,128.                  1,747,173.
   GROSS PROFITS                                20,484,969.           22,144,929.                  1,659,960.
   INTEREST                                          7,606.              112,307.                    104,701.
   NET GAIN (LOSS) FROM FORM 4797                        0.              -43,536.                    -43,536.
   OTHER INCOME                                    260,967.              370,020.                    109,053.
     TOTAL INCOME                               20,753,542.           22,583,720.                  1,830,178.

   DEDUCTIONS:

   COMPENSATION OF OFFICERS                         182,356.              601,181.                      418,825.
   SALARIES AND WAGES LESS
     EMPLOYMENT CREDITS                          9,537,572.           10,929,493.                  1,391,921.
   REPAIRS AND MAINTENANCE                         782,144.              930,479.                    148,335.
   RENTS                                         2,658,080.            3,483,502.                    825,422.
   TAXES AND LICENSES                            1,345,974.            1,634,572.                    288,598.
   DEPRECIATION                                  1,709,842.            4,213,523.                  2,503,681.
   ADVERTISING                                     627,596.              861,897.                    234,301.
   PENSION, PROFIT-SHARING, ETC.,
     PLANS                                               0.               50,585.                    50,585.
   EMPLOYEE BENEFIT PROGRAMS                       242,194.              316,248.                    74,054.
   OTHER DEDUCTIONS                              8,134,514.           16,137,506.                 8,002,992.
     TOTAL DEDUCTIONS                           25,220,272.           39,158,986.                13,938,714.

   TAXABLE INCOME:

   TAXABLE INCOME BEFORE NOL DEDUCTION
     AND SPECIAL DEDUCTIONS                     -4,466,730. -16,575,266. -12,108,536.
     TAXABLE INCOME                             -4,466,730. -16,575,266. -12,108,536.

   TAX COMPUTATION:

       TAX BEFORE CREDITS                                       0.                      0.                          0.

       TAX AFTER CREDITS                                        0.                      0.                          0.

       TOTAL TAX                                                0.                      0.                          0.

   PAYMENTS AND CREDITS:

   BALANCE DUE OR REFUND:

   SCHEDULE M-2:




   912841
   04-01-19


21521014 147227 0224923-0224923.CORP      2019.04030 BC HOSPITALITY GROUP INC. 02249231
                   Case 20-13103-BLS   Doc 1   Filed 12/14/20        Page 31 of 110

                                        CORPORATION
                                  Two-Year Comparison                                                    2019
   Name                                                                                Employer Identification Number

     BC HOSPITALITY GROUP INC.                                                           XX-XXXXXXX

                                                                                                       Increase
                    Description                    Prior Year           Current Year                  (Decrease)


   BALANCE AT BEGINNING OF YEAR -
     UNAPPROPRIATED RETAINED EARNINGS                    0. -14,293,892. -14,293,892.
   NET INCOME (LOSS) PER BOOKS                  -4,435,071.  -9,362,694.  -4,927,623.
   OTHER DECREASES                               9,858,821.           0.  -9,858,821.
   BALANCE AT END OF YEAR -
     UNAPPROPRIATED RETAINED EARNINGS          -14,293,892. -23,656,586.                         -9,362,694.

   SCHEDULE M-3:

   INTEREST INCOME                                   7,606.              112,307.                   104,701.
   COST OF GOODS SOLD                           -8,092,290.           -9,834,761.                -1,742,471.
   INCOME STATEMENT GAIN/LOSS ON
     DISPOSITION OF ASSETS                                      0.          19,333.                       19,333.
   OTHER INCOME (LOSS) ITEMS WITH
     DIFFERENCES                                         0.              376,808.                   376,808.
     TOTAL INCOME (LOSS) ITEMS                  -8,084,684.           -9,326,313.                -1,241,629.

   STATE AND LOCAL CURRENT INCOME TAX
     EXPENSE                                               0.                4,524.                       4,524.
   STOCK OPTION EXPENSE                               19,079.                    0.                     -19,079.
   FINES AND PENALTIES                                15,927.               33,932.                      18,005.
   PENSION AND PROFIT-SHARING                              0.               50,585.                      50,585.
   CHARITABLE CONTRIBUTION OF CASH
     AND TANGIBLE PROPERTY                            10,196.               19,943.                         9,747.
   OTHER AMORTIZATION OR IMPAIRMENT
     WRITE-OFFS                                     22,487.               22,923.                           436.
   DEPRECIATION                                  1,500,466.            1,777,818.                       277,352.
   OTHER EXPENSE/DEDUCTION ITEMS WITH
     DIFFERENCES                                 3,214,339.           18,454,287.                15,239,948.
     TOTAL EXPENSE/DEDUCTION ITEMS               4,782,494.           20,364,012.                15,581,518.

   OTHER ITEMS WITH NO DIFFERENCES               8,432,107.           20,327,631.                11,895,524.

   1120 SUBGROUP RECONCILIATION TOTALS          -4,435,071.           -9,362,694.                -4,927,623.

       RECONCILIATION TOTALS                    -4,435,071.           -9,362,694.                -4,927,623.




   912841
   04-01-19


21521014 147227 0224923-0224923.CORP      2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                                      Case 20-13103-BLS                                 Doc 1             Filed 12/14/20              Page 32 of 110


                     1128                             Application To Adopt, Change, or Retain a Tax Year
                                                                                                                                                                                                   OMB No. 1545-0134

   Form
   (Rev. October 2014)
                                                                                                                                                                                                   Attachment
   Department of the Treasury
   Internal Revenue Service                             | Information about Form 1128 and its separate instructions is available at www.irs.gov/form1128.                                          Sequence No. 148
    Part I                 General Information
                           Important: All filers must complete Part I and sign below. See instructions.
                    Name of filer (if a joint return is filed, also enter spouse's name) (see instructions)                                Filer's identifying number



                     BC HOSPITALITY GROUP INC.                                                                                              XX-XXXXXXX
                    Number, street, and room or suite no. (If a P.O. box, see instructions)                                                Service Center where income tax return will be filed
    Type or Print




                     145 EAST 57TH ST, 11TH FL                                                                                              OGDEN, UT
                    City or town, state, and ZIP code                                                                                      Filer's area code and telephone number/Fax number

                     NEW YORK, NY                             10022                                                                         646-358-4021
                    Name of applicant, if different than the filer (see instructions)                                                      Applicant's identifying number (see instructions)



                    Name of person to contact (if not the applicant or filer, attach a power of attorney)                                  Contact person's area code and telephone number/Fax number

                     JIMMY HABER                                                                                                            646-358-4021
          1 Check the appropriate box(es) to indicate the type of applicant (see instructions).
                  Individual                                 Cooperative (sec. 1381(a))                                                                      Passive foreign investment company (PFIC)
                              Partnership                                          Controlled foreign corporation (CFC) (sec. 957)                           (sec. 1297)
                              Estate                                               Foreign sales corporation (FSC) or Interest-charge                        Other foreign corporation
                        X Domestic corporation                                     domestic international sales corporation (IC-DISC)                        Tax-exempt organization
                              S corporation                                        Specified foreign corporation (SFC) (sec. 898)                            Homeowners Association (sec. 528)
                              Personal service                                     10/50 corporation (sec. 904(d)(2)(E))                                     Other
                              corporation (PSC)                                    Trust                                                                     (Specify entity and applicable Code section)
     2a Approval is requested to (check one) (see instructions):
              Adopt a tax year ending |                                                                                           (Partnerships and PSCs: Go to Part III after completing Part I.)

                        X Change to a tax year ending | SUNDAY NEAREST TO 12/31

                              Retain a tax year ending |
          b If changing a tax year, indicate the date the present tax year ends (see instructions). | 12/29/2019
          c If adopting or changing a tax year, the first return or short period return will be filed for the tax year
                     beginning |          01/01/2019                                                          , and ending |     12/29/2019
          3 Is the applicant's present tax year, as stated on line 2b above, also its current financial reporting year? |                                    X Yes                 No If "No," attach an explanation.



          4 Indicate the applicant's present overall method of accounting.
                   Cash receipts and disbursements method            X Accrual method

                              Other method (specify) |
          5 State the nature of the applicant's business or principal source of income.




                                                                                  Signature - All Filers (See Who Must Sign in the instructions.)
                              Under penalties of perjury, I declare that I have examined this application, including accompanying schedules and statements, and to the best of my knowledge and belief, it is true,
                              correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.

   Sign

                            =                                                                                                           =
                                                                                                                                               CEO
   Here
                                 Signature of filer                                                                Date                     Type or print name and title
                            Print/Type preparer's name                                                    Preparer's signature                        Date                  Check                 PTIN
   Paid                      YELENA A. BELAKS                  YELENA A. BELAKS                                                                      10/14/20               if self-
                                                                                                                                                                            employed     P01268680
   Preparer                 Firm's name |   COHNREZNICK LLP                                                                                                                 Firm's EIN | XX-XXXXXXX
   Use Only                 Firm's address | 1301 AVENUE OF THE AMERICAS                                                                                                    Phone no.
                                            NEW YORK, NY 10019                                                                                                                     212-297-0400
   LHA                     For Paperwork Reduction Act Notice, see separate instructions.                                                                                                      Form 1128 (Rev. 10-2014)
   924461
   04-01-19


21521014 147227 0224923-0224923.CORP                                                                            2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                       Case 20-13103-BLS                     Doc 1          Filed 12/14/20                Page 33 of 110
   Form 1128 (Rev. 10-2014) BC HOSPITALITY GROUP INC.                                                                                           XX-XXXXXXX            Page 2
   Part II        Automatic Approval Request (see instructions)
                  ¥ Identify the revenue procedure under which this automatic approval request is filed |
   Section A - Corporations (Other Than S Corporations or Personal Service Corporations) (Rev. Proc. 2006-45, or its successor)
                                                                                                                                                                Yes    No
     1    Is the applicant a corporation (including a homeowners association (section 528) that is requesting a change in
          tax year and is allowed to use the automatic approval rules under section 4 of Rev. Proc. 2006-45 ( or its
          successor))? (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                                  X
     2    Does the corporation intend to elect to be an S corporation for the tax year immediately following the short period?                                          X
          If "Yes" and the corporation is electing to change to a permitted tax year, file Form 1128 as an attachment to Form
          2553.
     3    Is the applicant a corporation requesting a concurrent change for a CFC, FSC or IC-DISC? (see instructions)           |                       X
   Section B - Partnerships, S Corporations, Personal Service Corporations (PSCs), and Trusts (Rev. Proc. 2006-46, or
                  its successor)
     4    Is the applicant a partnership, S corporation, PSC, or trust that is requesting a tax year and is allowed to use the
          automatic approval rules under section 4 of Rev. Proc. 2006-46 (or its successor)? (see instructions) ~~~~~~~~~~~~~~~~~~~ |
     5    Is the partnership, S corporation, PSC, or trust requesting to change to its required tax year or a partnership, S
          corporation, or PSC that wants to change to a 52-53 week tax year ending with reference to such tax year? ~~~~~~~~~~~~~~~~~ |
     6    Is the partnership, S corporation, or PSC (other than a member of a tiered structure) requesting a tax year that
          coincides with its natural business year described in section 4.01(2) of Rev. Proc. 2006-46 (or its successor)?
          Attach a statement showing gross receipts for the most recent 47 months. (See instructions for information
          required to be submitted) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
     7    Is the S corporation requesting an ownership tax year? (see instructions)      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
     8    Is the applicant a partnership requesting a concurrent change pursuant to section 6.09 of Rev. Proc. 2006-45
          (or its successor) or section 5.04(8) of Rev. Proc. 2002-39 (or its successor)? (see instructions)  |
   Section C - Individuals (Rev. Proc. 2003-62. or its successor) (see instructions)
    9 Is the applicant an individual requesting a change from a fiscal year to a calendar year?           |
   Section D - Tax-Exempt Organizations (Rev. Proc. 76-10 or 85-58) (see instructions)
    10 Is the applicant a tax-exempt organization requesting a change?  |
   Part III Ruling Request                   (All applicants requesting a ruling must complete Section A and any other section that
                  applies to the entity. See instructions.) (Rev. Proc. 2002-39, or its successor)
   Section A - General Information                                                                                                                              Yes    No
    1 Is the applicant a partnership, S corporation, personal service corporation, or trust that is under examination by
          the IRS, before an appeals office, or a Federal court?   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
          If "Yes," see the instructions for information that must be included on an attached explanation.
     2    Has the applicant changed its annual accounting period at any time within the most recent 48-month period
          ending with the last month of the requested tax year? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
          If "Yes," and a letter ruling was issued granting approval to make the change, attach a copy of the letter ruling, or if
          not available, an explanation including the date approval was granted. If a letter ruling was not issued, indicate
          when and explain how the change was implemented.
     3    Within the most recent 48-month period, has any accounting period application been withdrawn, not perfected,
          denied, or not implemented? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
          If "Yes," attach an explanation.
   4a     Is the applicant requesting to establish a business propose under section 5.02(1) of Rev. Proc. 2002-39 (or its
          successor)? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
          If "Yes," attach an explanation of the legal basis supporting the requested tax year (see instructions).
     b    If your business purpose is based on one of the natural business year tests under section 5.03, check the
          applicable box.
                    Annual business cycle test                     Seasonal business test                      25-percent gross receipts test
          Attach a statement showing gross receipts from sales and services (and inventory cost if applicable) for the test
          period. (see instructions)
     5    Enter the taxable income or (loss) for the 3 tax years immediately preceding the year of change and for the short
          period. If necessary, estimate the amount for the short period.
          Short period                 $                                          First preceding year    $
          Second preceding year $                                                 Third preceding year $
          Note: Individuals, enter adjusted gross income. Partnerships and S corporations, enter ordinary income. Section
          501(c) organizations, enter unrelated business taxable income. Estates, enter adjusted total income. All other
          applicants, enter taxable income before net operating loss deduction and special deductions.
                                                                                                                                                  Form 1128 (Rev. 10-2014)
   924462
   04-01-19


21521014 147227 0224923-0224923.CORP                                                2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                      Case 20-13103-BLS                      Doc 1          Filed 12/14/20                  Page 34 of 110
   Form 1128 (Rev. 10-2014)         BC HOSPITALITY GROUP INC.                                                                                    XX-XXXXXXX                  Page 3
     6    Corporations only, enter the losses or credits, if any, that were generated or tat expired in the short period:                                              Yes    No
                                                                                                   Generated                          Expiring
                              Net operating loss ~~~~~~~~~~~~~~                        $                                    $
                              Capital loss ~~~~~~~~~~~~~~~~~                           $                                    $
                              Unused credits ~~~~~~~~~~~~~~~~                          $                                    $
     7    Enter the amount of deferral, if any, resulting from the change (see section 5.05(1), (2), (3) and 6.01(7) of
          Rev. Proc. 2002-39, or its successor) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                 $
   8a     Is the applicant a U.S. shareholder in a CFC? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
          If "Yes," attach a statement for each CFC providing the name, address, identifying number, tax year, the
          percentage of total combined voting power of the applicant, and the amount of income included in the gross
          income of the applicant under section 951 for the 3 tax years immediately before the short period and for the
          short period.
     b    Will each CFC concurrently change its tax year? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
          If "Yes" to line 8b, go to Part II, line 3
          If "No," attach a statement explaining why the CFC will not be conforming to the tax year requested by the U.S.
          shareholder.
   9a     Is the applicant a U.S. shareholder in a PFIC as defined in section 1297? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
          If "Yes," attach a statement providing the name, address, identifying number, and tax year of the PFIC, the
          percentage of interest owned by the applicant, and the amount of distributions or ordinary earnings and net
          capital gain from the PFIC included in the income of the applicant.
     b    Did the applicant elect under section 1295 to treat the PFIC as a qualified electing fund?  |
   10a    Is the applicant a member of a partnership, a beneficiary of a trust or estate, a shareholder of an S corporation, a
          shareholder of an IC-DISC, or a shareholder of an FSC? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
          If "Yes," attach a statement providing the name, address, identifying number, type of entity (partnership, trust,
          estate, S corporation, IC-DISC, or FSC), tax year, percentage of interest in capital and profits, or percentage of
          interest of each IC-DISC or FSC and the amount of income received from each entity for the first preceding year
          and for the short period. Indicate the percentage of gross income of the applicant represented by each amount.
     b    Will any partnership concurrently change its tax year to conform with the tax year requested? ~~~~~~~~~~~~~~~~~~~~~~~ |
     c    If "Yes" to line 10b, has any Form 1128 been filed for such partnership?  |
   11     Does the applicant or any related entity currently have any accounting method, tax year, ruling, or technical
          advice request pending with the IRS National Office? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
          If "Yes," attach a statement explaining the type of request (method, tax year, etc.) and the specific issues involved
          in each request.
   12     Is Form 2848, Power of Attorney and Declaration of Representative, attached to this application?  |
   13     Does the applicant request a conference of right (in person or by telephone) with the IRS National Office, if the
          IRS proposes to disapprove the application?  |
   14    Enter amount of user fee attached to this application (see instructions)  |                                          $
   Section B - Corporations (other than S corporations and controlled foreign corporations) (see instructions)
    15 Enter the date of incorporation. |
                                                                                                                                                                       Yes    No
   16a    Does the corporation intend to elect to be an S corporation for the tax year immediately following the short
          period? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
     b    If "Yes," will the corporation be going to a permitted S corporation tax year?   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
          If "No" to line 16b, attach an explanation.
   17     Is the corporation a member of an affiliated group filing a consolidated return? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
          If "Yes," attach a statement providing (a) the name, address, identifying number used on the consolidated return,
          tax year, and Service Center where the applicant files the return; (b) the name, address, and identifying number of
          each member of the affiliated group; (c) the taxable income (loss) of each member for the 3 years immediately
          before the short period and for the short period; and (d) the name of the parent corporation.
   18a    Personal service corporations (PSCs); Attach a statement providing each shareholder's name, type of entity
          (individual, partnership, corporation, etc.), address, identifying number, tax year, percentage of ownership, and
          amount of income received from the PSC for the first preceding year and the short period.
     b    If the PSC is using tax year other than the required tax year, indicate how it obtained its tax year.
                 Grandfathered (attach copy of letter ruling)                     Section 444 election (date of election                         )
                 Letter ruling (date of letter ruling                           (attach copy))
                                                                                                                                                         Form 1128 (Rev. 10-2014)


   924463
   04-01-19


21521014 147227 0224923-0224923.CORP                                                2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                     Case 20-13103-BLS                         Doc 1        Filed 12/14/20                  Page 35 of 110
   Form 1128 (Rev. 10-2014)       BC HOSPITALITY GROUP INC.                                                                                     XX-XXXXXXX              Page 4
   Section C - S Corporations (see instructions)
    19 Enter the date of the S corporation election. |                                                                                                            Yes    No
   20     Is any shareholder applying for a corresponding change in tax year? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |
          If "Yes," each shareholder requesting a corresponding change in tax year must file a separate Form 1128 to get
          advance approval to change its tax year.
   21     If the corporation is using a tax year other than the required tax year, indicate how it obtained its tax year.
                 Grandfathered (attach copy of letter ruling)                      Section 444 election (date of election                       )
                 Letter ruling (date of letter ruling                            (attach copy))
   22     Attach a statement providing each shareholder's name, type of shareholder (individual, estate, qualified
          subchapter S Trust, electing small business trust, other trust, or exempt organization), address, identifying
          number, tax year, percentage of ownership, and the amount of income each shareholder received form the S
          corporation for the first preceding year and for the short period.
   Section D - Partnerships (see instructions)
    23 Enter the date the partnership business began. |                                                                                                           Yes    No
   24     Is any partner applying for a corresponding change in tax year?  |
   25     Attach a statement providing each partner's name, type of partner (individual, partnership, estate, trust,
          corporation, S corporation, IC-DISC, etc.), address, identifying number, tax year, and the percentage of interest in
          capital and profits.
   26     Is any partner a shareholder of a PSC as defined in Regulations section 1.4441-3(c)? ~~~~~~~~~~~~~~~~~~~~~~~~~~ |
          If "Yes," attach a statement providing the name, address, identifying number, tax year, percentage of interest in
          capital and profits, and the amount of income received from each PSC for the first preceding year and for the
          short period.
   27     If the partnership is using a tax year other than the required tax year, indicate how it obtained its tax year.
                 Grandfathered (attach copy of letter ruling)                      Section 444 election (date of election                       )
                 Letter ruling (date of letter ruling                            (attach copy))
   Section E - Controlled Foreign Corporations (CFC)
    28 Attach a statement for each U.S. shareholder (as defined in section 951(b)) providing the name, address,
          identifying number, tax year, percentage of total value and percentage of total voting power, and the amount of
          income included in gross income under section 951 for the 3 ax years immediately before the short period and
          for the short period.
   Section F - Tax-Exempt Organizations
    29 Type of organization:        Corporation                                Trust                     Other (specify) |                                        Yes    No
   30     Date of organization. |
   31     Code section under which the organization is exempt. |
   32     Is the organization required to file an annual return on Form 990, 1120-C, 990-PF, 990-T, 1120-H, or 1120-POL? |
   33     Enter the date the tax exemption was granted. |                                         Attach a copy of the letter ruling granting
          exemption. If a copy of the letter ruling is not available, attach and explanation.
   34     If the organization is a private foundation, is the foundation terminating its status under section 507?      |
   Section G - Estates
    35 Enter the date the estate was created. |
   36a    Attach a statement providing the name, identifying number, address, and tax year of each beneficiary and each person who is
          an interested party of any portion of the estate
     b    Based on the adjusted total income of the estate entered in Part III, Section A, line 5, attach a statement showing the
          distribution deduction and the taxable amounts distributed to each beneficiary for the 2 tax years immediately before the short
          period and for the short period.
   Section H - Passive Foreign Investment Companies
    37 If the applicant is a passive foreign investment company, attach a statement providing each U.S. shareholder's name, address,
          identifying number, and percentage of interest owned.
                                                                                                                                                    Form 1128 (Rev. 10-2014)




   924464
   04-01-19


21521014 147227 0224923-0224923.CORP                                                   2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                  Case 20-13103-BLS                             Doc 1       Filed 12/14/20              Page 36 of 110


          8879-C                      IRS e-file Signature Authorization for Form 1120                                                                     OMB No. 1545-0123

   Form


                                                                                                                                                              2019
                                    For calendar year 2019, or tax year beginning   JAN 1        , 2019, ending    DEC 29            , 20   19
   Department of the Treasury                                 | Do not send to the IRS. Keep for your records.
   Internal Revenue Service
                                                       | Go to www.irs.gov/Form8879C for the latest information.
   Name of corporation                                                                                                                      Employer identification number
                         BC HOSPITALITY GROUP INC.                                                                                           XX-XXXXXXX
    Part I            Tax Return Information (Whole dollars only)
     1 Total income (Form 1120, line 11) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   1     22,583,720.
     2 Taxable income (Form 1120, line 30) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                  2    -16,575,266.
     3 Total tax (Form 1120, line 31) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   3
     4 Amount owed (Form 1120, line 35) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                    4
     5 Overpayment (Form 1120, line 36)                                                                     5
    Part II           Declaration and Signature Authorization of Officer. Be sure to get a copy of the corporation's return.
   Under penalties of perjury, I declare that I am an officer of the above corporation and that I have examined a copy of the corporation's 2019 electronic
   income tax return and accompanying schedules and statements and to the best of my knowledge and belief, it is true, correct, and complete. I further
   declare that the amounts in Part I above are the amounts shown on the copy of the corporation's electronic income tax return. I consent to allow my
   electronic return originator (ERO), transmitter, or intermediate service provider to send the corporation's return to the IRS and to receive from the
   IRS (a) an acknowledgement of receipt or reason for rejection of the transmission, (b) the reason for any delay in processing the return or refund, and
   (c) the date of any refund. If applicable, I authorize the U.S. Treasury and its designated Financial Agent to initiate an electronic funds withdrawal
   (direct debit) entry to the financial institution account indicated in the tax preparation software for payment of the corporation's federal taxes owed
   on this return, and the financial institution to debit the entry to this account. To revoke a payment, I must contact the U.S. Treasury Financial
   Agent at 1-888-353-4537 no later than 2 business days prior to the payment (settlement) date. I also authorize the financial institutions involved
   in the processing of the electronic payment of taxes to receive confidential information necessary to answer inquiries and resolve issues related to
   the payment. I have selected a personal identification number (PIN) as my signature for the corporation's electronic income tax return and, if
   applicable, the corporation's consent to electronic funds withdrawal.

   Officer's PIN: check one box only

          X I authorize COHNREZNICK LLP                                                                                                     to enter my PIN       11111
                                                                  ERO firm name                                                                               do not enter all zeros
                as my signature on the corporation's 2019 electronically filed income tax return.
                As an officer of the corporation, I will enter my PIN as my signature on the corporation's 2019 electronically filed income tax return.


   Officer's signature |                                                                Date |                             Title |   CEO

    Part III          Certification and Authentication

   ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.                       26570722147
                                                                                                                  do not enter all zeros
   I certify that the above numeric entry is my PIN, which is my signature on the 2019 electronically filed income tax return for the corporation indicated
   above. I confirm that I am submitting this return in accordance with the requirements of Pub. 3112, IRS e-file Application and Participation,
   and Pub. 4163, Modernized e-File (MeF) Information for Authorized IRS e-file Providers for Business Returns.


   ERO's signature | COHNREZNICK                    LLP                                                                Date |     10/14/20

                                                ERO Must Retain This Form - See Instructions
                                        Do Not Submit This Form to the IRS Unless Requested To Do So
   For Paperwork Reduction Act Notice, see instructions.                                                                                                 Form 8879-C (2019)
   LHA




   910211 10-31-19


21521014 147227 0224923-0224923.CORP                                                  2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                      Case 20-13103-BLS                        Doc 1          Filed 12/14/20                Page 37 of 110

   Form
           7004
   (Rev. December 2018)
                                               Application for Automatic Extension of Time To File Certain
                                                 Business Income Tax, Information, and Other Returns                                                              OMB No. 1545-0233
   Department of the Treasury                               | File a separate application for each return.
   Internal Revenue Service                    | Go to www.irs.gov/Form7004 for instructions and the latest information.
                     Name                                                                                                                                 Identifying number


   Print             BC HOSPITALITY GROUP INC.                                                                                                               XX-XXXXXXX
                     Number, street, and room or suite no. (If P.O. box, see instructions.)
   or
   Type              145 EAST 57TH ST, 11TH FL
                     City, town, state, and ZIP code (If a foreign address, enter city, province or state, and country (follow the country's practice for entering postal code).)


                     NEW YORK, NY                     10022
   Note: File request for extension by the due date of the return. See instructions before completing this form.
    Part I Automatic Extension for Certain Business Income Tax, Information, and Other Returns. See instructions.
   1  Enter the form code for the return listed below that this application is for  12
   Application                                                                      Form         Application                                                                   Form
   Is For:                                                                          Code         Is For:                                                                       Code
   Form 706-GS(D)                                                                     01         Form 1120-ND (section 4951 taxes)                                                  20
   Form 706-GS(T)                                                                     02         Form 1120-PC                                                                       21
   Form 1041 (bankruptcy estate only)                                                 03         Form 1120-POL                                                                      22
   Form 1041 (estate other than a bankruptcy estate)                                  04         Form 1120-REIT                                                                     23
   Form 1041 (trust)                                                                  05         Form 1120-RIC                                                                      24
   Form 1041-N                                                                        06         Form 1120S                                                                         25
   Form 1041-QFT                                                                      07         Form 1120-SF                                                                       26
   Form 1042                                                                          08         Form 3520-A                                                                        27
   Form 1065                                                                          09         Form 8612                                                                          28
   Form 1066                                                                          11         Form 8613                                                                          29
   Form 1120                                                                          12         Form 8725                                                                          30
   Form 1120-C                                                                        34         Form 8804                                                                          31
   Form 1120-F                                                                        15         Form 8831                                                                          32
   Form 1120-FSC                                                                      16         Form 8876                                                                          33
   Form 1120-H                                                                        17         Form 8924                                                                          35
   Form 1120-L                                                                        18         Form 8928                                                                          36
   Form 1120-ND                                                                       19
    Part II       All Filers Must Complete This Part
   2      If the organization is a foreign corporation that does not have an office or place of business in the United States,
          check here ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            |
   3      If the organization is a corporation and is the common parent of a group that intends to file a consolidated return,
          check here ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            |
          If checked, attach a statement listing the name, address, and employer identification number (EIN) for each member
          covered by this application.
   4      If the organization is a corporation or partnership that qualifies under Regulations section 1.6081-5, check here                      ~~~~~~~~~~~~ |
   5 a The application is for calendar year 2019 , or tax year beginning                                                          , and ending
     b Short tax year. If this tax year is less than 12 months, check the reason:                         Initial return               Final return
                Change in accounting period                Consolidated return to be filed                Other (See instructions - attach explanation.)


   6      Tentative total tax    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                       6                                  0.

   7      Total payments and credits. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              7                                  0.

   8 Balance due. Subtract line 7 from line 6. See instructions                                                            8                                  0.
   LHA For Privacy Act and Paperwork Reduction Act Notice, see separate instructions.                                                                        Form 7004 (Rev. 12-2018)




   919741 04-01-19


21521014 147227 0224923-0224923.CORP                                                  2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                                                                                         Case 20-13103-BLS                              Doc 1              Filed 12/14/20             Page 38 of 110
                                                                                                                              U.S. Corporation Income Tax Return
                                                                       1120
                                                                                                                                                                                                                                                      OMB No. 1545-0123

   Form                                                                                                                        JANUARY 1, 2019
                                                                                            For calendar year 2019 or tax year beginning          , ending DECEMBER 29, 2019

   Department of the Treasury
   Internal Revenue Service
                                                                                                                           EXTENSION GRANTED TO 10/15/20
                                                                                                                             | Go to www.irs.gov/Form1120 for instructions and the latest information.                                                 2019
   A Check if:                                                                                                     Name                                                                                                               B   Employer identification number
  1a Consolidated return
     (attach Form 851) ......                                                                                              BC HOSPITALITY GROUP INC.                                                                                      XX-XXXXXXX
   b Life/nonlife consoli-                                                                         TYPE                                                                                                                               C   Date incorporated
     dated return ..............                                                                                   Number, street, and room or suite no. If a P.O. box, see instructions.
  2 Personal holding co.                                                                           OR
     (attach Sch. PH) ........
                                                                                                   PRINT
                                                                                                                           145 EAST 57TH ST, 11TH FL                                                                                      09/28/2017
  3 Personal service corp.                                                                                                                                                                                                            D   Total assets (see instructions)
     (see instructions) ......                                                                                     City or town, state or province, country, and ZIP or foreign postal code
  4 Schedule M-3
     attached ...................                                                         X                                NEW YORK, NY                           10022                                                               $       22,552,318.
                                                                                                     E Check if: (1)                 Initial return   (2)         Final return      (3)       Name change      (4)       Address change
                                                                        1 a Gross receipts or sales ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              1a     33,455,055.
                                                                          b Returns and allowances ~~~~~~~~~~~~~~~~~~~~~~~~~~           1b                                                          1,477,998.
                                                                         c Balance. Subtract line 1b from line 1a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                           1c           31,977,057.
                                                                        2 Cost of goods sold (attach Form 1125-A) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                              2            9,832,128.
                                                                        3 Gross profit. Subtract line 2 from line 1c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          3           22,144,929.
                                                                        4 Dividends and inclusions (Schedule C, line 23) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
        Income




                                                                                                                                                                                                                                  4
                                                                                                                   SEE STATEMENT 2
                                                                        5 Interest ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                              5                   112,307.
                                                                        6 Gross rents ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                             6
                                                                        7 Gross royalties ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                          7
                                                                        8 Capital gain net income (attach Schedule D (Form 1120)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                     8
                                                                        9 Net gain or (loss) from Form 4797, Part II, line 17 (attach Form 4797) ~~~~~~~~~~~~~~~~~~~~~~                                                           9              -43,536.
                                                                       10 Other income (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~    SEE STATEMENT 3                                                              10              370,020.
                                                                       11 Total income. Add lines 3 through 10                        |                                                        11           22,583,720.
                                                                       12    Compensation of officers (attach Form 1125-E)           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                        12              601,181.
                                                                                                                                                                                                                                              10,929,493.
        Deductions (See instructions for limitations on deductions.)




                                                                       13 Salaries and wages (less employment credits) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          13
                                                                       14 Repairs and maintenance ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                      14              930,479.
                                                                       15 Bad debts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                             15
                                                                       16 Rents ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                               16             3,483,502.
                                                                                                                       SEE STATEMENT 4
                                                                       17 Taxes and licenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                        17             1,634,572.
                                                                       18 Interest (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                  18
                                                                                                     SEE STATEMENT 5   AND   SEE STATEMENT 6
                                                                       19 Charitable contributions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                    19                     0.
                                                                       20 Depreciation from Form 4562 not claimed on Form 1125-A or elsewhere on return (attach Form 4562) ~~~~~~~~                                              20             4,213,523.
                                                                       21 Depletion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                             21
                                                                       22 Advertising ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            22                   861,897.
                                                                       23 Pension, profit-sharing, etc., plans ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             23                    50,585.
                                                                       24 Employee benefit programs ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                     24                   316,248.
                                                                       25 Reserved for future use ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                     25
                                                                       26 Other deductions (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                     SEE STATEMENT 7                                          26         16,137,506.
                                                                       27 Total deductions. Add lines 12 through 26 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                                           27         39,158,986.
                                                                       28 Taxable income before net operating loss deduction and special deductions. Subtract line 27 from line 11 ~~~~~~~~~~~~~                                 28        -16,575,266.
                                                                                                                              STATEMENT 8
                                                                       29 a Net operating loss deduction (see instructions) ~~~~~~~~~~~~~~~~                                                29a                         0.
                                                                          b Special deductions (Schedule C, line 24) ~~~~~~~~~~~~~~~~~~~             29b
                                                                         c Add lines 29a and 29b                                                                                     29c
                                                                       30 Taxable income. Subtract line 29c from line 28. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~                                                              30        -16,575,266.
   Tax, Refundable Credits,




                                                                       31 Total tax (Schedule J, Part I, line 11) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                           31                  0.
                                                                       32 2019 net 965 tax liability paid (Schedule J, Part II, line 12) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             32
        and Payments




                                                                       33 Total payments, credits, and section 965 net tax liability (Schedule J, Part III, line 23) ~~~~~~~~~~~~~~~                                             33
                                                                       34 Estimated tax penalty. See instructions. Check if Form 2220 is attached ~~~~~~~~~~~~~~~~~ |                                                            34
                                                                       35 Amount owed. If line 33 is smaller than the total of lines 31, 32, and 34, enter amount owed ~~~~~~~~~~~~                                              35                                    0.
                                                                       36 Overpayment. If line 33 is larger than the total of lines 31, 32, and 34, enter amount overpaid ~~~~~~~~~~~~                                           36
                                                                       37 Enter amount from line 36 you want: Credited to 2020 estimated tax |                                                              Refunded      |      37
                                                                               Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is true,
                                                                               correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
   Sign                                                                                                                                                                                                                                       May the IRS discuss this



                                                                              =                                                                                                    =CEO
                                                                                                                                                                                                                                              return with the preparer
                                                                                                                                                                                                                                              shown below?
   Here                                                                                                                                                                                                                                            X Yes
                                                                                  Signature of officer                                                  Date                                                                                                            No
                                                                                                                                                                                    Title
                                                                              Print/Type preparer's name                                                    Preparer's signature                      Date                Check                PTIN
   Paid     YELENA A. BELAKS                   YELENA A. BELAKS                                                                                                                                      10/14/20             if self-
                                                                                                                                                                                                                          employed     P01268680
   Preparer Firm's name |   COHNREZNICK LLP                                                                                                                                                                               Firm's EIN | XX-XXXXXXX
   Use Only Firm's address |1301 AVENUE OF THE AMERICAS                                                                                                                                                                   Phone no.
                            NEW YORK, NY 10019                                                                                                                                                                                   212-297-0400
   911601
   12-30-19                                                                 LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                         Form 1120 (2019)
                                                                                                                                                                     1
21521014 147227 0224923-0224923.CORP                                                                                                                              2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                   Case 20-13103-BLS                       Doc 1         Filed 12/14/20      Page 39 of 110
              BC HOSPITALITY GROUP INC.
   Form 1120 (2019)                                                                                                                XX-XXXXXXX Page 2
     Schedule C Dividends, Inclusions, and Special Deductions                                       (a) Dividends and                  (c) Special deductions
                          (see instructions)                                                                              (b) %
                                                                                                        inclusions                            (a) x (b)
    1 Dividends from less-than-20%-owned domestic corporations (other than
      debt-financed stock) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   50
    2 Dividends from 20%-or-more-owned domestic corporations (other than debt-financed
      stock) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          65
                                                                                                                             see
                                                                                                                        instructions
    3 Dividends on certain debt-financed stock of domestic and foreign corporations ~~~~~


    4 Dividends on certain preferred stock of less-than-20%-owned public utilities ~~~~~~                                 23.3


    5 Dividends on certain preferred stock of 20%-or-more-owned public utilities ~~~~~~~                                  26.7


    6 Dividends from less-than-20%-owned foreign corporations and certain FSCs ~~~~~~                                       50


    7 Dividends from 20%-or-more-owned foreign corporations and certain FSCs ~~~~~~                                         65


    8 Dividends from wholly owned foreign subsidiaries       ~~~~~~~~~~~~~~~~~                                             100
                                                                                                                             see
                                                                                                                        instructions
    9 Subtotal. Add lines 1 through 8 ~~~~~~~~~~~~~~~~~~~~~~~~~
   10 Dividends from domestic corporations received by a small business investment
        company operating under the Small Business Investment Act of 1958 ~~~~~~~~~                                        100


   11 Dividends from affiliated group members       ~~~~~~~~~~~~~~~~~~~~~                                                  100


   12 Dividends from certain FSCs ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              100
   13 Foreign-source portion of dividends received from a specified 10%-owned foreign
        corporation (excluding hybrid dividends) (see instructions) ~~~~~~~~~~~~~~                                         100
   14 Dividends from foreign corporations not included on line 3, 6, 7, 8, 11, 12, or 13
      (including any hybrid dividends) ~~~~~~~~~~~~~~~~~~~~~~~~~
                                                                                                                             see
                                                                                                                        instructions
   15 Section 965(a) inclusion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   16 a Subpart F inclusions derived from the sale by a controlled foreign corporation (CFC) of
        the stock of a lower-tier foreign corporation treated as a dividend (attach Form(s) 5471)
        (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                100
      b Subpart F inclusions derived from hybrid dividends of tiered corporations (attach Form(s)
        5471) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
      c Other inclusions from CFCs under subpart F not included on line 15, 16a, 16b, or 17
        (attach Form(s) 5471) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~


   17 Global intangible Low-Taxed income (GILTI) (attach Form(s) 5471 and Form 8992) ~~~


   18 Gross-up for foreign taxes deemed paid ~~~~~~~~~~~~~~~~~~~~~~


   19 lC -DISC and former DISC dividends not included on line 1, 2, or 3     ~~~~~~~~~~


   20 Other dividends     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


   21 Deduction for dividends paid on certain preferred stock of public utilities ~~~~~~~~


   22 Section 250 deduction (attach Form 8993) ~~~~~~~~~~~~~~~~~~~~~
   23 Total dividends and inclusions. Add column (a), lines 9 through 20. Enter here and on
        page 1, line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


   24 Total special deductions. Add column (c), lines 9 through 22. Enter here and on page 1, line 29b 
                                                                                                                                            Form 1120 (2019)


   911611
   12-30-19
                                                                                     2
21521014 147227 0224923-0224923.CORP                                              2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                     Case 20-13103-BLS                Doc 1        Filed 12/14/20           Page 40 of 110
   Form 1120 (2019)       BC HOSPITALITY GROUP INC.                                                                                  XX-XXXXXXX Page 3
     Schedule J            Tax Computation and Payment (see instructions)
   Part I - Tax Computation
    1 Check if the corporation is a member of a controlled group (attach Schedule O (Form 1120)) ~~~~~~~~~~ |
     2       Income tax. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             2                    0.
     3       Base erosion minimum tax amount (attach Form 8991) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                   3
     4       Add lines 2 and 3                                                    4                    0.
     5a Foreign tax credit (attach Form 1118) ~~~~~~~~~~~~~~~~~~~~~~                             5a
      b Credit from Form 8834 (see instructions) ~~~~~~~~~~~~~~~~~~~~                            5b
      c General business credit (attach Form 3800) ~~~~~~~~~~~~~~~~~~~                           5c
         d Credit for prior year minimum tax (attach Form 8827) ~~~~~~~~~~~~~~~                  5d
         e Bond credits from Form 8912 ~~~~~~~~~~~~~~~~~~~~~~~~~           5e
     6       Total credits. Add lines 5a through 5e ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        6
     7       Subtract line 6 from line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             7                    0.
     8       Personal holding company tax (attach Schedule PH (Form 1120))                             8
     9a Recapture of investment credit (attach Form 4255) ~~~~~~~~~~~~~~~~                       9a
      b Recapture of low-income housing credit (attach Form 8611) ~~~~~~~~~~~~                   9b
         c Interest due under the look-back method-completed long-term contracts
           (attach Form 8697) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     9c
         d Interest due under the look-back method-income forecast method (attach Form 8866) ~   9d
         e Alternative tax on qualifying shipping activities (attach Form 8902) ~~~~~~~~~        9e
         f   Other (see instructions - attach statement) ~~~~~~~~~~~~~~~~~~~~                    9f
   10        Total. Add lines 9a through 9f ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            10
   11        Total tax. Add lines 7, 8, and 10. Enter here and on page 1, line 31                       11                   0.
   Part II - Section 965 Payments (see instructions)
    12 2019 net 965 tax liability paid from Form 965-B, Part II, column (k), line 3. Enter here and on page 1, line 32    12
   Part III - Payments, Refundable Credits, and Section 965 Net Tax Liability
    13 2018 overpayment credited to 2019 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 13
   14        2019 estimated tax payments    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            14
   15        2019 refund applied for on Form 4466   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        15   (                  )
   16        Combine lines 13, 14, and 15   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            16
   17        Tax deposited with Form 7004 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              17
   18        Withholding (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            18
   19        Total payments. Add lines 16, 17, and 18 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       19
   20         Refundable credits from:
         a Form 2439 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          20a
         b Form 4136 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           20b
         c Form 8827, line 5c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     20c
         d Other (attach statement - see instructions) ~~~~~~~~~~~~~~~~~~~~                              20d
   21        Total credits. Add lines 20a through 20d ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       21
   22        2019 net 965 tax liability from Form 965-B, Part I, column (d), line 3. See instructions ~~~~~~~~~~~~~~~~~          22
   23        Total payments, credits, and section 965 net tax liability. Add lines 19, 21, and 22. Enter here and on page 1,
             line 33                                                          23
                                                                                                                                          Form 1120 (2019)




   911621
   12-30-19
                                                                                3
21521014 147227 0224923-0224923.CORP                                         2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                       Case 20-13103-BLS                    Doc 1          Filed 12/14/20                Page 41 of 110
   Form 1120 (2019)     BC HOSPITALITY GROUP INC.                                                                                                   XX-XXXXXXX Page 4
       Schedule K         Other Information (see instructions)
   1     Check accounting method: a   Cash     b X Accrual     c                             Other (specify) |                                                      Yes         No
   2     See the instructions and enter the:
       a Business activity code no. | 722513
       b Business activity | RESTAURANT
       c Product or service | FOOD SERVICE
   3     Is the corporation a subsidiary in an affiliated group or a parent-subsidiary controlled group? ~~~~~~~~~~~~~~~~~~~~~~~~~                                              X
         If "Yes," enter name and EIN of the parent corporation |


   4     At the end of the tax year:
       a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-exempt
         organization own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of the
         corporation's stock entitled to vote? If "Yes," complete Part I of Schedule G (Form 1120) (attach Schedule G) ~~~~~~~~~~~~~~~~~~                            X
       b Did any individual or estate own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all
         classes of the corporation's stock entitled to vote? If "Yes," complete Part II of Schedule G (Form 1120) (attach Schedule G) ~~~~~~~~~~~                              X
    5 At the end of the tax year, did the corporation:
     a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of stock entitled to vote of any
         foreign or domestic corporation not included on Form 851, Affiliations Schedule? For rules of constructive ownership, see instructions ~~~~~~                          X
         If "Yes," complete (i) through (iv) below.
                                                                                            (ii) Employer                                                     (iv) Percentage
                                   (i) Name of Corporation                             Identification Number                     (iii) Country of            Owned in Voting
                                                                                                                                 Incorporation
                                                                                                 (if any)                                                           Stock




       b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in any foreign or domestic partnership
         (including an entity treated as a partnership) or in the beneficial interest of a trust? For rules of constructive ownership, see instructions ~~~~~~                  X
         If "Yes," complete (i) through (iv) below.
                                                                                            (ii) Employer                        (iii) Country of                (iv) Maximum
                                       (i) Name of Entity                              Identification Number                                                 Percentage Owned in
                                                                                                 (if any)                        Organization
                                                                                                                                                             Profit, Loss, or Capital




    6 During this tax year, did the corporation pay dividends (other than stock dividends and distributions in exchange for stock) in
      excess of the corporation's current and accumulated earnings and profits? See sections 301 and 316 ~~~~~~~~~~~~~~~~~~~~~                                                  X
         If "Yes," file Form 5452, Corporate Report of Nondividend Distributions. See the instructions for Form 5452.
         If this is a consolidated return, answer here for the parent corporation and on Form 851 for each subsidiary.
    7 At any time during the tax year, did one foreign person own, directly or indirectly, at least 25% of the total voting power of all
      classes of the corporation's stock entitled to vote or at least 25% of the total value of all classes of the corporation's stock? ~~~~~~~~~~~~                            X
         For rules of attribution, see section 318. If "Yes," enter:
         (a) Percentage owned |                             and (b) Owner's country |
         (c) The corporation may have to file Form 5472, Information Return of a 25% Foreign-Owned U.S. Corporation or a Foreign
         Corporation Engaged in a U.S. Trade or Business. Enter the number of Forms 5472 attached |
    8 Check this box if the corporation issued publicly offered debt instruments with original issue discount ~~~~~~~~~~~~~~~~~ |
      If checked, the corporation may have to file Form 8281, Information Return for Publicly Offered Original Issue Discount Instruments.
    9 Enter the amount of tax-exempt interest received or accrued during the tax year | $
   10 Enter the number of shareholders at the end of the tax year (if 100 or fewer) |                       9
   11 If the corporation has an NOL for the tax year and is electing to forego the carryback period, check here ~~~~~~~~~~~~~~~~ |                         X
         If the corporation is filing a consolidated return, the statement required by Regulations section 1.1502-21(b)(3) must be attached
         or the election will not be valid.
   12 Enter the available NOL carryover from prior tax years (do not reduce it by any deduction reported on
      page 1, line 29a.)  | $                                                            4,466,730.
                                                                                                                                                         Form 1120 (2019)
   911632
   12-30-19
                                                                                      4
21521014 147227 0224923-0224923.CORP                                               2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                  Case 20-13103-BLS                        Doc 1        Filed 12/14/20               Page 42 of 110
   Form 1120 (2019)    BC HOSPITALITY GROUP INC.                                                                                       XX-XXXXXXX Page 5
     Schedule K         Other Information (continued from page 4)
   13 Are the corporation's total receipts (page 1, line 1a, plus lines 4 through 10) for the tax year and its total assets at the end of the      Yes   No
      tax year less than $250,000? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                 X
       If "Yes," the corporation is not required to complete Schedules L, M-1, and M-2. Instead, enter the total amount of cash
       distributions and the book value of property distributions (other than cash) made during the tax year | $
   14 Is the corporation required to file Schedule UTP (Form 1120), Uncertain Tax Position Statement? See instructions ~~~~~~~~~~~~~~~~                  X
      If "Yes," complete and attach Schedule UTP.
   15a Did the corporation make any payments in 2019 that would require it to file Form(s) 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~                         X
     b If "Yes," did or will the corporation file required Form(s) 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                     X
   16 During this tax year, did the corporation have an 80%-or-more change in ownership, including a change due to redemption of its
      own stock? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            X
   17 During or subsequent to this tax year, but before the filing of this return, did the corporation dispose of more than 65% (by value)
      of its assets in a taxable, non-taxable, or tax deferred transaction? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        X
   18 Did the corporation receive assets in a section 351 transfer in which any of the transferred assets had a fair market basis or fair
      market value of more than $1 million? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            X
   19 During the corporation's tax year, did the corporation make any payments that would require it to file Forms 1042 and 1042-S
      under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474) of the Code? ~~~~~~~~~~~~~~~~~~~~                           X
   20 Is the corporation operating on a cooperative basis? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    X
   21 During the tax year, did the corporation pay or accrue any interest or royalty for which the deduction is not allowed under section
       267A? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                    X
       If "Yes," enter the total amount of the disallowed deductions | $
   22 Does the corporation have gross receipts of at least $500 million in any of the 3 preceding tax years? (See sections 59A(e)(2)
      and (3)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            X
       If "Yes," complete and attach Form 8991.
   23 Did the corporation have an election under section 163(j) for any real property trade or business or any farming business in effect
      during the tax year? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            X
   24 Does the corporation satisfy one or more of the following? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                  X
     a The corporation owns a pass-through entity with current, or prior year carryover, excess business interest expense.
     b The corporation's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years preceding the
       current tax year are more than $26 million and the corporation has business interest expense.
     c The corporation is a tax shelter and the corporation has business interest expense.
       If "Yes," to any, complete and attach Form 8990.
   25 Is the corporation attaching Form 8996 to certify as a Qualified Opportunity Fund?     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                               X
      If "Yes," enter amount from Form 8996, line 14  | $
                                                                                                                                             Form 1120 (2019)




   911633
   12-30-19
                                                                                    5
21521014 147227 0224923-0224923.CORP                                             2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                             Case 20-13103-BLS                      Doc 1             Filed 12/14/20                  Page 43 of 110
   Form 1120 (2019)           BC HOSPITALITY GROUP INC.                                                                                                      XX-XXXXXXX             Page   6
     Schedule L                  Balance Sheets per Books                           Beginning of tax year                                               End of tax year

                              Assets                                          (a)                                 (b)                             (c)                         (d)
     1 Cash ~~~~~~~~~~~~~~~~~                                                                            2,246,904.                                                       3,973,510.
     2a Trade notes and accounts receivable ~~~                            564,725.                                                            1,114,882.
      b Less allowance for bad debts ~~~~~~                      (                            )                564,725. (                                     )           1,114,882.
     3 Inventories ~~~~~~~~~~~~~~                                                                              146,695.                                                     199,363.
     4 U.S. government obligations ~~~~~~
     5 Tax-exempt securities ~~~~~~~~~
     6   Other current assets (att. stmt.)    STMT 9
                                             ~~~~~~~                                                           475,836.                                                     102,867.
     7 Loans to shareholders ~~~~~~~~~
     8 Mortgage and real estate loans~~~~~~
     9   Other investments (att. stmt.)      ~~~~~~~~
   10a Buildings and other depreciable assets ~~                   16,466,482.                                                                20,111,591.
     b Less accumulated depreciation ~~~~~                       (  2,758,352.)                        13,708,130. (                           4,532,993.)             15,578,598.
   11a Depletable assets ~~~~~~~~~~~
     b Less accumulated depletion ~~~~~~~                        (                            )                                       (                       )
   12 Land (net of any amortization) ~~~~~~
   13a Intangible assets (amortizable only) ~~~                            231,829.                                                              238,669.
     b Less accumulated amortization ~~~~~                       (          41,447.)                      190,382. (                              64,559.)                174,110.
                                     STMT 10
   14 Other assets (att. stmt.) ~~~~~~~~                                                                1,728,308.                                                      1,408,988.
   15 Total assets                                                                        19,060,980.                                                     22,552,318.
      Liabilities and Shareholders' Equity
   16 Accounts payable ~~~~~~~~~~~                                                                       1,115,954.                                                       1,894,758.
   17    Mortgages, notes, bonds payable in less than 1 year

   18 Other current liabilities (att. stmt.) STMT
                                              ~~~~~~ 11                                                  1,109,035.                                                       1,104,900.
   19 Loans   from   shareholders        ~~~~~~~~
   20 Mortgages, notes, bonds payable in 1 year or more
   21 Other liabilities (att. stmt.) ~~~~~~~~STMT 12                                                     3,904,443.                                                       4,473,837.
   22 Capital stock: a Preferred stock ~~~~~                                   2,881.                                                              4,323.
                     b Common stock ~~~~~                                      3,000.                       5,881.                                 3,000.                   7,323.
   23 Additional paid-in capital ~~~~~~~~                                                              24,219,559.                                                     36,228,086.
      Retained earnings -
   24 Appropriated (attach statement) ~~~~~~~
   25 Retained earnings - Unappropriated ~~~                                                          -14,293,892.                                                    -23,656,586.
   26
         Adjustments to shareholders'
         equity (attach statement) ~~~~~~~~~~ STMT 13                                                   3,000,000.                                                      2,500,000.
   27 Less cost of treasury stock ~~~~~~~                                                         (                               )                               (                        )
   28 Total liabilities and shareholders' equity                            19,060,980.                                                                              22,552,318.
     Schedule M-1                      Reconciliation of Income (Loss) per Books With Income per Return
                                       Note: The corporation may be required to file Schedule M-3. See instructions.
     1 Net income (loss) per books ~~~~~~~                                                             7 Income recorded on books this year not
     2 Federal income tax per books ~~~~~~~                                                              included on this return (itemize):
     3 Excess of capital losses over capital gains ~~                                                       Tax-exempt interest           $
     4   Income subject to tax not recorded on books this year

         (itemize):
                                                                                                       8 Deductions on this return not charged
     5 Expenses recorded on books this year not                                                          against book income this year (itemize):
       deducted on this return (itemize):                                                                   a Depreciation ~~ $
                                                                                                              Charitable
       a Depreciation~~ $                                                                                   b contributions ~~~ $
              Charitable
         b    contributions    ~~ $
              Travel and
         c    entertainment      ~ $
                                                                                                       9 Add lines 7 and 8
     6 Add lines 1 through 5                                                               10 Income (page 1, line 28) - line 6 less line 9 
     Schedule M-2             Analysis of Unappropriated Retained Earnings per Books (Line 25, Schedule L)
     1   Balance at beginning of year ~~~~~~~    -14,293,892. 5 Distributions: a Cash ~~~~~~~~~~
     2   Net income (loss) per books ~~~~~~~      -9,362,694.                    b Stock ~~~~~~~~~~
     3 Other increases (itemize):                                                                                        c Property ~~~~~~~~
                                                                                                       6 Other decreases (itemize) :


                                                                                                       7 Add lines 5 and 6 ~~~~~~~~~~~~~
     4 Add lines 1, 2, and 3                              -23,656,586. 8 Balance at end of year (line 4 less line 7)                                    -23,656,586.
                                                                                                                                                                         Form 1120 (2019)
   911631
   12-30-19
                                                                                             6
21521014 147227 0224923-0224923.CORP                                                      2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                     Case 20-13103-BLS                        Doc 1          Filed 12/14/20                 Page 44 of 110

   SCHEDULE N                                                                                                                                           OMB No. 1545-0123
   (Form 1120)                                   Foreign Operations of U.S. Corporations
   Department of the Treasury
   Internal Revenue Service
                                       | Attach to Form 1120, 1120-C, 1120-IC-DISC, 1120-L, 1120-PC, 1120-REIT, 1120-RIC, or 1120-S.
                                                          | Go to www.irs.gov/Form1120 for the latest information.
                                                                                                                                                            2019
   Name
                                                                                                                                        Employer identification number (EIN)
           BC HOSPITALITY GROUP INC.                                                                                                     XX-XXXXXXX
                                                                     Foreign Operations Information
                                                                                                                                                                    Yes   No
     1 a During the tax year, did the corporation own (directly or indirectly) any foreign entity that was disregarded as an entity separate from its owner under
         Regulations sections 301.7701-2 and 301.7701-3 or did the corporation own (directly or indirectly) any foreign branch (see instructions)? ~~~~                   X
           If "Yes," you are generally required to attach Form 8858, Information Return of U.S. Persons With Respect to Foreign Disregarded Entities (FDEs)
           and Foreign Branches (FBs), for each foreign disregarded entity and for each foreign branch (see instructions).
         b Enter the number of Forms 8858 attached to the tax return ~~~~~~~~~~~~~~~~~~~~~~~ |


     2     Enter the number of Forms 8865, Return of U.S. Persons With Respect to Certain Foreign
           Partnerships, attached to the corporation's income tax return ~~~~~~~~~~~~~~~~~~~~~~ |


     3     Excluding any partnership for which a Form 8865 is attached to the tax return, did the corporation own at
           least a 10% interest, directly or indirectly, in any other foreign partnership (including an entity treated as a foreign
           partnership under Regulations section 301.7701-2 or 301.7701-3)? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           X
           If "Yes," see instructions for required statement.


     4 a Was the corporation a U.S. shareholder of any controlled foreign corporation (CFC)? (See sections 951 and 957.) ~~~~~~~~~~~~~~~                            X
         If "Yes," attach Form 5471, Information Return of U.S. Persons With Respect to Certain Foreign Corporations,
           for each CFC.
         b Enter the number of Forms 5471 attached to the tax return ~~~~~~~~~~~~~~~~~~~~~~~ |                                                             1

     5     During the tax year, did the corporation receive a distribution from, or was it the grantor of, or transferor to, a
           foreign trust? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                     X
           If "Yes," the corporation may have to file Form 3520, Annual Return To Report Transactions With Foreign Trusts
           and Receipt of Certain Foreign Gifts.


     6 a At any time during the 2019 calendar year, did the corporation have an interest in or a signature or other authority
         over a financial account (such as a bank account, securities account, or other financial account) in a foreign
           country? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                         X
           See the instructions for exceptions and filing requirements for FinCEN Form 114, Report of Foreign Bank and
           Financial Accounts (FBAR).
         b If "Yes," enter the name of the foreign country ~~~~~~~~~~~~~ |


     7 a Is the corporation claiming the extraterritorial income exclusion? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          X
         If "Yes," attach a separate Form 8873, Extraterritorial Income Exclusion, for each transaction or group of
           transactions.
         b Enter the number of Forms 8873 attached to the tax return ~~~~~~~~~~~~~~~~~~~~~~~ |
         c Enter the total of the amounts from line 52 (extraterritorial income exclusion (net of
           disallowed deductions)) of all Forms 8873 attached to the tax return ~~~~~~~~~~~~~~~~~~~ | $
     8     Was the corporation a specified domestic entity required to file Form 8938 for the tax year (see the Instructions for
           Form 8938)?                                                                                         X
   LHA For Paperwork Reduction Act Notice, see the Instructions for Form 1120.                                                                   Schedule N (Form 1120) 2019




   913331
   11-26-19
                                                                                         7
21521014 147227 0224923-0224923.CORP                                                  2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                         Case 20-13103-BLS               Doc 1    Filed 12/14/20           Page 45 of 110

   Form          1125-A                                             Cost of Goods Sold
   (Rev. November 2018)                                | Attach to Form 1120, 1120-C, 1120-F, 1120S, or 1065.                                OMB No. 1545-0123
   Department of the Treasury                         | Go to www.irs.gov/Form1125A for the latest information.
   Internal Revenue Service
   Name                                                                                                                             Employer Identification number

            BC HOSPITALITY GROUP INC.                                                                                                  XX-XXXXXXX
   1     Inventory at beginning of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            1              154,030.
   2     Purchases       ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   2            9,887,429.
   3     Cost of labor    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   3
   4     Additional section 263A costs (attach schedule)   ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                 4
   5     Other costs (attach schedule)     ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                         5
   6     Total. Add lines 1 through 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              6            10,041,459.
   7     Inventory at end of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                               7               209,331.
   8     Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
         appropriate line of your tax return. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                              8                9,832,128.
   9 a Check all methods used for valuing closing inventory:
       (i)        Cost
         (ii)     X Lower of cost or market
         (iii)        Other (Specify method used and attach explanation) |


       b Check if there was a writedown of subnormal goods ~~~~~~~~~~~~~~~~~~~~~~~                                                     |
       c Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970) ~~~~~~~~~~~~~~~~~~~~ |
       d If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
         under LIFO ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               9d
       e If property is produced or acquired for resale, do the rules of Section 263A apply to the entity? See instructions ~~~~~~~~~~~~~~       X Yes               No
       f Was there any change in determining quantities, cost, or valuations between opening and closing inventory? ~~~~~~~~~~~~~~~                    Yes     X No
         If "Yes," attach explanation.


   For Paperwork Reduction Act Notice, see separate instructions.                                                                   Form 1125-A (Rev. 11-2018)




   924441
   04-01-19         LHA
                                                                                8
21521014 147227 0224923-0224923.CORP                                         2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                        Case 20-13103-BLS                               Doc 1         Filed 12/14/20                 Page 46 of 110
   SCHEDULE G
   (Form 1120)                                     Information on Certain Persons Owning the
   (Rev. December 2011)
   Department of the Treasury
                                                          Corporation's Voting Stock                                                                                     OMB No. 1545-0123


   Internal Revenue Service
                                                                                     J    Attach to Form 1120.
   Name                                                                                                                                                  Employer identification number (EIN)

          BC HOSPITALITY GROUP INC.                                                                                                                             XX-XXXXXXX
     Part I  Certain Entities Owning the Corporation's Voting Stock.                                                       (Form 1120, Schedule K, Question 4a). Complete columns
                     (i) through (v) below for any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or
                     tax-exempt organization that owns directly 20% or more, or owns, directly or indirectly, 50% or more of the total voting power of all
                     classes of the corporation's stock entitled to vote (see instructions).
                                                                                                                                                                                (v) Percentage
                        (i) Name of Entity                         (ii) Employer Identification     (iii) Type of Entity               (iv) Country of Organization                Owned in
                                                                          Number (if any)                                                                                        Voting Stock

   BAIN CAPITAL DOUBLE
   IMPACT FUND, LP                                                 XX-XXXXXXX PARTNERSHIP UNITED STATES                                                                          26.69%

   ESQUARED HOLDINGS LLC                                           XX-XXXXXXX PARTNERSHIP UNITED STATES                                                                          48.75%




     Part II         Certain Individuals and Estates Owning the Corporation's Voting Stock.                                                      (Form 1120, Schedule K, Question 4b).
                     Complete columns (i) through (iv) below for any individual or estate that owns directly 20% or more, or owns, directly or indirectly,
                     50% or more of the total voting power of all classes of the corporation's stock entitled to vote (see instructions).
                                                                                                                                             (iii) Country of                   (iv) Percentage
                                (i) Name of Individual or Estate                                      (ii) Identifying                      Citizenship (see                        Owned in
                                                                                                     Number (if any)                          instructions)                       Voting Stock




   For Paperwork Reduction Act Notice, see the Instructions for Form 1120.                                                                             Schedule G (Form 1120) (Rev. 12-2011)
   917701
   04-01-19   LHA
                                                                                                     9
21521014 147227 0224923-0224923.CORP                                                              2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                      Case 20-13103-BLS                       Doc 1            Filed 12/14/20            Page 47 of 110

   SCHEDULE M-3
   (Form 1120)
                                       Net Income (Loss) Reconciliation for Corporations
   (Rev. December 2019)                     With Total Assets of $10 Million or More                                                                          OMB No. 1545-0123

   Department of the Treasury                                             | Attach to Form 1120 or 1120-C.
   Internal Revenue Service                             | Go to www.irs.gov/Form1120 for instructions and the latest information.
   Name of corporation (common parent, if consolidated return)                                                                                    Employer identification number


         BC HOSPITALITY GROUP INC.                                                                                                                     XX-XXXXXXX
     Check applicable box(es): (1) X Non-consolidated return                                       (2)        Consolidated return (Form 1120 only)
                                     (3)        Mixed 1120/L/PC group                              (4)        Dormant subsidiaries schedule attached

     Part I             Financial Information and Net Income (Loss) Reconciliation                                  (see instructions)

     1 a Did the corporation file SEC Form 10-K for its income statement period ending with or within this tax year?
               Yes. Skip lines 1b and 1c and complete lines 2a through 11 with respect to that SEC Form 10-K.
            X No. Go to line 1b. See instructions if multiple non-tax-basis income statements are prepared.
         b Did the corporation prepare a certified audited non-tax-basis income statement for that period?
            X Yes. Skip line 1c and complete lines 2a through 11 with respect to that income statement.
                 No. Go to line 1c.
         c Did the corporation prepare a non-tax-basis income statement for that period?
                 Yes. Complete lines 2a through 11 with respect to that income statement.
               No. Skip lines 2a through 3c and enter the corporation's net income (loss) per its books and records on line 4a.
     2 a Enter the income statement period: Beginning 01/01/2019                         Ending 12/29/2019
       b Has the corporation's income statement been restated for the income statement period on line 2a?
                 Yes. (If "Yes," attach an explanation and the amount of each item restated.)
            X No.
         c Has the corporation's income statement been restated for any of the five income statement periods immediately preceding the period on line 2a?
                Yes. (If "Yes," attach an explanation and the amount of each item restated.)
            X No.
     3 a Is any of the corporation's voting common stock publicly traded?
                 Yes.
            X No. If "No," go to line 4a.
         b Enter the symbol of the corporation's primary U.S. publicly traded voting common stock ~~~~~~~~~
         c Enter the nine-digit CUSIP number of the corporation's primary publicly traded voting
           common stock ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


     4 a Worldwide consolidated net income (loss) from income statement source identified in Part I, line 1 ~~~~~~~~~~~~                         4a         -9,362,694.
       b Indicate accounting standard used for line 4a (see instructions): (1) X GAAP (2)               IFRS
           (3)       Statutory (4)          Tax-basis     (5)      Other (specify)
     5 a Net income from nonincludible foreign entities (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~                                            5a    (                          )
       b Net loss from nonincludible foreign entities (attach statement and enter as a positive amount) ~~~~~~~~~~~~~~                           5b
     6 a Net income from nonincludible U.S. entities (attach statement)~ ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             6a    (                          )
       b Net loss from nonincludible U.S. entities (attach statement and enter as a positive amount) ~~~~~~~~~~~~~~~                             6b
     7 a Net income (loss) of other includible foreign disregarded entities (attach statement) ~~~~~~~~~~~~~~~~~~                                7a
       b Net income (loss) of other includible U.S. disregarded entities (attach statement) ~~~~~~~~~~~~~~~~~~~~                                 7b
      c Net income (loss) of other includible entities (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            7c
     8 Adjustment to eliminations of transactions between includible entities and nonincludible entities (attach stmt.) ~~~~~~~                   8
     9     Adjustment to reconcile income statement period to tax year (attach statement) ~~~~~~~~~~~~~~~~~~~~                                    9
   10 a Intercompany dividend adjustments to reconcile to line 11 (attach statement) ~~~~~~~~~~~~~~~~~~~~~                                      10a
      b Other statutory accounting adjustments to reconcile to line 11 (attach statement) ~~~~~~~~~~~~~~~~~~~                                   10b
     c Other adjustments to reconcile to amount on line 11 (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~                                           10c
   11 Net income (loss) per income statement of includible corporations. Combine lines 4 through 10                                  11         -9,362,694.
       Note: Part I, line 11, must equal Part II, line 30, column (a), or Schedule M-1, line 1 (see instructions).
   12 Enter the total amount (not just the corporation's share) of the assets and liabilities of all entities included or removed on the following lines.
                                                                                Total Assets                     Total Liabilities
    a Included on Part I, line 4 ~~~~~~~~~~~~ |                               22,552,318.                         7,473,495.
    b Removed on Part I, line 5 ~~~~~~~~~~~ |
    c Removed on Part I, line 6 ~~~~~~~~~~~ |
    d Included on Part I, line 7  |
   LHA For Paperwork Reduction Act Notice, see the Instructions for Form 1120.                                                           Schedule M-3 (Form 1120) (Rev. 12-2019)
   913321 12-11-19
                                                                                        10
21521014 147227 0224923-0224923.CORP                                                 2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                              Case 20-13103-BLS                                Doc 1            Filed 12/14/20               Page 48 of 110

   Schedule M-3 (Form 1120) (Rev. 12-2019)                                                                                                                                                      Page   2
   Name of corporation (common parent, if consolidated return)                                                                                              Employer identification number
           BC HOSPITALITY GROUP INC.                                                                                                                              XX-XXXXXXX
   Check applicable box(es):      (1)          Consolidated group       (2)             Parent corp     (3)      Consolidated eliminations   (4)   Subsidiary corp   (5)         Mixed 1120/L/PC group
   Check if a sub-consolidated:         (6)          1120 group            (7)            1120 eliminations
   Name of subsidiary (if consolidated return)                                                                                                              Employer identification number


     Part II           Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With
                       Taxable Income per Return (see instructions)
                       Income (Loss) Items                                                            (a)                        (b)                     (c)                          (d)
                                                                                            Income (Loss) per                 Temporary              Permanent                  Income (Loss) per
            (Attach statements for lines 1 through 12)                                      Income Statement                  Difference             Difference                    Tax Return
         Income (loss) from equity method foreign
     1   corporations ~~~~~~~~~~~~~~~~~~~

     2   Gross foreign dividends not previously taxed      ~~~~~~~
     3   Subpart F, QEF, and similar inc inclusions      ~~~~~~~~
     4 Gross-up for foreign taxes deemed paid ~~~~~~
     5 Gross foreign distributions previously taxed ~~~~~~~
       Income (loss) from equity method U.S.
     6 corporations ~~~~~~~~~~~~~~~~~~~
         U.S. dividends not eliminated in tax
     7   consolidation ~~~~~~~~~~~~~~~~~~

     8   Minority interest for includible corporations     ~~~~~~~
     9   Income (loss) from U.S. partnerships     ~~~~~~~~~~
    10   Income (loss) from foreign partnerships     ~~~~~~~~~
    11   Income (loss) from other pass-through entities       ~~~~~~
    12 Items relating to reportable
       transactions ~~~~~~~~~~~~~~~~~~
    13 Interest income (see instructions) ~~~~~~~~~                                            112,307.                                                                            112,307.
    14 Total accrual to cash adjustment ~~~~~~~~~
    15 Hedging transactions ~~~~~~~~~~~~~~
    16 Mark-to-market income (loss) ~~~~~~~~~~
    17 Cost of goods sold (see instructions) ~~~~~~~                                (     9,834,761.)                              2,633.                                  (   9,832,128.)
    18 Sale versus lease (for sellers and/or lessors) ~~~~~~~
                                       STMT 14
    19 Section 481(a) adjustments ~~~~~~~~~~~                                                                         -5,250,331.                                              -5,250,331.
    20 Unearned/deferred revenue ~~~~~~~~~~~
         Income recognition from long-
    21   term contracts ~~~~~~~~~~~~~~~~~~
         Original issue discount and
    22   other imputed interest ~~~~~~~~~~~~~~~
   23a Income statement gain/loss on sale, exchange,
       abandonment, worthlessness, or other disposition of
         assets other than inventory and pass-through entities                                    19,333.                       70,667.              -90,000.
     b Gross capital gains from Schedule D, excluding
       amounts from pass-through entities~~~~~~~~
     c Gross capital losses from Schedule D, excluding
       amounts from pass-through entities, abandonment
         losses, and worthless stock losses ~~~~~~~~
     d Net gain/loss reported on Form 4797, line 17,
       excluding amounts from pass-through entities,
         abandonment losses, and worthless stock losses ~~                                                                   -43,536.                                              -43,536.
     e Abandonment losses ~~~~~~~~~~~~~~
     f Worthless stock losses (attach stmt.) ~~~~~~~
     g   Other gain/loss on disposition of assets other than inventory ~
         Capital loss limitation and
    24   carryforward used ~~~~~~~~~~~~~~~~~
    25                                                      STMT 15
         Other income (loss) items with differences (attach stmt.) ~~~~~~~              376,808.     -6,788.                                                      370,020.
    26 Total income (loss) items. Combine lines 1 through 25                         -9,326,313. -5,227,355.                                         -90,000. -14,643,668.
    27 Total expense/deduction items (from Part III, line 39)                       -20,364,012. -1,980,440.                                          85,223. -22,259,229.
    28 Other items with no differences ~~~~~~~~~~                 STMT 16            20,327,631.                                                               20,327,631.
   29a Mixed groups, see instructions. All others, combine lines 26 through 28 ~~    -9,362,694. -7,207,795.                                          -4,777. -16,575,266.
     b PC insurance subgroup reconciliation totals ~~~~
     c Life insurance subgroup reconciliation totals ~~~~
    30 Reconciliation totals. Combine lines 29a through 29c         -9,362,694. -7,207,795.                                                            -4,777. -16,575,266.
       Note: Line 30, column (a), must equal Part I, line 11, and column (d) must equal Form 1120, page 1, line 28.
                                                                                                                                                       Schedule M-3 (Form 1120) (Rev. 12-2019)
   913322
   12-11-19
                                                                                                               11
21521014 147227 0224923-0224923.CORP                                                                        2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                              Case 20-13103-BLS                      Doc 1          Filed 12/14/20               Page 49 of 110

   Schedule M-3 (Form 1120) (Rev. 12-2019)                                                                                                                                       Page   3
   Name of corporation (common parent, if consolidated return)                                                                                  Employer identification number
          BC HOSPITALITY GROUP INC.                                                                                                                 XX-XXXXXXX
   Check applicable box(es):      (1)          Consolidated group    (2)      Parent corp   (3)      Consolidated eliminations   (4)   Subsidiary corp   (5)     Mixed 1120/L/PC group
   Check if a sub-consolidated:         (6)         1120 group          (7)     1120 eliminations
   Name of subsidiary (if consolidated return)                                                                                                  Employer identification number


     Part III         Reconciliation of Net Income (Loss) per Income Statement of Includible Corporations With Taxable
                      Income per Return - Expense/Deduction Items (see instructions)
                                                                                       (a)                           (b)                    (c)                       (d)
                                                                                   Expense per                   Temporary              Permanent                Deduction per
                    Expense/Deduction Items
                                                                                Income Statement                 Difference             Difference                Tax Return

     1 U.S. current income tax expense ~~~~~~~~~
     2 U.S. deferred income tax expense ~~~~~~~~
     3 State and local current income tax expense ~~~~                                      4,524.                  14,807.                                          19,331.
     4 State and local deferred income tax expense ~~~~
     5 Foreign current income tax expense (other than
       foreign withholding taxes) ~~~~~~~~~~~~
     6 Foreign deferred income tax expense ~~~~~~~
     7 Foreign withholding taxes ~~~~~~~~~~~~
     8 Interest expense (see instructions) ~~~~~~~~
     9 Stock option expense ~~~~~~~~~~~~~~
   10 Other equity-based compensation ~~~~~~~~
   11 Meals and entertainment ~~~~~~~~~~~~
                                   STMT 18
   12 Fines and penalties ~~~~~~~~~~~~~~~                                               33,932.                                          -33,932.
      Judgments, damages, awards,
   13 and similar costs ~~~~~~~~~~~~~~~~~
   14 Parachute payments ~~~~~~~~~~~~~~
      Compensation with section
   15 162(m) limitation ~~~~~~~~~~~~~~~~~
   16 Pension and profit-sharing ~~~~~~~~~~~~                                           50,585.                                                                      50,585.
   17 Other post-retirement benefits ~~~~~~~~~~
   18 Deferred compensation ~~~~~~~~~~~~~
   19 Charitable contribution of cash and tangible
                               STMT 19
        property ~~~~~~~~~~~~~~~~~~~~                                                   19,943.                                                                      19,943.
   20   Charitable contribution of intangible property ~~~~~~~

   21
        Charitable contribution
        limitation/carryforward ~~~~~~~~~~~~~~~                                                                  -19,943.                                          -19,943.
   22 Domestic production activities deduction (see instrs.)
   23 Current year acquisition or reorganization
        investment banking fees ~~~~~~~~~~~~~
   24 Current year acquisition or reorganization legal and
      accounting fees ~~~~~~~~~~~~~~~~
        Current year acquisition/
   25   reorganization other costs      ~~~~~~~~~~~~~~
   26 Amortization/impairment of goodwill ~~~~~~~
   27 Amortization of acquisition, reorganization, and
        start-up costs ~~~~~~~~~~~~~~~~~
   28
        Other amortization or
        impairment write-offs
                                          STMT 20
                                ~~~~~~~~~~~~~~~~                                        22,923.                  456,697.                                          479,620.
   29 Reserved ~~~~~~~~~~~~~~~~~~~
   30 Depletion ~~~~~~~~~~~~~~~~~~~
   31 Depreciation ~~~~~~~~~~~~~~~~~~                                           1,777,818.                  2,435,705.                                         4,213,523.
   32 Bad debt expense ~~~~~~~~~~~~~~~
   33   Corporate owned life insurance premiums ~~~~~~~~
        Purchase versus lease
   34   (for purchasers and/or lessees) ~~~~~~~~~~~~

   35   Research and development costs         ~~~~~~~~~~~
   36 Section 118 exclusion (att. stmt.) ~~~~~~~~~
      Section 162(r) - FDIC premiums paid by certain
   37 large financial institutions (see instructions) ~~~~~~~
   38
        Other expense/deduction items
        with differences (attach stmt.)            STMT 21
                                              ~~~~~~~~~~~~                    18,454,287.                      -906,826.                 -51,291. 17,496,170.
   39 Total expense/deduction items.               Combine lines 1 through

        38. Enter here and on Part II, line 27, reporting positive amounts

        as negative and negative amounts as positive                    20,364,012.                   1,980,440.                   -85,223. 22,259,229.
                                                                                                                                           Schedule M-3 (Form 1120) (Rev. 12-2019)
   913323
   12-11-19
                                                                                                12
21521014 147227 0224923-0224923.CORP                                                         2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                                                   Case 20-13103-BLS                     Doc 1       Filed 12/14/20             Page 50 of 110

Form
       1118                                                                                Foreign Tax Credit - Corporations
(Rev. December 2018)                                                                           | Attach to the corporation's tax return.                                                                           OMB No. 1545-0123
Department of the Treasury                                                    | Go to www.irs.gov/Form1118 for instructions and the latest information.
Internal Revenue Service                            For calendar year          , or other tax year beginning JANUARY 1, 2019             , and ending   DECEMBER                29, 2019
Name of corporation                                                                                                                                                                                     Employer identification number

                             BC HOSPITALITY GROUP INC.                                                                                                                                                      XX-XXXXXXX
Use a separate Form 1118 for each applicable category of income (see instructions).
 a Separate Category (Enter code - see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                    |      GEN
 b If code 901j is entered on line a, enter the country code for the sanctioned country (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                        |
 c If code RBT is entered on line a, enter the country code for the treaty country (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                          |

Schedule A            Income or (Loss) Before Adjustments (Report all amounts in U.S. dollars. See Specific Instructions. )
                                          2. Foreign Country or                                    Gross Income or (Loss) From Sources Outside the United States
            1. EIN or Reference ID           U.S. Possession
                                                                         3. Inclusions Under Sections 951(a)(1) and 951A                                   4. Dividends
                    Number             (enter two-letter code - use                                                                                                                                              5. Interest
                                                                                         (see instructions)                                             (see instructions)
               (see instructions)*       a separate line for each)
                                            (see instructions)        (a) Exclude Gross-Up            (b) Gross-Up (section 78)       (a) Exclude Gross-Up           (b) Gross-Up (section 78)
A                                   UK
B                                   CA
C
Totals (add lines A through C)  |
        6. Gross Rents, Royalties,                                          8. Gross Income From                9. Section 986(c)                10. Section 987                    11. Section 988               12. Other
                                                  7. Sales
            and License Fees                                                Performance of Service                 Gain or Loss                   Gain or Loss                       Gain or Loss             (attach schedule)
 A                 236,192.
 B                  50,000.
 C
Tot                286,192.
                                                                                                                             14. Allocable Deductions
                  13. Total                                                                                                                             Rental, Royalty, and Licensing Expenses
                                                (a) Dividends            (b) Deduction Allowed Under       (c) Deduction Allowed Under                                                                      (f) Expenses Allocable
             (add columns 3(a)
                                             Received Deduction         Section 250(a)(1)(A) - Foreign    Section 250(a)(1)(B) - Global    (d) Depreciation , Depletion,          (e) Other Allocable           to Sales Income
                through 12)
                                              (see instructions)          Derived Intangible Income       Intangible Low-Taxed Income           and Amortization                       Expenses
 A                 236,192.
 B                  50,000.
 C
Tot                286,192.
                                     14. Allocable Deductions (continued)                                         15. Apportioned
                                                                                                                                                                                                        18. Total Income or (Loss)
                                                                                                               Share of Deductions                                               17. Total Deductions
            (g) Expenses Allocable                                      (i) Total Allocable Deductions                                          16. Net Operating                                          Before Adjustments
                                             (h) Other Allocable                                                (enter amount from                                                (add columns 14(i)
            to Gross Income From                                             (add columns 14(a)                                                  Loss Deduction                                            (subtract column 17
                                                 Deductions                                                applicable line of Schedule H                                             through 16)
           Performance of Services                                              through 14(h))                                                                                                               from column 13)
                                                                                                                Part II, column (d))
 A                                                                                                                                                                                                                    236,192.
 B                                                                                                                                                                                                                     50,000.
 C
Tot                                                                                                                                                                                                                   286,192.
* For section 863(b) income, NOLs, income from RICs, high-taxed income, section 965, and section 951A, use a single line (see instructions).
For Paperwork Reduction Act Notice, see the Instructions.                                                                                                                                                      Form   1118 (Rev. 12-2018)




911551
04-01-19         LHA                                                                                               13
                                                            Case 20-13103-BLS                    Doc 1         Filed 12/14/20              Page 51 of 110
Form 1118 (Rev. 12-2018)            BC HOSPITALITY GROUP INC.                                                                                                                                          XX-XXXXXXX              Page 2
 Schedule B        Foreign Tax Credit (Report all foreign tax amounts in U.S. dollars.)
Part I - Foreign Taxes Paid, Accrued, and Deemed Paid (see instructions)
                                                                        2. Foreign Taxes Paid or Accrued (attach schedule showing amounts in foreign currency and conversion rate(s) used)
     1. Credit Is Claimed for Taxes                                                                                  Tax Withheld at Source on:
              (check one):
                                                                       (b) Distributions of                                                                             (e) Rents, Royalties,
                                          (a) Dividends                                               (c) Branch Remittances                 (d) Interest                                                     (f) Other
                                                                   Previously Taxed Income                                                                                and License Fees
       Date Paid      Date Accrued

 A

 B

C

Totals (add lines A through C) |
                                          2. Foreign Taxes Paid or Accrued (attach schedule showing amounts in foreign currency and conversion rate(s) used)
                                                   Other Foreign Taxes Paid or Accrued on:                                                                                                       3. Tax Deemed Paid
                                                                                                                                             (j) Total Foreign Taxes Paid or Accrued
                                                                                                                                                                                                  (see instructions)
                     (g) Sales                              (h) Services Income                               (i) Other                          (add columns 2(a) through 2(i))

 A

 B

C

Tot
Part II - Separate Foreign Tax Credit (Complete a separate Part II for each applicable category of income.)

 1 a Total foreign taxes paid or accrued (total from Part I, column 2(j)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   b Foreign taxes paid or accrued by the corporation during prior tax years that were suspended due to the rules of section 909 and for
     which the related income is taken into account by the corporation during the current tax year (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~

 2    Total taxes deemed paid (total from Part I, column 3) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

 3    Reductions of taxes paid, accrued, or deemed paid (enter total from Schedule G) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         (                  )

 4    Taxes reclassified under high-tax kickout ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
 5    Enter the sum of any carryover of foreign taxes (from Schedule K, line 3, column (xiv), and from Schedule I, Part III, line 3) plus any
      carrybacks to the current tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

 6    Total foreign taxes (combine lines 1a through 5) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
 7    Enter the amount from the applicable column of Schedule J, Part I, line 11 (see instructions). If Schedule J is not required to be completed, enter the
      result from the "Totals" line of column 18 of the applicable Schedule A                                                                                286,192.
 8 a Total taxable income from all sources (enter taxable income from the corporation's tax return) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     -16,575,266.
     b Adjustments to line 8a (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

     c Subtract line 8b from line 8a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                             -16,575,266.
 9    Divide line 7 by line 8c. Enter the resulting fraction as a decimal (see instructions). If line 7 is greater than line 8c, enter 1 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            1.000000
10    Total U.S. income tax against which credit is allowed (regular tax liability (see section 26(b)) minus any American Samoa economic development credit)                 ~~~~~~~~~~~~~~~                                     0.
11    Credit limitation (multiply line 9 by line 10) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            0.
12    Separate foreign tax credit (enter the smaller of line 6 or line 11). Enter here and on the appropriate line of Part III                                                                 0.
                                                                                                                                                                                                          Form 1118       (Rev. 12-2018)
911561 04-01-19                                                                                               14
                                       Case 20-13103-BLS                   Doc 1          Filed 12/14/20                 Page 52 of 110

   Form     1125-E                                             Compensation of Officers
   (Rev. October 2016)                                                                                                                                        OMB No. 1545-0123
                                                 | Attach to Form 1120, 1120-C, 1120-F, 1120-REIT, 1120-RIC, or 1120S.
   Department of the Treasury
   Internal Revenue Service         | Information about Form 1125-E and its separate instructions is at www.irs.gov/form1125e.
   Name                                                                                                                                                 Employer Identification number

          BC HOSPITALITY GROUP INC.                                                                                                                      XX-XXXXXXX
   Note: Complete Form 1125-E only if total receipts are $500,000 or more. See instructions for definition of total receipts.

                                                                             (b) Social security       (c) Percent of     Percent of stock owned               (f) Amount of
                                (a) Name of officer                                                   time devoted to
                                                                                  number                 business       (d) Common      (e) Preferred          compensation


   1 SAMANTHA               HABER                                        XXX-XX-XXXX 100%                                                                          267,934.

       PATRIK HELLSTRAND                                                 XXX-XX-XXXX 100%                                                                          333,247.




   2    Total compensation of officers ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                 2                601,181.

   3    Compensation of officers claimed on Form 1125-A or elsewhere on return ~~~~~~~~~~~~~~~~~~~~~~~                                            3


   4    Subtract line 3 from line 2. Enter the result here and on Form 1120, page 1, line 12 or the
        appropriate line of your tax return                                                              4                601,181.
   For Paperwork Reduction Act Notice, see separate instructions.                                                                                       Form 1125-E (Rev. 10-2016)


   924451 04-01-19        LHA
                                                                                      15
21521014 147227 0224923-0224923.CORP                                               2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                                Case 20-13103-BLS                                  Doc 1              Filed 12/14/20                        Page 53 of 110

               4562                                                         Depreciation and Amortization                                                                                         OMB No. 1545-0172

   Form


   Department of the Treasury
                                                                              (Including Information on Listed Property)
                                                                                                 | Attach to your tax return.
                                                                                                                                                                   OTHER
                                                                                                                                                                                                    2019
                                                                                                                                                                                                    Attachment
   Internal Revenue Service   (99)                         | Go to www.irs.gov/Form4562 for instructions and the latest information.                                                                Sequence No.   179
   Name(s) shown on return                                                                                                      Business or activity to which this form relates                  Identifying number



   BC HOSPITALITY GROUP INC.                                                        OTHER DEPRECIATION                               XX-XXXXXXX
    Part I Election To Expense Certain Property Under Section 179 Note: If you have any listed property, complete Part V before you complete Part I.
    1 Maximum amount (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                            1
    2 Total cost of section 179 property placed in service (see instructions) ~~~~~~~~~~~~~~~~~~~~~                                                                                      2
    3 Threshold cost of section 179 property before reduction in limitation ~~~~~~~~~~~~~~~~~~~~~~                                                                                       3
    4 Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~                                                                               4
    5       Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing separately, see instructions                            5
    6                                           (a) Description of property                                            (b) Cost (business use only)               (c) Elected cost




    7 Listed property. Enter the amount from line 29 ~~~~~~~~~~~~~~~~~~~                      7
    8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7 ~~~~~~~~~~~~~~                                                                                8
    9 Tentative deduction. Enter the smaller of line 5 or line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            9
   10 Carryover of disallowed deduction from line 13 of your 2018 Form 4562 ~~~~~~~~~~~~~~~~~~~~                                                                                        10
   11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5 ~~~~~~~~~                                                                         11


                                                                                                                                            9
   12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11                                                                                 12
   13 Carryover of disallowed deduction to 2020. Add lines 9 and 10, less line 12                                                                 13
   Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
    Part II              Special Depreciation Allowance and Other Depreciation (Don't include listed property. )
   14 Special depreciation allowance for qualified property (other than listed property) placed in service during
      the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                                    14        2,095,121.
   15 Property subject to section 168(f)(1) election ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                  15
   16 Other depreciation (including ACRS)                                                                                                          16                51,625.
    Part III MACRS Depreciation (Don't include listed property. See instructions.)
                                                                   Section A
   17 MACRS deductions for assets placed in service in tax years beginning before 2019                                                    ~~~~~~~~~~~~~~                                17        1,842,705.
   18                                                                                                           J
            If you are electing to group any assets placed in service during the tax year into one or more general asset accounts, check here

                                        Section B - Assets Placed in Service During 2019 Tax Year Using the General Depreciation System
                                                                              (b) Month and            (c) Basis for depreciation
                       (a) Classification of property                          year placed            (business/investment use               (d) Recovery     (e) Convention      (f) Method   (g) Depreciation deduction
                                                                                 in service             only - see instructions)                 period


   19a            3-year property
        b         5-year property                                                                        1,658,643. 5 YRS.                                         MQ          200DB                   199,792.
        c         7-year property
        d         10-year property
        e         15-year property
        f         20-year property
        g         25-year property                                                                                                            25 yrs.                                S/L
                                                                                      /                                                      27.5 yrs.             MM                S/L
        h         Residential rental property
                                                                                      /                                                      27.5 yrs.             MM                S/L
                                                                                      /                                                       39 yrs.              MM                S/L
        i         Nonresidential real property
                                                                    /                                                 MM         S/L
                                      Section C - Assets Placed in Service During 2019 Tax Year Using the Alternative Depreciation System
   20a            Class life                                                                                                                                                         S/L
     b            12-year                                                                                                                     12 yrs.                                S/L
     c            30-year                                                             /                                                       30 yrs.              MM                S/L
     d            40-year                                                             /                                                       40 yrs.              MM                S/L
    Part IV              Summary (See instructions.)
   21 Listed property. Enter amount from line 28 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                     21                24,280.
   22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21.
            Enter here and on the appropriate lines of your return. Partnerships and S corporations - see instr.                                                                 22        4,213,523.
   23 For assets shown above and placed in service during the current year, enter the
      portion of the basis attributable to section 263A costs                                                                         23
   916251 12-12-19          LHA For Paperwork Reduction Act Notice, see separate16
                                                                                instructions.                                                                                                        Form 4562 (2019)
21521014 147227 0224923-0224923.CORP                                                                        2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                    Case 20-13103-BLS                         Doc 1      Filed 12/14/20               Page 54 of 110

   Form 4562 (2019)                 BC HOSPITALITY GROUP INC.                                                            XX-XXXXXXX                                                 Page 2
    Part V Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for
               entertainment, recreation, or amusement.)
               Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
               24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
                  Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
   24a Do you have evidence to support the business/investment use claimed?           X Yes                 No 24b If "Yes," is the evidence written? X Yes        No
                 (a)                 (b)              (c)                (d)                        (e)             (f)          (g)             (h)           (i)
         Type of property            Date          Business/                              Basis for depreciation
                                                                                                                 Recovery     Method/       Depreciation   Elected
                                  placed in       investment           Cost or
        (list vehicles first)                                       other basis
                                                                                          (business/investment
                                                                                                                  period    Convention       deduction   section 179
                                   service      use percentage                                   use only)
                                                                                                                                                             cost
   25 Special depreciation allowance for qualified listed property placed in service during the tax year and
      used more than 50% in a qualified business use                                                       25



                                         !   !
   26 Property used more than 50% in a qualified business use:



                                         !   !
                                                             %
               SEE STATEMENT 23                                                                                                                  24,280.

                                         !   !
                                                             %
                                                        %



                                         !   !
   27 Property used 50% or less in a qualified business use:



                                         !   !
                                                             %                                                            S/L -



                                         !   !
                                                             %                                                            S/L -
                                                             %                                                            S/L -
   28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 ~~~~~~~~~~~~ 28 24,280.
   29 Add amounts in column (i), line 26. Enter here and on line 7, page 1        29
                                                            Section B - Information on Use of Vehicles
   Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
   to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.


                                                                         (a)                (b)               (c)               (d)                        (e)                   (f)
   30 Total business/investment miles driven during the                Vehicle            Vehicle           Vehicle           Vehicle                    Vehicle               Vehicle
      year (don't include commuting miles) ~~~~~~~
   31 Total commuting miles driven during the year ~
   32 Total other personal (noncommuting) miles
       driven~~~~~~~~~~~~~~~~~~~~~
   33 Total miles driven during the year.
      Add lines 30 through 32 ~~~~~~~~~~~~
   34 Was the vehicle available for personal use                  Yes          No      Yes         No     Yes     No       Yes        No          Yes          No        Yes          No
      during off-duty hours? ~~~~~~~~~~~~
   35 Was the vehicle used primarily by a more
      than 5% owner or related person? ~~~~~~
   36 Is another vehicle available for personal
      use? 
                               Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
   Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
   more than 5% owners or related persons.
   37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by your                                                Yes         No
      employees?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
      employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners ~~~~~~~~~~~~
   39 Do you treat all use of vehicles by employees as personal use? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   40 Do you provide more than five vehicles to your employees, obtain information from your employees about
       the use of the vehicles, and retain the information received? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   41 Do you meet the requirements concerning qualified automobile demonstration use? ~~~~~~~~~~~~~~~~~~~~~~~
      Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
    Part VI Amortization
                         (a)                               (b)                (c)                    (d)         (e)                                                     (f)
                      Description of costs                Date amortization          Amortizable                 Code                 Amortization                  Amortization
                                                               begins                 amount                    section           period or percentage              for this year




                                                               ! !
   42 Amortization of costs that begins during your 2019 tax year:



                                                               ! !
               SEE STATEMENT 24                                                                                                                                         3,211.
   43 Amortization of costs that began before your 2019 tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                      43                   476,409.
   44 Total. Add amounts in column (f). See the instructions for where to report                                              44                   479,620.
   916252 12-12-19                                                                                                                                                  Form 4562 (2019)
                                                                                       17
21521014 147227 0224923-0224923.CORP                                                2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                       Case 20-13103-BLS                      Doc 1         Filed 12/14/20            Page 55 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                         OTHER
                                                               C                                                      *
  Asset                              Date                      o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life    n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v
                                                                                            Excl                                                 Depreciation   Expense                  Depreciation


      1 BLEECKER - F&F             02/19/15 200DB 7.00         HY17            6,868.                               3,434.            3,434.        2,398.                       307.        2,705.

      2 BLEECKER - KITCH EQP       05/04/15 200DB 5.00         HY17          61,203.                               30,602.          30,601.        25,606.                    3,525.       29,131.

      3 BLEECKER - COMP EQP        05/28/15 200DB 5.00         HY17            6,161.                               3,081.            3,080.        2,578.                       355.        2,933.

      4 BLEECKER - LEASEHOLD       03/17/15 SL         15.00       16        22,500.                                                22,500.         5,750.                    1,500.         7,250.

      5 BLEECKER - KITCH EQP       05/18/15 200DB 5.00         HY17          14,053.                                7,027.            7,026.        5,878.                       809.        6,687.

      6 BLEECKER - KITCH EQP       07/07/15 200DB 5.00         HY17            2,831.                               1,416.            1,415.        1,185.                       163.        1,348.

      7 BLEECKER - KITCH EQP       07/08/15 200DB 5.00         HY17         130,388.                               65,194.          65,194.        54,554.                    7,510.       62,064.

      8 BLEECKER - KITCH EQP       08/02/15 200DB 5.00         HY17          15,000.                                7,500.            7,500.        6,276.                       864.        7,140.

      9 BLEECKER - KITCH EQP       11/19/15 200DB 5.00         HY17            1,877.                                  939.              938.          785.                      108.          893.

    10 BLEECKER - LEASEHOLD        04/15/15 SL         15.00       16       131,000.                                               131,000.        33,477.                    8,733.       42,210.

    11 BLEECKER - F&F              03/05/15 200DB 7.00         HY17            8,535.                               4,268.            4,267.        2,978.                       381.        3,359.

    12 BLEECKER - F&F              04/06/15 200DB 7.00         HY17          17,505.                                8,753.            8,752.        6,109.                       782.        6,891.

    13 BLEECKER - F&F              05/01/15 200DB 7.00         HY17          14,740.                                7,370.            7,370.        5,145.                       658.        5,803.

    14 BLEECKER - F&F              05/21/15 200DB 7.00         HY17            2,500.                               1,250.            1,250.           873.                      112.          985.

    15 BLEECKER - F&F              05/21/15 200DB 7.00         HY17            4,082.                               2,041.            2,041.        1,425.                       182.        1,607.

    16 BLEECKER - F&F              07/10/15 200DB 7.00         HY17            8,755.                               4,378.            4,377.        3,056.                       391.        3,447.

    17 BLEECKER - F&F              07/10/15 200DB 7.00         HY17            8,166.                               4,083.            4,083.        2,849.                       365.        3,214.

    18 BLEECKER - F&F              07/17/15 200DB 7.00         HY17          12,546.                                6,273.            6,273.        4,377.                       560.        4,937.
928111 04-01-19
                                                                          (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                           18
                                          Case 20-13103-BLS                      Doc 1         Filed 12/14/20            Page 56 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                            OTHER
                                                                  C                                                      *
  Asset                                 Date                      o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description         Acquired   Method   Life    n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                  v
                                                                                               Excl                                                 Depreciation   Expense                  Depreciation


    19 BLEECKER - F&F                 07/28/15 200DB 7.00         HY17            2,500.                               1,250.            1,250.           873.                      112.          985.

    20 BLEECKER - F&F                 08/02/15 200DB 7.00         HY17            8,829.                               4,415.            4,414.        3,081.                       394.        3,475.

    21 BLEECKER - LEASEHOLD           05/15/15 SL         15.00       16       162,848.                                               162,848.        40,714.                   10,857.       51,571.

    22 BLEECKER - LEASEHOLD           06/15/15 SL         15.00       16       161,060.                                               161,060.        39,369.                   10,737.       50,106.

    23 BLEECKER - LEASEHOLD           07/15/15 SL         15.00       16        99,273.                                                99,273.        23,714.                    6,618.       30,332.

    24 BLEECKER - LEASEHOLD           08/15/15 SL         15.00       16       190,055.                                               190,055.        44,345.                   12,670.       57,015.

    25 BLEECKER - LEASEHOLD           11/15/15 SL         15.00       16          7,653.                                                 7,653.        1,657.                       510.        2,167.

    54 BLEECKER - F & F               09/27/17 200DB 5.00         HY17            1,468.                                  734.              734.          372.                      145.          517.

    55 BLEECKER - F & F               12/06/17 200DB 5.00         HY17               130.                                 130.                                                         0.

   235 BLEECKER - QIP                 02/12/18 SL         15.00 HY17              8,000.                                                 8,000.        8,000.                          0.       8,000.

   236 BLEECKER - KITCH EQP           02/13/18 200DB 5.00         HY17            6,820.                                                 6,820.        1,364.                    2,182.         3,546.

   237 BLEECKER - F & F               06/06/18 200DB 5.00         HY17            1,740.                                                 1,740.           348.                      557.          905.

   238 BLEECKER - F & F               10/04/18 200DB 5.00         HY17            1,740.                                                 1,740.           348.                      557.          905.
       SECTION 362 STEP UP -
   342 BLEECKER - FURNITURE & FIXTU   01/29/18 200DB 5.00         HY17          58,692.                                                58,692.        11,739.                   18,781.       30,520.
       SECTION 362 STEP UP -
   355 BLEECKER - KITCHEN EQUIPMENT   01/29/18 200DB 5.00         HY17         114,006.                                               114,006.        22,801.                   36,482.       59,283.
       SECTION 362 STEP UP -
   367 BLEECKER - QIP                 01/29/18 SL         15.00 HY17            -7,020.                                                -7,020.        -7,020.                          0.     -7,020.
       BLEECKER - COMPUTER
   381 EQUIPMENT                      07/01/19 200DB 5.00         MQ19B         31,010.                                                31,010.                                   4,652.         4,652.
       BLEECKER - KITCHEN
   382 EQUIPMENT                      07/01/19 200DB 5.00         MQ19B         14,254.                                                14,254.                                   2,138.         2,138.
928111 04-01-19
                                                                             (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                              19
                                        Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 57 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                         OTHER
                                                               C                                                      *
  Asset                               Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description     Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v
                                                                                            Excl                                                 Depreciation   Expense                  Depreciation
       BLEECKER - FURNITURE &
   383 FIXTURES                     07/01/19 200DB 5.00        MQ19B           9,980.                                                 9,980.                                  1,497.         1,497.

   384 BLEECKER - QIP               12/15/19 SL         15.00 MQ19E          16,464.                               16,464.                                                   16,464.

          * OTHER TOTAL -                                             1,358,212.                                 180,602. 1,177,610.             357,004.                  152,658.       493,198.

    26 LAKE - F&F                   05/30/16 200DB 5.00        HY17          74,028.                               37,014.          37,014.        26,709.                    4,122.       30,831.

    27 LAKE - KITCH EQP             05/30/16 200DB 5.00        HY17         264,633.                             132,317.          132,316.        95,479.                   14,735.      110,214.

    28 LAKE - LEASEHOLD             05/30/16 SL    15.00       HY17         805,276.                             402,638.          402,638.        69,345.                   26,843.       96,188.
       SILVER LAKE - KITCHEN
   156 EQUIPMENT                    07/30/17 200DB 5.00        HY17            1,035.                                  518.              517.          263.                      102.          365.
       SECTION 362 STEP UP - SILVER
   351 LAKE - FURNITURE & FI        01/29/18 200DB 5.00        HY17          41,957.                                                41,957.         8,392.                   13,426.       21,818.
       SECTION 362 STEP UP - SILVER
   364 LAKE - KITCHEN EQUIPM        01/29/18 200DB 5.00        HY17         143,991.                                               143,991.        28,798.                   46,077.       74,875.
       SECTION 362 STEP UP - SILVER
   376 LAKE - QIP                   01/29/18 SL    15.00       HY17 -277,262.                                                    -277,262. -277,262.                                0. -277,262.

   420 LAKE - KITCHEN EQUIPMENT     04/26/19 200DB 5.00        MQ19B           4,712.                                                 4,712.                                  1,178.         1,178.

   421 LAKE - COMPUTER EQUIPMENT    11/29/19 200DB 5.00        MQ19B         15,714.                                                15,714.                                      786.          786.

          * OTHER TOTAL -                                             1,074,084.                                 572,487.          501,597.      -48,276.                  107,269.        58,993.

    29 185B - F&F                   09/12/16 200DB 5.00        HY17          34,061.                               17,031.          17,030.        12,289.                    1,896.       14,185.

    30 185B - KITCH EQP             09/12/16 200DB 5.00        HY17         115,200.                               57,600.          57,600.        41,564.                    6,414.       47,978.

    31 185B - LHI                   09/12/16 SL         15.00 HY17          218,953.                             109,477.          109,476.        18,853.                    7,298.       26,151.

          * OTHER TOTAL -                                                   368,214.                             184,108.          184,106.        72,706.                   15,608.       88,314.

    32 FROZ - KITCH EQP             09/01/16 200DB 5.00        HY17          20,975.                               10,488.          10,487.         7,568.                    1,168.         8,736.
928111 04-01-19
                                                                          (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                           20
                                          Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 58 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                           OTHER
                                                                 C                                                      *
  Asset                                 Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description       Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                 v
                                                                                              Excl                                                 Depreciation   Expense                  Depreciation


    33 FROZ - INTANGIBLE RECIPES      09/13/16            180M       43        36,750.                                                36,750.         5,921.                    2,450.         8,371.

   165 FROZEN DES - F & F             05/03/17 200DB 5.00        HY17            2,579.                               1,290.            1,289.           729.                      224.          953.

   166 FROZEN DES - F & F             05/04/17 200DB 5.00        HY17            1,290.                                  645.              645.          364.                      112.          476.

   167 FROZEN DES - KITCHEN EQUIP     02/01/17 200DB 5.00        HY17          10,250.                                5,125.            5,125.        3,193.                       773.        3,966.

   168 FROZEN DES - KITCHEN EQUIP     05/19/17 200DB 5.00        HY17          29,029.                               14,515.          14,514.         8,201.                    2,525.       10,726.

   169 FROZEN DES - KITCHEN EQUIP     07/10/17 200DB 5.00        HY17          10,064.                                5,032.            5,032.        2,552.                       992.        3,544.

   170 FROZEN DES - KITCHEN EQUIP     12/08/17 200DB 5.00        HY17          34,193.                               34,193.                                                          0.

   171 FROZEN DES - LEASEHOLD IMP     12/31/17 SL         15.00 HY17             9,000.                               9,000.                                                          0.

   172 FROZEN DES - LEASEHOLD IMP     12/31/17 SL         15.00 HY17          169,900.                             169,900.                                                           0.

   226 FROZ - INTANGIBLE RECIPES      06/15/17            180M       43          6,500.                                                 6,500.           722.                      433.        1,155.
       SECTION 362 STEP UP - FROZEN
   341 - FURNITURE & FIXTURE          01/29/18 200DB 5.00        HY17            2,099.                                                 2,099.           420.                      672.        1,092.
       SECTION 362 STEP UP - FROZEN
   354 - KITCHEN EQUIPMENT            01/29/18 200DB 5.00        HY17         379,837.                                               379,837.        75,968.                 121,548.       197,516.
       SECTION 362 STEP UP - FROZEN
   366 - QIP                          01/29/18 SL         15.00 HY17          170,949.                                               170,949.      170,949.                           0.    170,949.

          * OTHER TOTAL -                                                     883,415.                             250,188.          633,227.      276,587.                  130,897.       407,484.

    34 CCSW - F & F                   12/18/17 200DB 5.00        HY17            1,468.                               1,468.                                                          0.

    35 CCSW - F & F                   12/20/17 200DB 5.00        HY17            1,361.                               1,361.                                                          0.

          * OTHER TOTAL -                                                        2,829.                               2,829.                 0.             0.                        0.            0.

    36 SEAPORT - F & F                01/13/17 200DB 5.00        HY17            2,373.                               1,187.            1,186.           739.                      179.          918.
928111 04-01-19
                                                                            (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                             21
                                         Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 59 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                 Depreciation   Expense                  Depreciation


    37 SEAPORT - F & F               01/25/17 200DB 5.00        HY17            2,669.                               1,335.            1,334.           831.                      201.        1,032.

    38 SEAPORT - F & F               01/31/17 200DB 5.00        HY17            6,097.                               3,049.            3,048.        1,899.                       460.        2,359.

    39 SEAPORT - F & F               02/03/17 200DB 5.00        HY17            9,250.                               4,625.            4,625.        2,881.                       698.        3,579.

    40 SEAPORT - F & F               02/07/17 200DB 5.00        HY17               784.                                 392.              392.          244.                       59.          303.

    41 SEAPORT - F & F               02/27/17 200DB 5.00        HY17               628.                                 314.              314.          196.                       47.          243.

    42 SEAPORT - F & F               03/03/17 200DB 5.00        HY17            1,619.                                  810.              809.          504.                      122.          626.

    43 SEAPORT - F & F               03/09/17 200DB 5.00        HY17            2,676.                               1,338.            1,338.           833.                      202.        1,035.

    44 SEAPORT - F & F               03/21/17 200DB 5.00        HY17            1,619.                                  810.              809.          504.                      122.          626.

    45 SEAPORT - F & F               04/02/17 200DB 5.00        HY17          45,045.                               22,523.          22,522.        12,725.                    3,919.       16,644.

    46 SEAPORT - F & F               04/05/17 200DB 5.00        HY17            1,822.                                  911.              911.          515.                      158.          673.

    47 SEAPORT - F & F               04/14/17 200DB 5.00        HY17            6,244.                               3,122.            3,122.        1,764.                       543.        2,307.

    48 SEAPORT - F & F               12/06/17 200DB 5.00        HY17          13,622.                               13,622.                                                          0.
       SEAPORT - LEASEHOLD
    49 IMPOVEMENTS                   03/21/17 SL         15.00 HY17             1,721.                                  861.              860.          112.                       57.          169.
       SEAPORT - LEASEHOLD
    50 IMPOVEMENTS                   04/02/17 SL         15.00 HY17 1,017,042.                                    508,521.          508,521.        57,914.                   33,901.       91,815.
       SEAPORT - LEASEHOLD
    51 IMPOVEMENTS                   12/11/17 SL         15.00 HY17           43,881.                               43,881.                                                          0.

    52 SEAPORT - KITCHEN EQUIPMENT   04/02/17 200DB 5.00        HY17         104,304.                               52,152.          52,152.        29,466.                    9,074.       38,540.

    53 SEAPORT - KITCHEN EQUIPMENT   08/10/17 200DB 5.00        HY17            7,452.                               3,726.            3,726.        1,889.                       735.        2,624.

   220 SEAPORT - F & F               01/13/17 200DB 5.00        HY17          77,621.                               38,811.          38,810.        24,179.                    5,852.       30,031.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                            22
                                             Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 60 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                              OTHER
                                                                    C                                                      *
  Asset                                    Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description          Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                    v
                                                                                                 Excl                                                 Depreciation   Expense                  Depreciation


   221 SEAPORT - KITCHEN EQUIPMENT       01/13/17 200DB 5.00        HY17         195,359.                               97,680.          97,679.        60,854.                   14,730.       75,584.

   225 SEAPORT    - LIQUOR LICENSE       01/15/17            120M       43        85,797.                                                85,797.        17,875.                    8,580.       26,455.
       SECTION    362 STEP UP -
   349 SEAPORT    - FURNITURE & FIXTUR   01/29/18 200DB 5.00        HY17         123,262.                                               123,262.        24,653.                   39,444.       64,097.
       SECTION    362 STEP UP -
   362 SEAPORT    - KITCHEN EQUIPMENT    01/29/18 200DB 5.00        HY17         143,260.                                               143,260.        28,652.                   45,843.       74,495.
       SECTION    362 STEP UP -
   374 SEAPORT    - QIP                  01/29/18 SL         15.00 HY17          714,611.                                               714,611.      714,611.                           0.    714,611.

   424 SEAPORT - KITCHEN EQUIPMENT       04/26/19 200DB 5.00        MQ19B           4,168.                                                 4,168.                                  1,042.         1,042.

   427 SEAPORT - COMPUTER EQUIPMENT 11/29/19 200DB 5.00             MQ19B         17,940.                                                17,940.                                      897.          897.

          * OTHER TOTAL -                                                    2,630,866.                               799,670. 1,831,196.             983,840.                  166,865.1,150,705.

    56 CC SW FEN - F & F                 01/16/17 200DB 5.00        HY17          13,500.                                6,750.            6,750.        4,205.                    1,018.         5,223.

    57 CC SW FEN - F & F                 02/27/17 200DB 5.00        HY17            2,500.                               1,250.            1,250.           779.                      188.          967.

    58 CC SW FEN - F & F                 03/01/17 200DB 5.00        HY17            3,190.                               1,595.            1,595.           994.                      240.        1,234.

    59 CC SW FEN - F & F                 03/01/17 200DB 5.00        HY17            4,588.                               2,294.            2,294.        1,429.                       346.        1,775.

    60 CC SW FEN - F & F                 03/01/17 200DB 5.00        HY17            2,070.                               1,035.            1,035.           644.                      156.          800.

    61 CC SW FEN - F & F                 03/07/17 200DB 5.00        HY17            2,132.                               1,066.            1,066.           664.                      161.          825.

    62 CC SW FEN - F & F                 03/09/17 200DB 5.00        HY17            2,315.                               1,158.            1,157.           721.                      174.          895.

    63 CC SW FEN - F & F                 03/09/17 200DB 5.00        HY17               428.                                 214.              214.          134.                       32.          166.

    64 CC SW FEN - F & F                 03/10/17 200DB 5.00        HY17            3,655.                               1,828.            1,827.        1,139.                       275.        1,414.

    65 CC SW FEN - F & F                 03/16/17 200DB 5.00        HY17          29,158.                               14,579.          14,579.         9,083.                    2,198.       11,281.
928111 04-01-19
                                                                               (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                                23
                                       Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 61 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                        OTHER
                                                              C                                                      *
  Asset                              Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v
                                                                                           Excl                                                 Depreciation   Expense                  Depreciation


    66 CC SW FEN - F & F           03/16/17 200DB 5.00        HY17            9,671.                               4,836.            4,835.        3,012.                       729.        3,741.

    67 CC SW FEN - F & F           03/17/17 200DB 5.00        HY17            2,132.                               1,066.            1,066.           664.                      161.          825.

    68 CC SW FEN - F & F           03/17/17 200DB 5.00        HY17            2,315.                               1,158.            1,157.           721.                      174.          895.

    69 CC SW FEN - F & F           03/23/17 200DB 5.00        HY17            2,500.                               1,250.            1,250.           779.                      188.          967.

    70 CC SW FEN - F & F           03/23/17 200DB 5.00        HY17            1,080.                                  540.              540.          337.                       81.          418.

    71 CC SW FEN - F & F           03/23/17 200DB 5.00        HY17            8,478.                               4,239.            4,239.        2,641.                       639.        3,280.

    72 CC SW FEN - F & F           03/23/17 200DB 5.00        HY17               439.                                 220.              219.          137.                       33.          170.

    73 CC SW FEN - F & F           03/29/17 200DB 5.00        HY17               838.                                 419.              419.          261.                       63.          324.

    74 CC SW FEN - F & F           03/31/17 200DB 5.00        HY17               569.                                 285.              284.          177.                       43.          220.

    75 CC SW FEN - F & F           04/04/17 200DB 5.00        HY17            4,833.                               2,417.            2,416.        1,365.                       420.        1,785.

    76 CC SW FEN - F & F           04/05/17 200DB 5.00        HY17            2,278.                               1,139.            1,139.           643.                      198.          841.

    77 CC SW FEN - F & F           04/12/17 200DB 5.00        HY17            7,094.                               3,547.            3,547.        2,004.                       617.        2,621.

    78 CC SW FEN - F & F           04/30/17 200DB 5.00        HY17            9,017.                               4,509.            4,508.        2,547.                       784.        3,331.

    79 CC SW FEN - F & F           05/03/17 200DB 5.00        HY17            1,960.                                  980.              980.          553.                      171.          724.

    80 CC SW FEN - F & F           05/03/17 200DB 5.00        HY17               510.                                 255.              255.          144.                       44.          188.

    81 CC SW FEN - F & F           05/09/17 200DB 5.00        HY17            4,833.                               2,417.            2,416.        1,365.                       420.        1,785.

    82 CC SW FEN - F & F           05/11/17 200DB 5.00        HY17            2,239.                               1,120.            1,119.           632.                      195.          827.

    83 CC SW FEN - F & F           05/11/17 200DB 5.00        HY17            1,150.                                  575.              575.          325.                      100.          425.
928111 04-01-19
                                                                         (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          24
                                        Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 62 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                         OTHER
                                                               C                                                      *
  Asset                               Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description       Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v
                                                                                            Excl                                                 Depreciation   Expense                  Depreciation


    84 CC SW FEN - F & F            05/11/17 200DB 5.00        HY17            4,838.                               2,419.            2,419.        1,367.                       421.        1,788.

    85 CC SW FEN - F & F            05/18/17 200DB 5.00        HY17            2,278.                               1,139.            1,139.           643.                      198.          841.

    86 CC SW FEN - F & F            05/25/17 200DB 5.00        HY17               546.                                 273.              273.          154.                       48.          202.

    87 CC SW FEN - F & F            05/31/17 200DB 5.00        HY17            4,428.                               2,214.            2,214.        1,251.                       385.        1,636.

    88 CC SW FEN - F & F            06/07/17 200DB 5.00        HY17            1,800.                                  900.              900.          508.                      157.          665.

    89 CC SW FEN - F & F            07/30/17 200DB 5.00        HY17          48,000.                               24,000.          24,000.        12,168.                    4,733.       16,901.

    90 CC SW FEN - F & F            11/22/17 200DB 5.00        HY17          20,000.                               20,000.                                                          0.

    91 CC SW FEN - F & F            12/21/17 200DB 5.00        HY17               319.                                 319.                                                         0.

    92 CC SW FEN - F & F            12/31/17 200DB 5.00        HY17            5,671.                               5,671.                                                          0.

    93 CC SW FEN - F & F            12/31/17 200DB 5.00        HY17            8,279.                               8,279.                                                          0.

    94 CC SW FEN - F & F            12/31/17 200DB 5.00        HY17               213.                                 213.                                                         0.

    95 CC SW FEN - LEASEHOLD IMP    07/30/17 SL         15.00 HY17 1,186,525.                                    593,263.          593,262.        57,679.                   39,551.       97,230.

    96 CC SW FEN - LEASEHOLD IMP    12/31/17 SL         15.00 HY17           18,053.                               18,053.                                                          0.

    97 CC SW FEN - KITCHEN EQUIP    01/17/17 200DB 5.00        HY17         108,000.                               54,000.          54,000.        33,642.                    8,143.       41,785.

    98 CC SW FEN - KITCHEN EQUIP    09/19/17 200DB 5.00        HY17         195,000.                               97,500.          97,500.        49,432.                   19,227.       68,659.

   219 CC SW FEN - LIQUOR LICENSE   05/26/17            120M       43        92,000.                                                92,000.        15,334.                    9,200.       24,534.

   425 FEN - KITCHEN EQUIPMENT      04/26/19 200DB 5.00        MQ19B           4,168.                                                 4,168.                                  1,042.         1,042.

   426 FEN - COMPUTER EQUIPMENT     11/29/19 200DB 5.00        MQ19B         16,990.                                                16,990.                                      850.          850.
928111 04-01-19
                                                                          (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                           25
                                       Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 63 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                        OTHER
                                                              C                                                      *
  Asset                              Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description    Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v
                                                                                           Excl                                                 Depreciation   Expense                  Depreciation


          * OTHER TOTAL -                                            1,842,580.                                 890,984.          951,596.      210,277.                    93,803.      304,080.

    99 BCRC - F & F                05/11/17 200DB 5.00        HY17               428.                                 214.              214.          121.                       37.          158.

   100 BCRC - F & F                05/11/17 200DB 5.00        HY17               428.                                 214.              214.          121.                       37.          158.

   101 BCRC - F & F                06/28/17 200DB 5.00        HY17            2,550.                               1,275.            1,275.           721.                      222.          943.

   102 BCRC - F & F                07/14/17 200DB 5.00        HY17          13,500.                                6,750.            6,750.        3,422.                    1,331.         4,753.

   103 BCRC - F & F                07/14/17 200DB 5.00        HY17            1,595.                                  798.              797.          405.                      157.          562.

   104 BCRC - F & F                07/14/17 200DB 5.00        HY17            5,487.                               2,744.            2,743.        1,391.                       541.        1,932.

   105 BCRC - F & F                07/14/17 200DB 5.00        HY17            4,155.                               2,078.            2,077.        1,053.                       410.        1,463.

   106 BCRC - F & F                07/28/17 200DB 5.00        HY17               626.                                 313.              313.          159.                       62.          221.

   107 BCRC - F & F                07/28/17 200DB 5.00        HY17          20,000.                               10,000.          10,000.         5,070.                    1,972.         7,042.

   108 BCRC - F & F                07/28/17 200DB 5.00        HY17            3,528.                               1,764.            1,764.           895.                      348.        1,243.

   109 BCRC - F & F                07/28/17 200DB 5.00        HY17            5,973.                               2,987.            2,986.        1,514.                       589.        2,103.

   110 BCRC - F & F                07/28/17 200DB 5.00        HY17            1,980.                                  990.              990.          502.                      195.          697.

   111 BCRC - F & F                08/03/17 200DB 5.00        HY17               625.                                 313.              312.          158.                       62.          220.

   112 BCRC - F & F                08/25/17 200DB 5.00        HY17               626.                                 313.              313.          159.                       62.          221.

   113 BCRC - F & F                08/25/17 200DB 5.00        HY17            1,980.                                  990.              990.          502.                      195.          697.

   114 BCRC - F & F                09/11/17 200DB 5.00        HY17            3,099.                               1,550.            1,549.           786.                      305.        1,091.

   115 BCRC - F & F                09/13/17 200DB 5.00        HY17            2,550.                               1,275.            1,275.           646.                      252.          898.
928111 04-01-19
                                                                         (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          26
                                       Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 64 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                        OTHER
                                                              C                                                      *
  Asset                              Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v
                                                                                           Excl                                                 Depreciation   Expense                  Depreciation


   116 BCRC - F & F                09/19/17 200DB 5.00        HY17            1,603.                                  802.              801.          406.                      158.          564.

   117 BCRC - F & F                09/19/17 200DB 5.00        HY17            4,215.                               2,108.            2,107.        1,068.                       416.        1,484.

   118 BCRC - F & F                09/27/17 200DB 5.00        HY17            1,468.                                  734.              734.          372.                      145.          517.

   119 BCRC - F & F                09/28/17 200DB 5.00        HY17            5,487.                               5,487.                                                          0.

   120 BCRC - F & F                10/02/17 200DB 5.00        HY17            2,556.                               2,556.                                                          0.

   121 BCRC - F & F                11/01/17 200DB 5.00        HY17            3,099.                               3,099.                                                          0.

   122 BCRC - F & F                11/01/17 200DB 5.00        HY17            4,133.                               4,133.                                                          0.

   123 BCRC - F & F                11/10/17 200DB 5.00        HY17            4,344.                               4,344.                                                          0.

   124 BCRC - F & F                11/22/17 200DB 5.00        HY17          13,500.                               13,500.                                                          0.

   125 BCRC - F & F                12/03/17 200DB 5.00        HY17            4,357.                               4,357.                                                          0.

   126 BCRC - F & F                12/31/17 200DB 5.00        HY17          17,607.                               17,607.                                                          0.

   127 BCRC - LEASEHOLD IMP        12/03/17 SL         15.00 HY17          553,253.                             553,253.                                                           0.

   128 BCRC - LEASEHOLD IMP        12/31/17 SL         15.00 HY17           51,314.                               51,314.                                                          0.

   129 BCRC - KITCHEN EQUIP        02/27/17 200DB 5.00        HY17          52,004.                               26,002.          26,002.        16,199.                    3,921.       20,120.

   130 BCRC - KITCHEN EQUIP        07/28/17 200DB 5.00        HY17          52,004.                               26,002.          26,002.        13,183.                    5,128.       18,311.

   131 BCRC - KITCHEN EQUIP        08/16/17 200DB 5.00        HY17          74,158.                               37,079.          37,079.        18,799.                    7,312.       26,111.

   132 BCRC - KITCHEN EQUIP        09/13/17 200DB 5.00        HY17            7,621.                               3,811.            3,810.        1,932.                       751.        2,683.

   133 BCRC - KITCHEN EQUIP        09/28/17 200DB 5.00        HY17          50,926.                               50,926.                                                          0.
928111 04-01-19
                                                                         (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          27
                                         Case 20-13103-BLS                     Doc 1         Filed 12/14/20             Page 65 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER
                                                                C                                                       *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179    Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense          Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                  Depreciation   Expense                  Depreciation


   134 BCRC - KITCHEN EQUIP          12/03/17 200DB 5.00        HY17          12,734.                                12,734.                                                          0.

   227 BCRC - LEASEHOLD IMP          10/31/17 SL         15.00 HY17          687,319.                               343,660.         343,659.        27,684.                   22,911.       50,595.

   239 BCRC - F & F                 12/06/18 200DB       5.00   HY17               426.                                                    426.           85.                      136.          221.
       SECTION 362 STEP UP - BCRC -
   347 FURNITURE & FIXTURES         01/29/18 200DB       5.00   HY17          97,098.                                                 97,098.        19,420.                   31,071.       50,491.
       SECTION 362 STEP UP - BCRC -
   360 KITCHEN EQUIPMENT            01/29/18 200DB       5.00   HY17         172,112.                                                172,112.        34,423.                   55,076.       89,499.
       SECTION 362 STEP UP - BCRC -
   372 QIP                          01/29/18 SL          15.00 HY17          938,414.                                                938,414.      938,414.                           0.    938,414.

   397 BCRC - COMPUTER EQUIPMENT     07/01/19 200DB 5.00        MQ19B         24,888.                                                 24,888.                                   3,733.         3,733.

   398 BCRC - KITCHEN EQUIPMENT      07/01/19 200DB 5.00        MQ19B         17,889.                                                 17,889.                                   2,684.         2,684.

   399 BCRC - FURNITURE & FIXTURES   06/27/19 200DB 5.00        MQ19B           5,550.                                                  5,550.                                  1,388.         1,388.

   400 BCRC - QIP                    11/15/19 SL         15.00 MQ19E          23,638.                                23,638.                                                   23,638.

          * OTHER TOTAL -                                              2,952,847.                                 1,221,714. 1,731,133.1,089,610.                            165,245.1,231,217.

   135 WILILAMSBURG - F & F          01/06/17 200DB 5.00        HY17          62,941.                                31,471.          31,470.        19,606.                    4,746.       24,352.

   136 WILILAMSBURG - F & F          01/09/17 200DB 5.00        HY17            1,619.                                   810.              809.          504.                      122.          626.

   137 WILILAMSBURG - F & F          01/17/17 200DB 5.00        HY17            1,500.                                   750.              750.          467.                      113.          580.

   138 WILILAMSBURG - F & F          01/31/17 200DB 5.00        HY17            8,531.                                4,266.            4,265.        2,657.                       643.        3,300.

   139 WILILAMSBURG - F & F          01/31/17 200DB 5.00        HY17            1,500.                                   750.              750.          467.                      113.          580.

   140 WILILAMSBURG - F & F          03/02/17 200DB 5.00        HY17            5,689.                                2,845.            2,844.        1,772.                       429.        2,201.

   141 WILILAMSBURG - F & F          03/02/17 200DB 5.00        HY17            2,610.                                1,305.            1,305.           813.                      197.        1,010.
928111 04-01-19
                                                                           (D) - Asset disposed                                   * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                            28
                                          Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 66 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                           OTHER
                                                                 C                                                      *
  Asset                                 Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description         Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                 v
                                                                                              Excl                                                 Depreciation   Expense                  Depreciation


   142 WILILAMSBURG - F & F           03/03/17 200DB 5.00        HY17            1,619.                                  810.              809.          504.                      122.          626.

   143 WILILAMSBURG - F & F           03/03/17 200DB 5.00        HY17               784.                                 392.              392.          244.                       59.          303.

   144 WILILAMSBURG - F & F           03/03/17 200DB 5.00        HY17            5,415.                               2,708.            2,707.        1,687.                       408.        2,095.

   145 WILILAMSBURG - F & F           03/31/17 200DB 5.00        HY17            2,610.                               1,305.            1,305.           813.                      197.        1,010.

   146 WILILAMSBURG - F & F           03/31/17 200DB 5.00        HY17            1,000.                                  500.              500.          312.                       75.          387.

   147 WILILAMSBURG - F & F           04/02/17 200DB 5.00        HY17            8,362.                               4,181.            4,181.        2,362.                       728.        3,090.

   148 WILILAMSBURG - LEASEHOLD IMP 04/02/17 SL           15.00 HY17          595,580.                             297,790.          297,790.        33,915.                   19,853.       53,768.

   149 WILILAMSBURG - LEASEHOLD IMP 05/03/17 SL           15.00 HY17             3,200.                               1,600.            1,600.           183.                      107.          290.

   150 WILILAMSBURG - LEASEHOLD IMP 07/28/17 SL           15.00 HY17             1,000.                                  500.              500.           48.                       33.            81.

   151 WILILAMSBURG - LEASEHOLD IMP 07/28/17 SL           15.00 HY17             1,200.                                  600.              600.           58.                       40.            98.

   152 WILILAMSBURG - LEASEHOLD IMP 07/28/17 SL           15.00 HY17             2,722.                               1,361.            1,361.           133.                       91.          224.

   153 WILILAMSBURG - LEASEHOLD IMP 07/28/17 SL    15.00 HY17                    5,850.                               2,925.            2,925.           284.                      195.          479.
       WILILAMSBURG - KITCHEN
   154 EQUIPMENT                    02/27/17 200DB 5.00 HY17                  217,000.                             108,500.          108,500.        67,596.                   16,362.       83,958.
       WILILAMSBURG - KITCHEN
   155 EQUIPMENT                    03/27/17 200DB 5.00 HY17                   31,962.                               15,981.          15,981.         9,956.                    2,410.       12,366.

   222 WILILAMSBURG - F & F           01/13/17 200DB 5.00        HY17            4,600.                               2,300.            2,300.        1,433.                       347.        1,780.
       WILLIAMSBURG - KITCHEN
   223 EQUIPMENT                      01/13/17 200DB 5.00        HY17          62,000.                               31,000.          31,000.        19,313.                    4,675.       23,988.
       SECTION 362 STEP UP -
   346 WILLIAMSBURG - FURNITURE & F   01/29/18 200DB 5.00        HY17          63,034.                                                63,034.        12,607.                   20,171.       32,778.
       SECTION 362 STEP UP -
   359 WILLIAMSBURG - KITCHEN EQUIP   01/29/18 200DB 5.00        HY17         255,420.                                               255,420.        51,084.                   81,734.      132,818.
928111 04-01-19
                                                                            (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                             29
                                       Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 67 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                        OTHER
                                                              C                                                      *
  Asset                              Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description    Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v
                                                                                           Excl                                                 Depreciation   Expense                  Depreciation
       SECTION 362 STEP UP -
   371 WILLIAMSBURG - QIP          01/29/18 SL         15.00 HY17          286,088.                                               286,088.      286,088.                           0.    286,088.
       WILLIAMSBURG -COMPUTER
   393 EQUIPMENT                   07/01/19 200DB 5.00        MQ19B         28,254.                                                28,254.                                   4,238.         4,238.
       WILLIAMSBURG -FURNITURE &
   394 FIXTURES                    07/01/19 200DB 5.00        MQ19B           1,060.                                                 1,060.                                     159.          159.
       WILLIAMSBURG -KITCHEN
   395 EQUIPMENT                   07/01/19 200DB 5.00        MQ19B           4,658.                                                 4,658.                                     699.          699.

   396 WILLIAMSBURG - QIP          11/15/19 SL         15.00 MQ19E            5,024.                               5,024.                                                    5,024.

          * OTHER TOTAL -                                            1,672,832.                                 519,674. 1,153,158.             514,906.                  164,090.       673,972.

   173 COMM - LEASEHOLD IMP        04/30/17 SL         15.00 HY17          517,557.                             258,778.          258,779.        29,473.                   17,252.       46,725.

   174 COMM - LEASEHOLD IMP        05/18/17 SL         15.00 HY17           56,800.                               28,400.          28,400.         3,234.                    1,893.         5,127.

   175 COMM - LEASEHOLD IMP        05/19/17 SL         15.00 HY17             3,100.                               1,550.            1,550.           176.                      103.          279.

   176 COMM - LEASEHOLD IMP        05/19/17 SL         15.00 HY17                500.                                 250.              250.           29.                       17.            46.

   177 COMM - LEASEHOLD IMP        05/24/17 SL         15.00 HY17             8,000.                               4,000.            4,000.           456.                      267.          723.

   178 COMM - LEASEHOLD IMP        06/29/17 SL         15.00 HY17                472.                                 236.              236.           27.                       16.            43.

   179 COMM - LEASEHOLD IMP        06/29/17 SL         15.00 HY17             2,116.                               1,058.            1,058.           121.                       71.          192.

   180 COMM - LEASEHOLD IMP        06/29/17 SL         15.00 HY17                202.                                 101.              101.           12.                         7.           19.

   181 COMM - LEASEHOLD IMP        08/28/17 SL         15.00 HY17           45,000.                               22,500.          22,500.         2,188.                    1,500.         3,688.

   182 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             3,600.                               3,600.                                                          0.

   183 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             8,000.                               8,000.                                                          0.

   184 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             7,500.                               7,500.                                                          0.
928111 04-01-19
                                                                         (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          30
                                       Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 68 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                        OTHER
                                                              C                                                      *
  Asset                              Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v
                                                                                           Excl                                                 Depreciation   Expense                  Depreciation


   185 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             1,500.                               1,500.                                                          0.

   186 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             7,000.                               7,000.                                                          0.

   187 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17           11,454.                               11,454.                                                          0.

   188 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             7,250.                               7,250.                                                          0.

   189 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17                267.                                 267.                                                         0.

   190 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17                200.                                 200.                                                         0.

   191 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             1,000.                               1,000.                                                          0.

   192 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17                556.                                 556.                                                         0.

   193 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17           13,900.                               13,900.                                                          0.

   194 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             4,100.                               4,100.                                                          0.

   195 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             2,880.                               2,880.                                                          0.

   196 COMM - LEASEHOLD IMP        11/10/17 SL         15.00 HY17                600.                                 600.                                                         0.

   197 COMM - LEASEHOLD IMP        12/08/17 SL         15.00 HY17             5,000.                               5,000.                                                          0.

   198 COMM - LEASEHOLD IMP        12/31/17 SL         15.00 HY17           10,000.                               10,000.                                                          0.

   199 COMM - KITCHEN EQUIP        02/01/17 200DB 5.00        HY17          11,600.                                5,800.            5,800.        3,614.                       874.        4,488.

   200 COMM - KITCHEN EQUIP        02/17/17 200DB 5.00        HY17         164,643.                               82,322.          82,321.        51,286.                   12,414.       63,700.

   201 COMM - KITCHEN EQUIP        03/01/17 200DB 5.00        HY17            3,700.                               1,850.            1,850.        1,153.                       279.        1,432.

   202 COMM - KITCHEN EQUIP        03/03/17 200DB 5.00        HY17          10,000.                                5,000.            5,000.        3,115.                       754.        3,869.
928111 04-01-19
                                                                         (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          31
                                        Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 69 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                         OTHER
                                                               C                                                      *
  Asset                               Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description     Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v
                                                                                            Excl                                                 Depreciation   Expense                  Depreciation


   203 COMM - KITCHEN EQUIP         03/31/17 200DB 5.00        HY17          26,719.                               13,360.          13,359.         8,323.                    2,014.       10,337.

   204 COMM - KITCHEN EQUIP         04/14/17 200DB 5.00        HY17          10,958.                                5,479.            5,479.        3,096.                       953.        4,049.

   205 COMM - KITCHEN EQUIP         04/30/17 200DB 5.00        HY17         110,386.                               55,193.          55,193.        31,184.                    9,604.       40,788.

   206 COMM - KITCHEN EQUIP         09/28/17 200DB 5.00        HY17          36,290.                               36,290.                                                          0.

   207 COMM - VEHICLE               03/03/17 150DB 15.00 HY21                44,648.                               22,324.          22,324.         4,143.                    1,818.         5,961.

   224 COMM - KITCHEN EQUIP         01/13/17 200DB 5.00        HY17         189,086.                               94,543.          94,543.        58,900.                   14,257.       73,157.

   327 COMM - KITCHEN EQUIP         08/29/18 200DB 5.00        HY17            4,724.                                                 4,724.           945.                   1,512.         2,457.

   328 COMM - KITCHEN EQUIP         09/04/18 200DB 5.00        HY17            3,532.                                                 3,532.           707.                   1,130.         1,837.

   329 COMM - KITCHEN EQUIP         11/01/18 200DB 5.00        HY17            3,953.                                                 3,953.           791.                   1,265.         2,056.

   330 COMM - VEHICLES              12/30/18   200DB 5.00      HY21          81,267.                                                81,267.        16,254.                   16,000.       32,254.
       SECTION 362 STEP UP - COMM -
   353 KITCHEN EQUIPMENT            01/29/18   200DB 5.00      HY17         208,587.                                               208,587.        41,718.                   66,748.      108,466.
       SECTION 362 STEP UP - COMM -
   365 QIP                          01/29/18   SL       15.00 HY17          384,334.                                               384,334.      384,334.                           0.    384,334.
       SECTION 362 STEP UP - COMM -
   377 VEHICLE                      01/29/18   200DB 5.00      HY21          20,195.                                                20,195.         4,039.                    6,462.       10,501.

   418 COMM - QIP                   11/15/19 SL         15.00 MQ19E          31,268.                               31,268.                                                   31,268.

   419 COMM - KITCHEN EQUIPMENT     07/01/19 200DB 5.00        MQ19B 160,441.                                                      160,441.                                  24,066.       24,066.

   431 COMM - QIP                   07/01/19 SL         15.00 MQ19E 113,551.                                     113,551.                                                  113,551.

   432 COMM - COMPUTER EQUIPMENT    07/01/19 200DB 5.00        MQ19B           8,545.                                                 8,545.                                  1,282.         1,282.

          * OTHER TOTAL -                                             2,346,981.                                 868,660. 1,478,321.             649,318.                  327,377.       831,876.
928111 04-01-19
                                                                          (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                           32
                                         Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 70 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                 Depreciation   Expense                  Depreciation


   157 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17           64,000.                                                64,000.         3,912.                    4,267.         8,179.

   158 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17             6,202.                                                 6,202.           378.                      413.          791.

   159 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17             6,000.                                                 6,000.           367.                      400.          767.

   160 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17           76,350.                                                76,350.         4,666.                    5,090.         9,756.

   161 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17           77,559.                                                77,559.         4,740.                    5,171.         9,911.

   162 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17                623.                                                   623.           39.                       42.            81.

   163 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17             6,000.                                                 6,000.           367.                      400.          767.

   164 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17           70,471.                                                70,471.         4,307.                    4,698.         9,005.

   228 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17             2,931.                                                 2,931.           179.                      195.          374.

   229 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17             6,203.                                                 6,203.           379.                      414.          793.

   230 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17           76,177.                                                76,177.         4,655.                    5,078.         9,733.

   231 PROVIDENCE - F & F            01/19/18 200DB 5.00        HY17          49,165.                                                49,165.        10,488.                   15,471.       25,959.
       PROVIDENCE - KITCHEN
   232 EQUIPMENT                     01/19/18 200DB 5.00        HY17         119,780.                                               119,780.        25,553.                   37,691.       63,244.

   233 PROVIDENCE - COMP EQP         01/19/18 200DB 5.00        HY17            2,333.                                                 2,333.           498.                      734.        1,232.

   234 PROV LIQUOR LICENSE           01/19/18            120M       43          5,787.                                                 5,787.           530.                      579.        1,109.

   324 PROVIDENCE - F & F            02/08/18 200DB 5.00        HY17            8,537.                                                 8,537.        1,708.                    2,732.         4,440.

   325 PROVIDENCE - KITCHEN EQUIP    04/17/18 200DB 5.00        HY17          73,202.                                                73,202.        14,641.                   23,424.       38,065.

   326 PROVIDENCE - LIQUOR LICENSE   12/30/18            180M       43          4,995.                                                 4,995.                                     333.          333.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                            33
                                            Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 71 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                             OTHER
                                                                   C                                                      *
  Asset                                   Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description           Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                   v
                                                                                                Excl                                                 Depreciation   Expense                  Depreciation
       SECTION 362 STEP UP -
   339 PROVIDENCE - COMPUTER EQUIPM     01/29/18 200DB 5.00        HY17            1,516.                                                 1,516.           303.                      485.          788.
       SECTION 362 STEP UP -
   350 PROVIDENCE - FURNITURE & FIX     01/29/18 200DB 5.00        HY17          49,984.                                                49,984.         9,997.                   15,995.       25,992.
       SECTION 362 STEP UP -
   363 PROVIDENCE - KITCHEN EQUIPME     01/29/18 200DB 5.00        HY17         121,777.                                               121,777.        24,356.                   38,968.       63,324.
       SECTION 362 STEP UP -
   375 PROVIDENCE - QIP                 01/29/18 SL         15.00 HY17          317,048.                                               317,048.      317,048.                           0.    317,048.
       PROVIDENCE - KITCHEN
   417 EQUIPMENT                        04/26/19 200DB 5.00        MQ19B           4,200.                                                 4,200.                                  1,050.         1,050.
       PROVIDENCE - KITCHEN
   430 EQUIPMENT                        11/15/19 200DB 5.00        MQ19B         13,133.                                                13,133.                                      657.          657.

   437 PROV - LIQUOR LICENSE            01/01/19            12M        42          2,288.                                                 2,288.                                  2,288.         2,288.

       * OTHER TOTAL -                                                      1,166,261.                                              1,166,261.       429,111.                  166,575.       595,686.
       LAFAYETTE - LEASEHOLD
   208 IMPROVMENTS                      12/15/16 SL         15.00 MQ17          622,986.                             311,493.          311,493.        44,127.                   20,766.       64,893.

   209 LAFAYETTE - F & F                12/15/16 200DB 5.00        MQ17          76,557.                               38,279.          38,278.        25,179.                    5,240.       30,419.
       LAFAYETTE - KITCHEN
   210 EQUIPMENT                        12/15/16 200DB 5.00        MQ17         330,936.                             170,474.          160,462.      105,609.                    21,941.      127,550.

   211 LAFAYETTE -PRE OPENING COSTS 12/15/16                60M        43        78,656.                                                78,656.        34,084.                   15,731.       49,815.

   218 LAFAYETTE -   F & F              12/06/17 200DB 5.00        HY17                44.                                  44.                                                         0.
       SECTION 362   STEP UP -
   344 LAFAYETTE -   FURNITURE & FIXT   01/29/18 200DB 5.00        HY17          43,333.                                                43,333.         8,667.                   13,866.       22,533.
       SECTION 362   STEP UP -
   357 LAFAYETTE -   KITCHEN EQUIPMEN   01/29/18 200DB 5.00        HY17         190,013.                                               190,013.        38,003.                   60,804.       98,807.
       SECTION 362   STEP UP -
   369 LAFAYETTE -   QIP                01/29/18 SL         15.00 HY17          280,566.                                               280,566.      280,566.                           0.    280,566.
       LAFAYETTE -   COMPUTER
   389 EQUIPMENT                        07/01/19 200DB 5.00        MQ19B         22,166.                                                22,166.                                   3,325.         3,325.
       LAFAYETTE -   KITCHEN
   390 EQUIPMENT                        07/01/19 200DB 5.00        MQ19B         17,423.                                                17,423.                                   2,613.         2,613.
928111 04-01-19
                                                                              (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                               34
                                         Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 72 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                 Depreciation   Expense                  Depreciation
       LAFAYETTE - FURNITURE &
   391 FIXTURES                      07/01/19 200DB 5.00        MQ19B           1,280.                                                 1,280.                                     192.          192.

   392 LAFAYETTE - QIP               11/15/19 SL         15.00 MQ19E            6,125.                               6,125.                                                    6,125.

          * OTHER TOTAL -                                              1,670,085.                                 526,415. 1,143,670.             536,235.                  150,603.       680,713.

   212 60W22 - KITCHEN EQUIPMENT     09/29/16 200DB 5.00        HY17         337,401.                             168,701.          168,700.      113,906.                    21,918.      135,824.
       60W22 - LEASEHOLD
   213 IMPROVEMENTS                  09/29/16 SL         15.00 HY17          681,054.                             340,527.          340,527.        51,080.                   22,702.       73,782.

   214 60W22 - F & F                 09/29/16 200DB 5.00        HY17         109,597.                               54,799.          54,798.        37,000.                    7,119.       44,119.
       60W22 - LEASEHOLD
   215 IMPROVEMENTS                  12/14/17 SL         15.00 HY17             5,500.                               5,500.                                                          0.
       60W22 - LEASEHOLD
   216 IMPROVEMENTS                  12/29/17 SL         15.00 HY17             4,500.                               4,500.                                                          0.

   217 60W22 - F & F                 12/06/17 200DB 5.00        HY17            1,399.                               1,399.                                                          0.
       SECTION 362 STEP UP - 60W22
   343 - FURNITURE & FIXTURES        01/29/18 200DB 5.00        HY17          57,543.                                                57,543.        11,509.                   18,414.       29,923.
       SECTION 362 STEP UP - 60W22
   356 - KITCHEN EQUIPMENT           01/29/18 200DB 5.00        HY17         172,841.                                               172,841.        34,568.                   55,309.       89,877.
       SECTION 362 STEP UP - 60W22
   368 - QIP                         01/29/18 SL         15.00 HY17          309,917.                                               309,917.      309,917.                           0.    309,917.

   385 60W22 - COMPUTER EQUIPMENT    07/01/19 200DB 5.00        MQ19B         20,607.                                                20,607.                                   3,091.         3,091.

   386 60W22 - KITCHEN EQUIPMENT     07/01/19 200DB 5.00        MQ19B         17,244.                                                17,244.                                   2,587.         2,587.

   387 60W22 - FURNITURE & FIXTURES 07/01/19 200DB 5.00         MQ19B         12,480.                                                12,480.                                   1,872.         1,872.

   388 60W22 - QIP                   11/15/19 SL         15.00 MQ19E          11,497.                               11,497.                                                   11,497.

          * OTHER TOTAL -                                              1,741,580.                                 586,923. 1,154,657.             557,980.                  144,509.       690,992.

   240 CW SSS - QIP                  09/13/18 SL         15.00 HY17          622,381.                                               622,381.      622,381.                           0.    622,381.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                            35
                                       Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 73 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                        OTHER
                                                              C                                                      *
  Asset                              Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v
                                                                                           Excl                                                 Depreciation   Expense                  Depreciation


   241 CW SSS - QIP                12/30/18 SL         15.00 HY17             3,699.                                                 3,699.        3,699.                          0.       3,699.

   242 CW SSS - F & F              09/13/18 200DB 5.00        HY17            4,765.                                                 4,765.           953.                   1,525.         2,478.

   243 CW SSS - F & F              09/13/18 200DB 5.00        HY17            1,052.                                                 1,052.           211.                      336.          547.

   244 CW SSS - F & F              09/13/18 200DB 5.00        HY17               778.                                                   778.          156.                      249.          405.

   245 CW SSS - F & F              09/13/18 200DB 5.00        HY17          11,507.                                                11,507.         2,302.                    3,682.         5,984.

   246 CW SSS - F & F              09/13/18 200DB 5.00        HY17            1,875.                                                 1,875.           375.                      600.          975.

   247 CW SSS - F & F              09/13/18 200DB 5.00        HY17            1,359.                                                 1,359.           272.                      435.          707.

   248 CW SSS - F & F              09/13/18 200DB 5.00        HY17            1,275.                                                 1,275.           255.                      408.          663.

   249 CW SSS - F & F              09/13/18 200DB 5.00        HY17            2,953.                                                 2,953.           591.                      945.        1,536.

   250 CW SSS - F & F              09/13/18 200DB 5.00        HY17            9,619.                                                 9,619.        1,924.                    3,078.         5,002.

   251 CW SSS - F & F              09/13/18 200DB 5.00        HY17            8,176.                                                 8,176.        1,635.                    2,616.         4,251.

   252 CW SSS - F & F              09/13/18 200DB 5.00        HY17               778.                                                   778.          156.                      249.          405.

   253 CW SSS - F & F              09/13/18 200DB 5.00        HY17          13,300.                                                13,300.         2,660.                    4,256.         6,916.

   254 CW SSS - F & F              09/13/18 200DB 5.00        HY17            3,150.                                                 3,150.           630.                   1,008.         1,638.

   255 CW SSS - F & F              09/13/18 200DB 5.00        HY17            1,740.                                                 1,740.           348.                      557.          905.

   256 CW SSS - F & F              09/13/18 200DB 5.00        HY17            5,307.                                                 5,307.        1,062.                    1,698.         2,760.

   257 CW SSS - F & F              09/13/18 200DB 5.00        HY17            8,503.                                                 8,503.        1,701.                    2,721.         4,422.

   258 CW SSS - F & F              09/13/18 200DB 5.00        HY17            6,449.                                                 6,449.        1,290.                    2,064.         3,354.
928111 04-01-19
                                                                         (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          36
                                       Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 74 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                        OTHER
                                                              C                                                      *
  Asset                              Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v
                                                                                           Excl                                                 Depreciation   Expense                  Depreciation


   259 CW SSS - F & F              09/13/18 200DB 5.00        HY17          13,062.                                                13,062.         2,613.                    4,180.         6,793.

   260 CW SSS - F & F              09/13/18 200DB 5.00        HY17            2,374.                                                 2,374.           475.                      760.        1,235.

   261 CW SSS - F & F              09/13/18 200DB 5.00        HY17            2,053.                                                 2,053.           411.                      657.        1,068.

   262 CW SSS - F & F              09/13/18 200DB 5.00        HY17            2,025.                                                 2,025.           405.                      648.        1,053.

   263 CW SSS - F & F              09/13/18 200DB 5.00        HY17            1,359.                                                 1,359.           272.                      435.          707.

   264 CW SSS - F & F              09/13/18 200DB 5.00        HY17            2,706.                                                 2,706.           541.                      866.        1,407.

   265 CW SSS - F & F              09/13/18 200DB 5.00        HY17          13,300.                                                13,300.         2,660.                    4,256.         6,916.

   266 CW SSS - F & F              09/13/18 200DB 5.00        HY17            3,150.                                                 3,150.           630.                   1,008.         1,638.

   267 CW SSS - F & F              09/13/18 200DB 5.00        HY17            1,275.                                                 1,275.           255.                      408.          663.

   268 CW SSS - F & F              09/13/18 200DB 5.00        HY17            2,953.                                                 2,953.           591.                      945.        1,536.

   269 CW SSS - F & F              09/18/18 200DB 5.00        HY17            6,449.                                                 6,449.        1,290.                    2,064.         3,354.

   270 CW SSS - F & F              09/18/18 200DB 5.00        HY17            2,025.                                                 2,025.           405.                      648.        1,053.

   271 CW SSS - F & F              09/30/18 200DB 5.00        HY17               710.                                                   710.          142.                      227.          369.

   272 CW SSS - F & F              09/30/18 200DB 5.00        HY17            6,958.                                                 6,958.        1,392.                    2,226.         3,618.

   273 CW SSS - KITCHEN EQUIP      09/13/18 200DB 5.00        HY17          55,876.                                                55,876.        11,175.                   17,880.       29,055.

   274 CW SSS - KITCHEN EQUIP      09/13/18 200DB 5.00        HY17          74,502.                                                74,502.        14,901.                   23,840.       38,741.

   275 CW SSS - KITCHEN EQUIP      09/13/18 200DB 5.00        HY17         111,752.                                               111,752.        22,351.                   35,760.       58,111.

   276 CW SSS - KITCHEN EQUIP      09/13/18 200DB 5.00        HY17          15,057.                                                15,057.         3,012.                    4,818.         7,830.
928111 04-01-19
                                                                         (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          37
                                         Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 75 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                 Depreciation   Expense                  Depreciation


   277 CW SSS - KITCHEN EQUIP        09/30/18 200DB 5.00        HY17         130,378.                                               130,378.        26,076.                   41,721.       67,797.

   278 CW SSS - KITCHEN EQUIP        12/03/18 200DB 5.00        HY17          13,101.                                                13,101.         2,620.                    4,192.         6,812.

   401 CW SSS - COMPUTER EQUIPMENT   07/01/19 200DB 5.00        MQ19B         18,082.                                                18,082.                                   2,712.         2,712.
       CW SSS - FURNITURE &
   402 FIXTURES                      07/01/19 200DB 5.00        MQ19B           3,513.                                                 3,513.                                     527.          527.

   403 CW SSS - KITCHEN EQUIPMENT    07/01/19 200DB 5.00        MQ19B           4,564.                                                 4,564.                                     685.          685.

   404 CW SSS - QIP                  11/15/19 SL         15.00 MQ19E          18,781.                               18,781.                                                   18,781.

          * OTHER TOTAL -                                              1,214,671.                                   18,781. 1,195,890.            734,818.                  196,671.       912,708.

   279 BACK BAY - QIP                08/28/18 SL         15.00 HY17           53,886.                                                53,886.        53,886.                          0.     53,886.

   280 BACK BAY - QIP                08/28/18 SL         15.00 HY17             7,090.                                                 7,090.        7,090.                          0.       7,090.

   281 BACK BAY - QIP                08/28/18 SL         15.00 HY17             1,500.                                                 1,500.        1,500.                          0.       1,500.

   282 BACK BAY - QIP                08/28/18 SL         15.00 HY17           15,132.                                                15,132.        15,132.                          0.     15,132.

   283 BACK BAY - QIP                08/28/18 SL         15.00 HY17             7,090.                                                 7,090.        7,090.                          0.       7,090.

   284 BACK BAY - QIP                08/28/18 SL         15.00 HY17          117,900.                                               117,900.      117,900.                           0.    117,900.

   285 BACK BAY - QIP                08/28/18 SL         15.00 HY17             1,500.                                                 1,500.        1,500.                          0.       1,500.

   286 BACK BAY - QIP                08/28/18 SL         15.00 HY17          110,390.                                               110,390.      110,390.                           0.    110,390.

   287 BACK BAY - QIP                08/28/18 SL         15.00 HY17             4,025.                                                 4,025.        4,025.                          0.       4,025.

   288 BACK BAY - QIP                08/28/18 SL         15.00 HY17           95,895.                                                95,895.        95,895.                          0.     95,895.

   289 BACK BAY - QIP                08/28/18 SL         15.00 HY17          119,336.                                               119,336.      119,336.                           0.    119,336.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                            38
                                       Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 76 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                        OTHER
                                                              C                                                      *
  Asset                              Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v
                                                                                           Excl                                                 Depreciation   Expense                  Depreciation


   290 BACK BAY - QIP              08/28/18 SL         15.00 HY17                572.                                                   572.          572.                         0.         572.

   291 BACK BAY - QIP              08/28/18 SL         15.00 HY17           14,326.                                                14,326.        14,326.                          0.     14,326.

   292 BACK BAY - F & F            08/28/18 200DB 5.00        HY17            3,015.                                                 3,015.           603.                      965.        1,568.

   293 BACK BAY - F & F            08/28/18 200DB 5.00        HY17            2,386.                                                 2,386.           477.                      764.        1,241.

   294 BACK BAY - F & F            08/28/18 200DB 5.00        HY17               920.                                                   920.          184.                      294.          478.

   295 BACK BAY - F & F            08/28/18 200DB 5.00        HY17            9,195.                                                 9,195.        1,839.                    2,942.         4,781.

   296 BACK BAY - F & F            08/28/18 200DB 5.00        HY17            1,495.                                                 1,495.           299.                      478.          777.

   297 BACK BAY - F & F            08/28/18 200DB 5.00        HY17            3,360.                                                 3,360.           672.                   1,075.         1,747.

   298 BACK BAY - F & F            08/28/18 200DB 5.00        HY17            2,188.                                                 2,188.           438.                      700.        1,138.

   299 BACK BAY - F & F            08/28/18 200DB 5.00        HY17            3,802.                                                 3,802.           761.                   1,216.         1,977.

   300 BACK BAY - F & F            08/28/18 200DB 5.00        HY17            8,031.                                                 8,031.        1,606.                    2,570.         4,176.

   301 BACK BAY - F & F            08/28/18 200DB 5.00        HY17            7,616.                                                 7,616.        1,523.                    2,437.         3,960.

   302 BACK BAY - F & F            08/28/18 200DB 5.00        HY17               920.                                                   920.          184.                      294.          478.

   303 BACK BAY - F & F            08/28/18 200DB 5.00        HY17          13,050.                                                13,050.         2,610.                    4,176.         6,786.

   304 BACK BAY - F & F            08/28/18 200DB 5.00        HY17            1,740.                                                 1,740.           348.                      557.          905.

   305 BACK BAY - F & F            08/28/18 200DB 5.00        HY17            1,755.                                                 1,755.           351.                      562.          913.

   306 BACK BAY - F & F            08/28/18 200DB 5.00        HY17            2,395.                                                 2,395.           479.                      766.        1,245.

   307 BACK BAY - F & F            08/28/18 200DB 5.00        HY17            7,705.                                                 7,705.        1,541.                    2,466.         4,007.
928111 04-01-19
                                                                         (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          39
                                        Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 77 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                         OTHER
                                                               C                                                      *
  Asset                               Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description       Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v
                                                                                            Excl                                                 Depreciation   Expense                  Depreciation


   308 BACK BAY - F & F             08/28/18 200DB 5.00        HY17               870.                                                   870.          174.                      278.          452.

   309 BACK BAY - F & F             08/28/18 200DB 5.00        HY17          10,000.                                                10,000.         2,000.                    3,200.         5,200.

   310 BACK BAY - F & F             08/28/18 200DB 5.00        HY17          16,213.                                                16,213.         3,243.                    5,188.         8,431.

   311 BACK BAY - F & F             08/28/18 200DB 5.00        HY17            3,802.                                                 3,802.           761.                   1,216.         1,977.

   312 BACK BAY - F & F             08/28/18 200DB 5.00        HY17            2,328.                                                 2,328.           466.                      745.        1,211.

   313 BACK BAY - F & F             08/28/18 200DB 5.00        HY17            9,522.                                                 9,522.        1,905.                    3,047.         4,952.

   314 BACK BAY - F & F             08/28/18 200DB 5.00        HY17               530.                                                   530.          106.                      170.          276.

   315 BACK BAY - F & F             08/28/18 200DB 5.00        HY17            3,779.                                                 3,779.           756.                   1,209.         1,965.

   316 BACK BAY - F & F             08/28/18 200DB 5.00        HY17               870.                                                   870.          174.                      278.          452.

   317 BACK BAY - F & F             08/28/18 200DB 5.00        HY17            1,740.                                                 1,740.           348.                      557.          905.

   318 BACK BAY - F & F             08/28/18 200DB 5.00        HY17          14,702.                                                14,702.         2,941.                    4,704.         7,645.

   319 BACK BAY - F & F             11/01/18 200DB 5.00        HY17            3,533.                                                 3,533.           707.                   1,130.         1,837.

   320 BACK BAY - KITCHEN EQUIP     08/28/18 200DB 5.00        HY17          43,000.                                                43,000.         8,600.                   13,760.       22,360.

   321 BACK BAY - KITCHEN EQUIP     08/28/18 200DB 5.00        HY17          57,000.                                                57,000.        11,400.                   18,240.       29,640.

   322 BACK BAY - KITCHEN EQUIP     08/28/18 200DB 5.00        HY17          86,000.                                                86,000.        17,200.                   27,520.       44,720.

   323 BACK BAY - KITCHEN EQUIP     08/28/18 200DB 5.00        HY17         100,052.                                               100,052.        20,011.                   32,016.       52,027.

   422 BACK BAY - KITCHEN EQUIPMENT 05/30/19 200DB 5.00        MQ19B           3,348.                                                 3,348.                                     837.          837.
       BACK BAY - COMPUTER
   423 EQUIPMENT                    10/23/19 200DB 5.00        MQ19B         16,526.                                                16,526.                                      826.          826.
928111 04-01-19
                                                                          (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                           40
                                         Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 78 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                 Depreciation   Expense                  Depreciation


   428 BACK BAY - KITCHEN EQUIPMENT 03/01/19 200DB 5.00         MQ19B           7,046.                                                 7,046.                                  2,466.         2,466.

   429 BACK BAY - KITCHEN EQUIPMENT 04/26/19 200DB 5.00         MQ19B           4,168.                                                 4,168.                                  1,042.         1,042.

       * OTHER TOTAL     -                                             1,003,244.                                                1,003,244.       633,349.                  140,691.       774,040.
       (D)SHOWFIELDS     - KITCHEN
   331 EQUIP                         12/08/18 200DB 5.00        HY17          22,327.                                                22,327.         4,466.                    3,572.         8,038.
       (D)SHOWFIELDS     - KITCHEN
   332 EQUIP                         12/08/18 200DB 5.00        HY17          12,787.                                                12,787.         2,558.                    2,046.         4,604.
       (D)SHOWFIELDS     - KITCHEN
   333 EQUIP                         12/08/18 200DB 5.00        HY17               434.                                                   434.           87.                       70.          157.

   334 (D)SHOWFIELDS - F & F         12/08/18 200DB 5.00        HY17          20,788.                                                20,788.         4,158.                    3,326.         7,484.

   335 (D)SHOWFIELDS - F & F         12/08/18 200DB 5.00        HY17          10,300.                                                10,300.         2,060.                    1,648.         3,708.

   336 (D)SHOWFIELDS - F & F         12/08/18 200DB 5.00        HY17            8,507.                                                 8,507.        1,702.                    1,361.         3,063.

   337 (D)SHOWFIELDS - F & F         12/08/18 200DB 5.00        HY17            5,705.                                                 5,705.        1,141.                       913.        2,054.

   338 (D)SHOWFIELDS - F & F         12/08/18 200DB 5.00        HY17            2,807.                                                 2,807.           562.                      449.        1,011.

       * OTHER TOTAL -                                                        83,655.                                                83,655.        16,734.                   13,385.       30,119.
       SECTION 362 STEP UP - BAKERY
   345 - FURNITURE & FIXTURE        01/29/18 200DB 5.00 HY17                  19,780.                                                19,780.         3,956.                    6,330.       10,286.
       SECTION 362 STEP UP - BAKERY
   358 - KITCHEN EQUIPMENT          01/29/18 200DB 5.00 HY17                  67,132.                                                67,132.        13,427.                   21,482.       34,909.
       SECTION 362 STEP UP - BAKERY
   370 - QIP                        01/29/18 SL    15.00 HY17                102,056.                                               102,056.      102,056.                           0.    102,056.

       * OTHER TOTAL -                                                       188,968.                                               188,968.      119,439.                    27,812.      147,251.
       SECTION 362 STEP UP - BC
   340 HOSPITALITY GROUP LLC - F     01/29/18 200DB 5.00        HY17            2,829.                                                 2,829.           566.                      905.        1,471.

          * OTHER TOTAL -                                                       2,829.                                                 2,829.           566.                      905.        1,471.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                            41
                                         Case 20-13103-BLS                     Doc 1         Filed 12/14/20            Page 79 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                             Excl                                                 Depreciation   Expense                  Depreciation
       SECTION 362 STEP UP - FENWAY
   348 - FURNITURE & FIXTURE        01/29/18 200DB 5.00 HY17                 137,551.                                               137,551.        27,510.                   44,016.       71,526.
       SECTION 362 STEP UP - FENWAY
   361 - KITCHEN EQUIPMENT          01/29/18 200DB 5.00 HY17                 163,707.                                               163,707.        32,742.                   52,386.       85,128.
       SECTION 362 STEP UP - FENWAY
   373 - QIP                        01/29/18 SL    15.00 HY17                949,779.                                               949,779.      949,779.                           0.    949,779.

       * OTHER TOTAL -                                                   1,251,037.                                              1,251,037.1,010,031.                         96,402.1,106,433.
       SECTION 362 STEP UP - BCHG
   352 INC - GOODWILL                01/29/18            180M       43 6,586,547.                                                6,586,547.       402,511.                  439,103.       841,614.

          * OTHER TOTAL -                                                6,586,547.                                              6,586,547.       402,511.                  439,103.       841,614.

   405 BUSL - QIP                    12/11/19 SL         15.00 MQ19E 706,192.                                     706,192.                                                  706,192.

   406 BUSL - KITCHEN EQUIPMENT      12/11/19 200DB 5.00        MQ19B 183,192.                                                      183,192.                                   9,160.         9,160.

   407 BUSL - FURNITURE & FIXTURES   12/11/19 200DB 5.00        MQ19B         94,982.                                                94,982.                                   4,749.         4,749.

   408 BUSL - COMPUTER EQUIPMENT     12/11/19 200DB 5.00        MQ19B         56,441.                                                56,441.                                   2,822.         2,822.

   436 BUSL - LIQUOR LICENSE         12/09/19            36M        42          4,552.                                                 4,552.                                     126.          126.

          * OTHER TOTAL -                                                1,045,359.                               706,192.          339,167.               0.               723,049.        16,857.

   409 1385B - QIP                   08/01/19 SL         15.00 MQ19E 899,264.                                     899,264.                                                  899,264.

   410 1385B - KITCHEN EQUIPMENT     08/01/19 200DB 5.00        MQ19B 199,423.                                                      199,423.                                  29,913.       29,913.

   411 1385B - FURNITURE & FIXTURES 08/01/19 200DB 5.00         MQ19B         90,701.                                                90,701.                                  13,605.       13,605.

   412 1385B - COMPUTER EQUIPMENT    08/01/19 200DB 5.00        MQ19B         28,496.                                                28,496.                                   4,274.         4,274.

          * OTHER TOTAL -                                                1,217,884.                               899,264.          318,620.               0.               947,056.        47,792.

   413 BC630L - QIP                  10/16/19 SL         15.00 MQ19E 247,463.                                     247,463.                                                  247,463.
928111 04-01-19
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                            42
                                             Case 20-13103-BLS                     Doc 1         Filed 12/14/20             Page 80 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                              OTHER
                                                                    C                                                       *
  Asset                                    Date                     o   Line     Unadjusted      Bus    Section 179    Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.                  Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense          Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                    v
                                                                                                 Excl                                                  Depreciation   Expense                  Depreciation


   414 BC630L - KITCHEN EQUIPMENT        10/16/19 200DB 5.00        MQ19B 172,149.                                                       172,149.                                   8,608.         8,608.
       BC630L - FURNITURE &
   415 FIXTURES                          10/16/19 200DB 5.00        MQ19B         64,583.                                                 64,583.                                   3,229.         3,229.

   416 BC630L - COMPUTER EQUIPMENT       10/16/19 200DB 5.00        MQ19B         57,754.                                                 57,754.                                   2,888.         2,888.

          * OTHER TOTAL -                                                        541,949.                              247,463.          294,486.               0.                262,188.       14,725.

   433 BCHG - QIP                        05/14/19 SL         15.00 MQ19E          15,854.                                15,854.                                                   15,854.

   434 BCHG - COMPUTER EQUIPMENT         05/14/19 200DB 5.00        MQ19B 130,299.                                                       130,299.                                  32,575.       32,575.

   435 BCHG -       F & F                05/14/19 200DB 5.00        MQ19B         44,622.                                                 44,622.                                  11,156.       11,156.
       BCHG -       LEASE ACQUISITION
   438 COSTS                             06/01/19            87M        42          6,181.                                                  6,181.                                     497.          497.
       BCHG -       LEASE ACQUISITION
   439 COSTS                             10/01/19            180M       42        18,004.                                                 18,004.                                      300.          300.
       BCHG -        LEASE ACQUISITION
   440 COSTS                             01/01/20            125M       42        24,537.                                                 24,537.                                         0.
       BCHG -        LEASE ACQUISITION
   441 COSTS                             01/01/20            120M       42        11,892.                                                 11,892.                                         0.

          * OTHER TOTAL -                                                        251,389.                                15,854.         235,535.               0.                 60,382.       44,528.
          * GRAND TOTAL OTHER DEPR &
          AMORT                                                                33098318.                              8,491,808.       24606510.8,546,746.                      4,693,143. 11144768.

          CURRENT YEAR ACTIVITY

             BEGINNING BALANCE                                                 29277100.                        0.6,396,687.           22880413.8,546,746.                                     10941765.

                  ACQUISITIONS                                               3,784,789.                         0.2,095,121. 1,689,668.                         0.                              203,003.

                  DISPOSITIONS/RETIRED                                            83,655.                       0.              0.        83,655.        16,734.                                 30,119.

             ENDING BALANCE                                                    32978234.                        0.8,491,808.           24486426.8,530,012.                                     11114649.
928111 04-01-19
                                                                               (D) - Asset disposed                                   * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                                43
                                              Case 20-13103-BLS                             Doc 1             Filed 12/14/20                      Page 81 of 110

              4562                                                     Depreciation and Amortization
                                                       BOOK                                                                                                                              OMB No. 1545-0172

   Form


   Department of the Treasury
                                                                           (Including Information on Listed Property)
                                                                                           | Attach to your tax return.
                                                                                                                                                          OTHER
                                                                                                                                                                                           2019
                                                                                                                                                                                           Attachment
   Internal Revenue Service   (99)                     | Go to www.irs.gov/Form4562 for instructions and the latest information.                                                           Sequence No.   179
   Name(s) shown on return                                                                                             Business or activity to which this form relates                  Identifying number



   BC HOSPITALITY GROUP INC.                                                        OTHER DEPRECIATION                               XX-XXXXXXX
    Part I Election To Expense Certain Property Under Section 179 Note: If you have any listed property, complete Part V before you complete Part I.
    1 Maximum amount (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                1        1,020,000.
    2 Total cost of section 179 property placed in service (see instructions) ~~~~~~~~~~~~~~~~~~~~~                                                                             2
    3 Threshold cost of section 179 property before reduction in limitation ~~~~~~~~~~~~~~~~~~~~~~                                                                              3        2,550,000.
    4 Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~                                                                      4
    5 Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing separately, see instructions                         5
    6                                        (a) Description of property                                       (b) Cost (business use only)              (c) Elected cost




    7 Listed property. Enter the amount from line 29 ~~~~~~~~~~~~~~~~~~~                      7
    8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7 ~~~~~~~~~~~~~~                                                                       8
    9 Tentative deduction. Enter the smaller of line 5 or line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                   9
   10 Carryover of disallowed deduction from line 13 of your 2018 Form 4562 ~~~~~~~~~~~~~~~~~~~~                                                                               10
   11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5 ~~~~~~~~~                                                                11


                                                                                                                                  9
   12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11                                                                        12
   13 Carryover of disallowed deduction to 2020. Add lines 9 and 10, less line 12                                                    13
   Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
    Part II             Special Depreciation Allowance and Other Depreciation (Don't include listed property. )
   14 Special depreciation allowance for qualified property (other than listed property) placed in service during
      the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                           14
   15 Property subject to section 168(f)(1) election ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                         15
   16 Other depreciation (including ACRS)                                                                                                 16                51,625.
    Part III MACRS Depreciation (Don't include listed property. See instructions.)
                                                                   Section A
   17 MACRS deductions for assets placed in service in tax years beginning before 2019                                           ~~~~~~~~~~~~~~                                17        2,657,441.
   18                                                                                                         J
            If you are electing to group any assets placed in service during the tax year into one or more general asset accounts, check here

                                      Section B - Assets Placed in Service During 2019 Tax Year Using the General Depreciation System
                                                                           (b) Month and        (c) Basis for depreciation
                      (a) Classification of property                        year placed        (business/investment use            (d) Recovery      (e) Convention      (f) Method   (g) Depreciation deduction
                                                                              in service         only - see instructions)              period


   19a           3-year property
        b        5-year property                                                                 1,658,643. 5 YRS.                                        MQ          200DB                   199,792.
        c        7-year property
        d        10-year property
        e        15-year property                                                                2,095,121. 15 YRS.                                       MQ          SL                 2,095,121.
        f        20-year property
        g        25-year property                                                                                                   25 yrs.                                 S/L
                                                                                  /                                                27.5 yrs.              MM                S/L
        h        Residential rental property
                                                                                  /                                                27.5 yrs.              MM                S/L
                                                                                  /                                                 39 yrs.               MM                S/L
        i        Nonresidential real property
                                                                  /                                                 MM         S/L
                                    Section C - Assets Placed in Service During 2019 Tax Year Using the Alternative Depreciation System
   20a           Class life                                                                                                                                                 S/L
     b           12-year                                                                                                             12 yrs.                                S/L
     c           30-year                                                          /                                                  30 yrs.              MM                S/L
     d           40-year                                                          /                                                  40 yrs.              MM                S/L
    Part IV             Summary (See instructions.)
   21 Listed property. Enter amount from line 28 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                            21
   22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21.
            Enter here and on the appropriate lines of your return. Partnerships and S corporations - see instr.                                                        22        5,003,979.
   23 For assets shown above and placed in service during the current year, enter the
      portion of the basis attributable to section 263A costs                                                            23
   916251 12-12-19         LHA For Paperwork Reduction Act Notice, see separate44
                                                                               instructions.                                                                                                Form 4562 (2019)
21521014 147227 0224923-0224923.CORP                                                                2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                    Case 20-13103-BLS                         Doc 1      Filed 12/14/20               Page 82 of 110

   Form 4562 (2019)                 BC HOSPITALITY GROUP INC.                                                            XX-XXXXXXX                                                 Page 2
    Part V Listed Property (Include automobiles, certain other vehicles, certain aircraft, and property used for
               entertainment, recreation, or amusement.)
               Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
               24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
                  Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
   24a Do you have evidence to support the business/investment use claimed?                Yes              No 24b If "Yes," is the evidence written?                      Yes        No
                 (a)                 (b)              (c)                (d)                        (e)             (f)          (g)             (h)                              (i)
         Type of property            Date          Business/                              Basis for depreciation
                                                                                                                 Recovery     Method/       Depreciation                      Elected
                                  placed in       investment           Cost or
        (list vehicles first)                                       other basis
                                                                                          (business/investment
                                                                                                                  period    Convention       deduction                      section 179
                                   service      use percentage                                   use only)
                                                                                                                                                                                cost
   25 Special depreciation allowance for qualified listed property placed in service during the tax year and
      used more than 50% in a qualified business use                                                       25



                                         !   !
   26 Property used more than 50% in a qualified business use:



                                         !   !
                                                             %



                                         !   !
                                                             %
                                                        %



                                         !   !
   27 Property used 50% or less in a qualified business use:



                                         !   !
                                                             %                                                            S/L -



                                         !   !
                                                             %                                                            S/L -
                                                             %                                                            S/L -
   28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 ~~~~~~~~~~~~ 28
   29 Add amounts in column (i), line 26. Enter here and on line 7, page 1                                                              29
                                                            Section B - Information on Use of Vehicles
   Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
   to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.


                                                                         (a)                (b)               (c)               (d)                        (e)                     (f)
   30 Total business/investment miles driven during the                Vehicle            Vehicle           Vehicle           Vehicle                    Vehicle                 Vehicle
      year (don't include commuting miles) ~~~~~~~
   31 Total commuting miles driven during the year ~
   32 Total other personal (noncommuting) miles
       driven~~~~~~~~~~~~~~~~~~~~~
   33 Total miles driven during the year.
      Add lines 30 through 32 ~~~~~~~~~~~~
   34 Was the vehicle available for personal use                  Yes          No      Yes         No     Yes     No       Yes        No          Yes          No          Yes         No
      during off-duty hours? ~~~~~~~~~~~~
   35 Was the vehicle used primarily by a more
      than 5% owner or related person? ~~~~~~
   36 Is another vehicle available for personal
      use? 
                               Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
   Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
   more than 5% owners or related persons.
   37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by your                                                  Yes        No
      employees?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
      employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners ~~~~~~~~~~~~
   39 Do you treat all use of vehicles by employees as personal use? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   40 Do you provide more than five vehicles to your employees, obtain information from your employees about
       the use of the vehicles, and retain the information received? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
   41 Do you meet the requirements concerning qualified automobile demonstration use? ~~~~~~~~~~~~~~~~~~~~~~~
      Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
    Part VI Amortization
                         (a)                               (b)                (c)                    (d)         (e)                                                       (f)
                      Description of costs                Date amortization          Amortizable                 Code                 Amortization                  Amortization
                                                               begins                 amount                    section           period or percentage              for this year




                                                               ! !
   42 Amortization of costs that begins during your 2019 tax year:



                                                               ! !
            SEE DETAIL                                                                                                                                                    3,211.
   43 Amortization of costs that began before your 2019 tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                      43                     476,409.
   44 Total. Add amounts in column (f). See the instructions for where to report                                              44                     479,620.
   916252 12-12-19                                                                                                                                                      Form 4562 (2019)
                                                                                       45
21521014 147227 0224923-0224923.CORP                                                2019.04030 BC HOSPITALITY GROUP INC. 02249231
                                       Case 20-13103-BLS                      Doc 1        Filed 12/14/20            Page 83 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                         BOOK
                                                               C                                                     *
  Asset                              Date                      o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life    n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v
                                                                                           Excl                                                 Depreciation   Expense                  Depreciation


      1 BLEECKER - F&F             02/19/15 200DB 7.00 HY17                    6,868.                                                6,868.        4,793.                       613.        5,406.

      2 BLEECKER - KITCH EQP       05/04/15 200DB 5.00 HY17                  61,203.                                               61,203.        51,215.                    7,051.       58,266.

      3 BLEECKER - COMP EQP        05/28/15 200DB 5.00 HY17                    6,161.                                                6,161.        5,156.                       710.        5,866.

      4 BLEECKER - LEASEHOLD       03/17/15 SL         15.00       16        22,500.                                               22,500.         5,750.                    1,500.         7,250.

      5 BLEECKER - KITCH EQP       05/18/15 200DB 5.00 HY17                  14,053.                                               14,053.         6,923.                    1,619.         8,542.

      6 BLEECKER - KITCH EQP       07/07/15 200DB 5.00 HY17                    2,831.                                                2,831.        1,395.                       326.        1,721.

      7 BLEECKER - KITCH EQP       07/08/15 200DB 5.00 HY17                 130,388.                                              130,388.        64,238.                   15,021.       79,259.

      8 BLEECKER - KITCH EQP       08/02/15 200DB 5.00 HY17                  15,000.                                               15,000.         7,390.                    1,728.         9,118.

      9 BLEECKER - KITCH EQP       11/19/15 200DB 5.00 HY17                    1,877.                                                1,877.           924.                      216.        1,140.

    10 BLEECKER - LEASEHOLD        04/15/15 SL         15.00       16       131,000.                                              131,000.        33,477.                    8,733.       42,210.

    11 BLEECKER - F&F              03/05/15 200DB 7.00 HY17                    8,535.                                                8,535.        3,613.                       762.        4,375.

    12 BLEECKER - F&F              04/06/15 200DB 7.00 HY17                  17,505.                                               17,505.         7,410.                    1,563.         8,973.

    13 BLEECKER - F&F              05/01/15 200DB 7.00 HY17                  14,740.                                               14,740.         6,240.                    1,316.         7,556.

    14 BLEECKER - F&F              05/21/15 200DB 7.00 HY17                    2,500.                                                2,500.        1,059.                       223.        1,282.

    15 BLEECKER - F&F              05/21/15 200DB 7.00 HY17                    4,082.                                                4,082.        1,729.                       365.        2,094.

    16 BLEECKER - F&F              07/10/15 200DB 7.00 HY17                    8,755.                                                8,755.        3,706.                       782.        4,488.

    17 BLEECKER - F&F              07/10/15 200DB 7.00 HY17                    8,166.                                                8,166.        3,457.                       729.        4,186.

    18 BLEECKER - F&F              07/17/15 200DB 7.00 HY17                  12,546.                                               12,546.         5,311.                    1,120.         6,431.
928111 04-01-19
                                                                          (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                           46
                                          Case 20-13103-BLS                      Doc 1        Filed 12/14/20            Page 84 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                            BOOK
                                                                  C                                                     *
  Asset                                 Date                      o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description         Acquired   Method   Life    n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                  v
                                                                                              Excl                                                 Depreciation   Expense                  Depreciation


    19 BLEECKER - F&F                 07/28/15 200DB 7.00 HY17                    2,500.                                                2,500.        1,059.                       223.        1,282.

    20 BLEECKER - F&F                 08/02/15 200DB 7.00 HY17                    8,829.                                                8,829.        3,738.                       788.        4,526.

    21 BLEECKER - LEASEHOLD           05/15/15 SL         15.00       16       162,848.                                              162,848.        40,714.                   10,857.       51,571.

    22 BLEECKER - LEASEHOLD           06/15/15 SL         15.00       16       161,060.                                              161,060.        39,369.                   10,737.       50,106.

    23 BLEECKER - LEASEHOLD           07/15/15 SL         15.00       16        99,273.                                               99,273.        23,714.                    6,618.       30,332.

    24 BLEECKER - LEASEHOLD           08/15/15 SL         15.00       16       190,055.                                              190,055.        44,345.                   12,670.       57,015.

    25 BLEECKER - LEASEHOLD           11/15/15 SL         15.00       16          7,653.                                                7,653.        1,657.                       510.        2,167.

    54 BLEECKER - F & F               09/27/17 200DB 5.00 HY17                    1,468.                                                1,468.           680.                      315.          995.

    55 BLEECKER - F & F               12/06/17 200DB 5.00 HY17                       130.                                                  130.           54.                       30.            84.

   235 BLEECKER - QIP                 02/12/18 SL         15.00 HY17              8,000.                                                8,000.        8,000.                          0.       8,000.

   236 BLEECKER - KITCH EQP           02/13/18 200DB 5.00 HY17                    6,820.                                                6,820.        1,364.                    2,182.         3,546.

   237 BLEECKER - F & F               06/06/18 200DB 5.00 HY17                    1,740.                                                1,740.           348.                      557.          905.

   238 BLEECKER - F & F               10/04/18 200DB 5.00 HY17                    1,740.                                                1,740.           348.                      557.          905.
       SECTION 362 STEP UP -
   342 BLEECKER - FURNITURE & FIXTU   01/29/18 200DB 5.00 HY17                  58,692.                                               58,692.        11,739.                   18,781.       30,520.
       SECTION 362 STEP UP -
   355 BLEECKER - KITCHEN EQUIPMENT   01/29/18 200DB 5.00 HY17                 114,006.                                              114,006.        22,801.                   36,482.       59,283.
       SECTION 362 STEP UP -
   367 BLEECKER - QIP                 01/29/18 SL         15.00 HY17            -7,020.                                               -7,020.        -7,020.                          0.     -7,020.
       BLEECKER - COMPUTER
   381 EQUIPMENT                      07/01/19 200DB 5.00 MQ19B                 31,010.                                               31,010.                                   4,652.         4,652.
       BLEECKER - KITCHEN
   382 EQUIPMENT                      07/01/19 200DB 5.00 MQ19B                 14,254.                                               14,254.                                   2,138.         2,138.
928111 04-01-19
                                                                             (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                              47
                                        Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 85 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                          BOOK
                                                               C                                                     *
  Asset                               Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current    Current Year     Ending
   No.              Description     Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179     Deduction     Accumulated
                                                               v
                                                                                           Excl                                                 Depreciation   Expense                   Depreciation
       BLEECKER - FURNITURE &
   383 FIXTURES                     07/01/19 200DB 5.00 MQ19B                  9,980.                                                9,980.                                   1,497.         1,497.

   384 BLEECKER - QIP               12/15/19 SL         15.00 MQ19E          16,464.                              16,464.                                                    16,464.

          * OTHER TOTAL -                                             1,358,212.                          0.      16,464. 1,341,748.            406,696.             0.    170,435.       560,667.

    26 LAKE - F&F                   05/30/16 200DB 5.00 HY17                 74,028.                                               74,028.        42,255.                    12,709.       54,964.

    27 LAKE - KITCH EQP             05/30/16 200DB 5.00 HY17                264,633.                                              264,633.      151,052.                     45,432.      196,484.

    28 LAKE - LEASEHOLD             05/30/16 SL    15.00       HY17         805,276.                                              805,276.        98,424.                    53,685.      152,109.
       SILVER LAKE - KITCHEN
   156 EQUIPMENT                    07/30/17 200DB 5.00        HY17            1,035.                                                1,035.           480.                       222.          702.
       SECTION 362 STEP UP - SILVER
   351 LAKE - FURNITURE & FI        01/29/18 200DB 5.00        HY17          41,957.                                               41,957.         8,392.                    13,426.       21,818.
       SECTION 362 STEP UP - SILVER
   364 LAKE - KITCHEN EQUIPM        01/29/18 200DB 5.00        HY17         143,991.                                              143,991.        28,798.                    46,077.       74,875.
       SECTION 362 STEP UP - SILVER
   376 LAKE - QIP                   01/29/18 SL    15.00       HY17 -277,262.                                                   -277,262. -277,262.                                 0. -277,262.

   420 LAKE - KITCHEN EQUIPMENT     04/26/19 200DB 5.00 MQ19B                  4,712.                                                4,712.                                   1,178.         1,178.

   421 LAKE - COMPUTER EQUIPMENT    11/29/19 200DB 5.00 MQ19B                15,714.                                               15,714.                                       786.          786.

          * OTHER TOTAL -                                             1,074,084.                          0.             0. 1,074,084.            52,139.            0.    173,515.       225,654.

    29 185B - F&F                   09/12/16 200DB 5.00 HY17                 34,061.                                               34,061.        19,442.                     5,848.       25,290.

    30 185B - KITCH EQP             09/12/16 200DB 5.00 HY17                115,200.                                              115,200.        65,756.                    19,778.       85,534.

    31 185B - LHI                   09/12/16 SL         15.00 HY17          218,953.                                              218,953.        26,760.                    14,597.       41,357.

          * OTHER TOTAL -                                                   368,214.                      0.             0.       368,214.      111,958.             0.      40,223.      152,181.

    32 FROZ - KITCH EQP             09/01/16 200DB 5.00 HY17                 20,975.                                               20,975.        11,973.                     3,601.       15,574.
928111 04-01-19
                                                                          (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                           48
                                          Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 86 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                            BOOK
                                                                 C                                                     *
  Asset                                 Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current    Current Year     Ending
   No.              Description       Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179     Deduction     Accumulated
                                                                 v
                                                                                             Excl                                                 Depreciation   Expense                   Depreciation


    33 FROZ - INTANGIBLE RECIPES      09/13/16            180M       43        36,750.                                               36,750.         5,921.                     2,450.         8,371.

   165 FROZEN DES - F & F             05/03/17 200DB 5.00 HY17                   2,579.                                                2,579.        1,270.                        524.        1,794.

   166 FROZEN DES - F & F             05/04/17 200DB 5.00 HY17                   1,290.                                                1,290.           635.                       262.          897.

   167 FROZEN DES - KITCHEN EQUIP     02/01/17 200DB 5.00 HY17                 10,250.                                               10,250.         5,346.                     1,962.         7,308.

   168 FROZEN DES - KITCHEN EQUIP     05/19/17 200DB 5.00 HY17                 29,029.                                               29,029.        14,297.                     5,893.       20,190.

   169 FROZEN DES - KITCHEN EQUIP     07/10/17 200DB 5.00 HY17                 10,064.                                               10,064.         4,665.                     2,160.         6,825.

   170 FROZEN DES - KITCHEN EQUIP     12/08/17 200DB 5.00 HY17                 34,193.                                               34,193.        14,361.                     7,933.       22,294.

   171 FROZEN DES - LEASEHOLD IMP     12/31/17 SL         15.00 HY17             9,000.                                                9,000.           650.                       600.        1,250.

   172 FROZEN DES - LEASEHOLD IMP     12/31/17 SL         15.00 HY17          169,900.                                              169,900.        12,271.                    11,327.       23,598.

   226 FROZ - INTANGIBLE RECIPES      06/15/17            180M       43          6,500.                                                6,500.           722.                       433.        1,155.
       SECTION 362 STEP UP - FROZEN
   341 - FURNITURE & FIXTURE          01/29/18 200DB 5.00 HY17                   2,099.                                                2,099.           420.                       672.        1,092.
       SECTION 362 STEP UP - FROZEN
   354 - KITCHEN EQUIPMENT            01/29/18 200DB 5.00 HY17                379,837.                                              379,837.        75,968.                  121,548.       197,516.
       SECTION 362 STEP UP - FROZEN
   366 - QIP                          01/29/18 SL         15.00 HY17          170,949.                                              170,949.      170,949.                            0.    170,949.

          * OTHER TOTAL -                                                     883,415.                      0.             0.       883,415.      319,448.             0.    159,365.       478,813.

    34 CCSW - F & F                   12/18/17 200DB 5.00 HY17                   1,468.                                                1,468.           617.                       340.          957.

    35 CCSW - F & F                   12/20/17 200DB 5.00 HY17                   1,361.                                                1,361.           571.                       316.          887.

          * OTHER TOTAL -                                                        2,829.                     0.             0.          2,829.        1,188.            0.          656.        1,844.

    36 SEAPORT - F & F                01/13/17 200DB 5.00 HY17                   2,373.                                                2,373.        1,237.                        454.        1,691.
928111 04-01-19
                                                                            (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                             49
                                         Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 87 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                          BOOK
                                                                C                                                     *
  Asset                                Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                            Excl                                                 Depreciation   Expense                  Depreciation


    37 SEAPORT - F & F               01/25/17 200DB 5.00 HY17                   2,669.                                                2,669.        1,392.                       511.        1,903.

    38 SEAPORT - F & F               01/31/17 200DB 5.00 HY17                   6,097.                                                6,097.        3,180.                    1,167.         4,347.

    39 SEAPORT - F & F               02/03/17 200DB 5.00 HY17                   9,250.                                                9,250.        4,824.                    1,770.         6,594.

    40 SEAPORT - F & F               02/07/17 200DB 5.00 HY17                      784.                                                  784.          409.                      150.          559.

    41 SEAPORT - F & F               02/27/17 200DB 5.00 HY17                      628.                                                  628.          327.                      120.          447.

    42 SEAPORT - F & F               03/03/17 200DB 5.00 HY17                   1,619.                                                1,619.           844.                      310.        1,154.

    43 SEAPORT - F & F               03/09/17 200DB 5.00 HY17                   2,676.                                                2,676.        1,396.                       512.        1,908.

    44 SEAPORT - F & F               03/21/17 200DB 5.00 HY17                   1,619.                                                1,619.           844.                      310.        1,154.

    45 SEAPORT - F & F               04/02/17 200DB 5.00 HY17                 45,045.                                               45,045.        22,185.                    9,144.       31,329.

    46 SEAPORT - F & F               04/05/17 200DB 5.00 HY17                   1,822.                                                1,822.           897.                      370.        1,267.

    47 SEAPORT - F & F               04/14/17 200DB 5.00 HY17                   6,244.                                                6,244.        3,075.                    1,268.         4,343.

    48 SEAPORT - F & F               12/06/17 200DB 5.00 HY17                 13,622.                                               13,622.         5,721.                    3,160.         8,881.
       SEAPORT - LEASEHOLD
    49 IMPOVEMENTS                   03/21/17 SL         15.00 HY17             1,721.                                                1,721.           175.                      115.          290.
       SEAPORT - LEASEHOLD
    50 IMPOVEMENTS                   04/02/17 SL         15.00 HY17 1,017,042.                                                  1,017,042.         94,641.                   67,803.      162,444.
       SEAPORT - LEASEHOLD
    51 IMPOVEMENTS                   12/11/17 SL         15.00 HY17           43,881.                                               43,881.         3,169.                    2,925.         6,094.

    52 SEAPORT - KITCHEN EQUIPMENT   04/02/17 200DB 5.00 HY17                104,304.                                              104,304.        51,370.                   21,174.       72,544.

    53 SEAPORT - KITCHEN EQUIPMENT   08/10/17 200DB 5.00 HY17                   7,452.                                                7,452.        3,454.                    1,599.         5,053.

   220 SEAPORT - F & F               01/13/17 200DB 5.00 HY17                 77,621.                                               77,621.        40,480.                   14,856.       55,336.
928111 04-01-19
                                                                           (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                            50
                                             Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 88 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                               BOOK
                                                                    C                                                     *
  Asset                                    Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current    Current Year     Ending
   No.              Description          Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179     Deduction     Accumulated
                                                                    v
                                                                                                Excl                                                 Depreciation   Expense                   Depreciation


   221 SEAPORT - KITCHEN EQUIPMENT       01/13/17 200DB 5.00 HY17                195,359.                                              195,359.      101,880.                     37,392.      139,272.

   225 SEAPORT    - LIQUOR LICENSE       01/15/17            120M       43        85,797.                                               85,797.        17,875.                     8,580.       26,455.
       SECTION    362 STEP UP -
   349 SEAPORT    - FURNITURE & FIXTUR   01/29/18 200DB 5.00 HY17                123,262.                                              123,262.        24,653.                    39,444.       64,097.
       SECTION    362 STEP UP -
   362 SEAPORT    - KITCHEN EQUIPMENT    01/29/18 200DB 5.00 HY17                143,260.                                              143,260.        28,652.                    45,843.       74,495.
       SECTION    362 STEP UP -
   374 SEAPORT    - QIP                  01/29/18 SL         15.00 HY17          714,611.                                              714,611.      714,611.                            0.    714,611.

   424 SEAPORT - KITCHEN EQUIPMENT       04/26/19 200DB 5.00 MQ19B                  4,168.                                                4,168.                                   1,042.         1,042.

   427 SEAPORT - COMPUTER EQUIPMENT 11/29/19 200DB 5.00             MQ19B         17,940.                                               17,940.                                       897.          897.

          * OTHER TOTAL -                                                    2,630,866.                        0.             0. 2,630,866.1,127,291.                     0.    260,916.1,388,207.

    56 CC SW FEN - F & F                 01/16/17 200DB 5.00 HY17                 13,500.                                               13,500.         7,040.                     2,584.         9,624.

    57 CC SW FEN - F & F                 02/27/17 200DB 5.00 HY17                   2,500.                                                2,500.        1,304.                        478.        1,782.

    58 CC SW FEN - F & F                 03/01/17 200DB 5.00 HY17                   3,190.                                                3,190.        1,664.                        610.        2,274.

    59 CC SW FEN - F & F                 03/01/17 200DB 5.00 HY17                   4,588.                                                4,588.        2,393.                        878.        3,271.

    60 CC SW FEN - F & F                 03/01/17 200DB 5.00 HY17                   2,070.                                                2,070.        1,079.                        396.        1,475.

    61 CC SW FEN - F & F                 03/07/17 200DB 5.00 HY17                   2,132.                                                2,132.        1,112.                        408.        1,520.

    62 CC SW FEN - F & F                 03/09/17 200DB 5.00 HY17                   2,315.                                                2,315.        1,207.                        443.        1,650.

    63 CC SW FEN - F & F                 03/09/17 200DB 5.00 HY17                      428.                                                  428.          223.                        82.          305.

    64 CC SW FEN - F & F                 03/10/17 200DB 5.00 HY17                   3,655.                                                3,655.        1,906.                        700.        2,606.

    65 CC SW FEN - F & F                 03/16/17 200DB 5.00 HY17                 29,158.                                               29,158.        15,206.                     5,581.       20,787.
928111 04-01-19
                                                                               (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                                51
                                       Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 89 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                        BOOK
                                                              C                                                     *
  Asset                              Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v
                                                                                          Excl                                                 Depreciation   Expense                  Depreciation


    66 CC SW FEN - F & F           03/16/17 200DB 5.00 HY17                   9,671.                                                9,671.        5,043.                    1,851.         6,894.

    67 CC SW FEN - F & F           03/17/17 200DB 5.00 HY17                   2,132.                                                2,132.        1,111.                       408.        1,519.

    68 CC SW FEN - F & F           03/17/17 200DB 5.00 HY17                   2,315.                                                2,315.        1,207.                       443.        1,650.

    69 CC SW FEN - F & F           03/23/17 200DB 5.00 HY17                   2,500.                                                2,500.        1,304.                       478.        1,782.

    70 CC SW FEN - F & F           03/23/17 200DB 5.00 HY17                   1,080.                                                1,080.           563.                      207.          770.

    71 CC SW FEN - F & F           03/23/17 200DB 5.00 HY17                   8,478.                                                8,478.        4,421.                    1,623.         6,044.

    72 CC SW FEN - F & F           03/23/17 200DB 5.00 HY17                      439.                                                  439.          229.                       84.          313.

    73 CC SW FEN - F & F           03/29/17 200DB 5.00 HY17                      838.                                                  838.          437.                      160.          597.

    74 CC SW FEN - F & F           03/31/17 200DB 5.00 HY17                      569.                                                  569.          297.                      109.          406.

    75 CC SW FEN - F & F           04/04/17 200DB 5.00 HY17                   4,833.                                                4,833.        2,380.                       981.        3,361.

    76 CC SW FEN - F & F           04/05/17 200DB 5.00 HY17                   2,278.                                                2,278.        1,122.                       462.        1,584.

    77 CC SW FEN - F & F           04/12/17 200DB 5.00 HY17                   7,094.                                                7,094.        3,494.                    1,440.         4,934.

    78 CC SW FEN - F & F           04/30/17 200DB 5.00 HY17                   9,017.                                                9,017.        4,441.                    1,830.         6,271.

    79 CC SW FEN - F & F           05/03/17 200DB 5.00 HY17                   1,960.                                                1,960.           965.                      398.        1,363.

    80 CC SW FEN - F & F           05/03/17 200DB 5.00 HY17                      510.                                                  510.          251.                      104.          355.

    81 CC SW FEN - F & F           05/09/17 200DB 5.00 HY17                   4,833.                                                4,833.        2,380.                       981.        3,361.

    82 CC SW FEN - F & F           05/11/17 200DB 5.00 HY17                   2,239.                                                2,239.        1,103.                       454.        1,557.

    83 CC SW FEN - F & F           05/11/17 200DB 5.00 HY17                   1,150.                                                1,150.           566.                      234.          800.
928111 04-01-19
                                                                         (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          52
                                        Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 90 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                         BOOK
                                                               C                                                     *
  Asset                               Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description       Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v
                                                                                           Excl                                                 Depreciation   Expense                  Depreciation


    84 CC SW FEN - F & F            05/11/17 200DB 5.00 HY17                   4,838.                                                4,838.        2,383.                       982.        3,365.

    85 CC SW FEN - F & F            05/18/17 200DB 5.00 HY17                   2,278.                                                2,278.        1,122.                       462.        1,584.

    86 CC SW FEN - F & F            05/25/17 200DB 5.00 HY17                      546.                                                  546.          269.                      111.          380.

    87 CC SW FEN - F & F            05/31/17 200DB 5.00 HY17                   4,428.                                                4,428.        2,181.                       899.        3,080.

    88 CC SW FEN - F & F            06/07/17 200DB 5.00 HY17                   1,800.                                                1,800.           886.                      366.        1,252.

    89 CC SW FEN - F & F            07/30/17 200DB 5.00 HY17                 48,000.                                               48,000.        22,248.                   10,301.       32,549.

    90 CC SW FEN - F & F            11/22/17 200DB 5.00 HY17                 20,000.                                               20,000.         8,400.                    4,640.       13,040.

    91 CC SW FEN - F & F            12/21/17 200DB 5.00 HY17                      319.                                                  319.          134.                       74.          208.

    92 CC SW FEN - F & F            12/31/17 200DB 5.00 HY17                   5,671.                                                5,671.        2,382.                    1,316.         3,698.

    93 CC SW FEN - F & F            12/31/17 200DB 5.00 HY17                   8,279.                                                8,279.        3,477.                    1,921.         5,398.

    94 CC SW FEN - F & F            12/31/17 200DB 5.00 HY17                      213.                                                  213.           89.                       50.          139.

    95 CC SW FEN - LEASEHOLD IMP    07/30/17 SL         15.00 HY17 1,186,525.                                                  1,186,525.       100,526.                    79,102.      179,628.

    96 CC SW FEN - LEASEHOLD IMP    12/31/17 SL         15.00 HY17           18,053.                                               18,053.         1,304.                    1,204.         2,508.

    97 CC SW FEN - KITCHEN EQUIP    01/17/17 200DB 5.00 HY17                108,000.                                              108,000.        56,322.                   20,671.       76,993.

    98 CC SW FEN - KITCHEN EQUIP    09/19/17 200DB 5.00 HY17                195,000.                                              195,000.        90,382.                   41,847.      132,229.

   219 CC SW FEN - LIQUOR LICENSE   05/26/17            120M       43        92,000.                                               92,000.        15,334.                    9,200.       24,534.

   425 FEN - KITCHEN EQUIPMENT      04/26/19 200DB 5.00 MQ19B                  4,168.                                                4,168.                                  1,042.         1,042.

   426 FEN - COMPUTER EQUIPMENT     11/29/19 200DB 5.00 MQ19B                16,990.                                               16,990.                                      850.          850.
928111 04-01-19
                                                                          (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                           53
                                       Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 91 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                         BOOK
                                                              C                                                     *
  Asset                              Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current    Current Year     Ending
   No.              Description    Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179     Deduction     Accumulated
                                                              v
                                                                                          Excl                                                 Depreciation   Expense                   Depreciation


          * OTHER TOTAL -                                            1,842,580.                          0.             0. 1,842,580.          371,887.             0.    199,445.       571,332.

    99 BCRC - F & F                05/11/17 200DB 5.00 HY17                      428.                                                  428.          211.                        87.          298.

   100 BCRC - F & F                05/11/17 200DB 5.00 HY17                      428.                                                  428.          211.                        87.          298.

   101 BCRC - F & F                06/28/17 200DB 5.00 HY17                   2,550.                                                2,550.        1,256.                        518.        1,774.

   102 BCRC - F & F                07/14/17 200DB 5.00 HY17                 13,500.                                               13,500.         6,257.                     2,897.         9,154.

   103 BCRC - F & F                07/14/17 200DB 5.00 HY17                   1,595.                                                1,595.           739.                       342.        1,081.

   104 BCRC - F & F                07/14/17 200DB 5.00 HY17                   5,487.                                                5,487.        2,543.                     1,178.         3,721.

   105 BCRC - F & F                07/14/17 200DB 5.00 HY17                   4,155.                                                4,155.        1,926.                        892.        2,818.

   106 BCRC - F & F                07/28/17 200DB 5.00 HY17                      626.                                                  626.          290.                       134.          424.

   107 BCRC - F & F                07/28/17 200DB 5.00 HY17                 20,000.                                               20,000.         9,270.                     4,292.       13,562.

   108 BCRC - F & F                07/28/17 200DB 5.00 HY17                   3,528.                                                3,528.        1,636.                        757.        2,393.

   109 BCRC - F & F                07/28/17 200DB 5.00 HY17                   5,973.                                                5,973.        2,768.                     1,282.         4,050.

   110 BCRC - F & F                07/28/17 200DB 5.00 HY17                   1,980.                                                1,980.           918.                       425.        1,343.

   111 BCRC - F & F                08/03/17 200DB 5.00 HY17                      625.                                                  625.          290.                       134.          424.

   112 BCRC - F & F                08/25/17 200DB 5.00 HY17                      626.                                                  626.          290.                       134.          424.

   113 BCRC - F & F                08/25/17 200DB 5.00 HY17                   1,980.                                                1,980.           918.                       425.        1,343.

   114 BCRC - F & F                09/11/17 200DB 5.00 HY17                   3,099.                                                3,099.        1,436.                        665.        2,101.

   115 BCRC - F & F                09/13/17 200DB 5.00 HY17                   2,550.                                                2,550.        1,182.                        547.        1,729.
928111 04-01-19
                                                                         (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          54
                                       Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 92 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                        BOOK
                                                              C                                                     *
  Asset                              Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v
                                                                                          Excl                                                 Depreciation   Expense                  Depreciation


   116 BCRC - F & F                09/19/17 200DB 5.00 HY17                   1,603.                                                1,603.           743.                      344.        1,087.

   117 BCRC - F & F                09/19/17 200DB 5.00 HY17                   4,215.                                                4,215.        1,954.                       904.        2,858.

   118 BCRC - F & F                09/27/17 200DB 5.00 HY17                   1,468.                                                1,468.           680.                      315.          995.

   119 BCRC - F & F                09/28/17 200DB 5.00 HY17                   5,487.                                                5,487.        2,305.                    1,273.         3,578.

   120 BCRC - F & F                10/02/17 200DB 5.00 HY17                   2,556.                                                2,556.        1,073.                       593.        1,666.

   121 BCRC - F & F                11/01/17 200DB 5.00 HY17                   3,099.                                                3,099.        1,301.                       719.        2,020.

   122 BCRC - F & F                11/01/17 200DB 5.00 HY17                   4,133.                                                4,133.        1,736.                       959.        2,695.

   123 BCRC - F & F                11/10/17 200DB 5.00 HY17                   4,344.                                                4,344.        1,825.                    1,008.         2,833.

   124 BCRC - F & F                11/22/17 200DB 5.00 HY17                 13,500.                                               13,500.         5,670.                    3,132.         8,802.

   125 BCRC - F & F                12/03/17 200DB 5.00 HY17                   4,357.                                                4,357.        1,830.                    1,011.         2,841.

   126 BCRC - F & F                12/31/17 200DB 5.00 HY17                 17,607.                                               17,607.         7,395.                    4,085.       11,480.

   127 BCRC - LEASEHOLD IMP        12/03/17 SL         15.00 HY17          553,253.                                              553,253.        39,958.                   36,884.       76,842.

   128 BCRC - LEASEHOLD IMP        12/31/17 SL         15.00 HY17           51,314.                                               51,314.         3,706.                    3,421.         7,127.

   129 BCRC - KITCHEN EQUIP        02/27/17 200DB 5.00 HY17                 52,004.                                               52,004.        27,120.                    9,954.       37,074.

   130 BCRC - KITCHEN EQUIP        07/28/17 200DB 5.00 HY17                 52,004.                                               52,004.        24,103.                   11,160.       35,263.

   131 BCRC - KITCHEN EQUIP        08/16/17 200DB 5.00 HY17                 74,158.                                               74,158.        34,371.                   15,915.       50,286.

   132 BCRC - KITCHEN EQUIP        09/13/17 200DB 5.00 HY17                   7,621.                                                7,621.        3,533.                    1,635.         5,168.

   133 BCRC - KITCHEN EQUIP        09/28/17 200DB 5.00 HY17                 50,926.                                               50,926.        21,389.                   11,815.       33,204.
928111 04-01-19
                                                                         (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          55
                                         Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 93 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                           BOOK
                                                                C                                                     *
  Asset                                Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current    Current Year     Ending
   No.              Description      Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179     Deduction     Accumulated
                                                                v
                                                                                            Excl                                                 Depreciation   Expense                   Depreciation


   134 BCRC - KITCHEN EQUIP          12/03/17 200DB 5.00 HY17                 12,734.                                               12,734.         5,348.                     2,954.         8,302.

   227 BCRC - LEASEHOLD IMP          10/31/17 SL         15.00 HY17          687,319.                                              687,319.        52,503.                    45,821.       98,324.

   239 BCRC - F & F                 12/06/18 200DB       5.00   HY17               426.                                                  426.           85.                       136.          221.
       SECTION 362 STEP UP - BCRC -
   347 FURNITURE & FIXTURES         01/29/18 200DB       5.00   HY17          97,098.                                               97,098.        19,420.                    31,071.       50,491.
       SECTION 362 STEP UP - BCRC -
   360 KITCHEN EQUIPMENT            01/29/18 200DB       5.00   HY17         172,112.                                              172,112.        34,423.                    55,076.       89,499.
       SECTION 362 STEP UP - BCRC -
   372 QIP                          01/29/18 SL          15.00 HY17          938,414.                                              938,414.      938,414.                            0.    938,414.

   397 BCRC - COMPUTER EQUIPMENT     07/01/19 200DB 5.00 MQ19B                24,888.                                               24,888.                                    3,733.         3,733.

   398 BCRC - KITCHEN EQUIPMENT      07/01/19 200DB 5.00 MQ19B                17,889.                                               17,889.                                    2,684.         2,684.

   399 BCRC - FURNITURE & FIXTURES   06/27/19 200DB 5.00 MQ19B                  5,550.                                                5,550.                                   1,388.         1,388.

   400 BCRC - QIP                    11/15/19 SL         15.00 MQ19E          23,638.                              23,638.                                                    23,638.

          * OTHER TOTAL -                                              2,952,847.                          0.      23,638. 2,929,209.1,263,026.                       0.    286,424.1,525,812.

   135 WILILAMSBURG - F & F          01/06/17 200DB 5.00 HY17                 62,941.                                               62,941.        32,824.                    12,047.       44,871.

   136 WILILAMSBURG - F & F          01/09/17 200DB 5.00 HY17                   1,619.                                                1,619.           844.                       310.        1,154.

   137 WILILAMSBURG - F & F          01/17/17 200DB 5.00 HY17                   1,500.                                                1,500.           782.                       287.        1,069.

   138 WILILAMSBURG - F & F          01/31/17 200DB 5.00 HY17                   8,531.                                                8,531.        4,449.                     1,633.         6,082.

   139 WILILAMSBURG - F & F          01/31/17 200DB 5.00 HY17                   1,500.                                                1,500.           782.                       287.        1,069.

   140 WILILAMSBURG - F & F          03/02/17 200DB 5.00 HY17                   5,689.                                                5,689.        2,967.                     1,089.         4,056.

   141 WILILAMSBURG - F & F          03/02/17 200DB 5.00 HY17                   2,610.                                                2,610.        1,361.                        500.        1,861.
928111 04-01-19
                                                                           (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                            56
                                          Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 94 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                           BOOK
                                                                 C                                                     *
  Asset                                 Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description         Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                 v
                                                                                             Excl                                                 Depreciation   Expense                  Depreciation


   142 WILILAMSBURG - F & F           03/03/17 200DB 5.00 HY17                   1,619.                                                1,619.           844.                      310.        1,154.

   143 WILILAMSBURG - F & F           03/03/17 200DB 5.00 HY17                      784.                                                  784.          409.                      150.          559.

   144 WILILAMSBURG - F & F           03/03/17 200DB 5.00 HY17                   5,415.                                                5,415.        2,824.                    1,036.         3,860.

   145 WILILAMSBURG - F & F           03/31/17 200DB 5.00 HY17                   2,610.                                                2,610.        1,361.                       500.        1,861.

   146 WILILAMSBURG - F & F           03/31/17 200DB 5.00 HY17                   1,000.                                                1,000.           521.                      192.          713.

   147 WILILAMSBURG - F & F           04/02/17 200DB 5.00 HY17                   8,362.                                                8,362.        4,118.                    1,698.         5,816.

   148 WILILAMSBURG - LEASEHOLD IMP 04/02/17 SL           15.00 HY17          595,580.                                              595,580.        55,422.                   39,705.       95,127.

   149 WILILAMSBURG - LEASEHOLD IMP 05/03/17 SL           15.00 HY17             3,200.                                                3,200.           298.                      213.          511.

   150 WILILAMSBURG - LEASEHOLD IMP 07/28/17 SL           15.00 HY17             1,000.                                                1,000.            85.                       67.          152.

   151 WILILAMSBURG - LEASEHOLD IMP 07/28/17 SL           15.00 HY17             1,200.                                                1,200.           102.                       80.          182.

   152 WILILAMSBURG - LEASEHOLD IMP 07/28/17 SL           15.00 HY17             2,722.                                                2,722.           230.                      181.          411.

   153 WILILAMSBURG - LEASEHOLD IMP 07/28/17 SL    15.00 HY17                    5,850.                                                5,850.           495.                      390.          885.
       WILILAMSBURG - KITCHEN
   154 EQUIPMENT                    02/27/17 200DB 5.00 HY17                  217,000.                                              217,000.      113,165.                    41,534.      154,699.
       WILILAMSBURG - KITCHEN
   155 EQUIPMENT                    03/27/17 200DB 5.00 HY17                   31,962.                                               31,962.        16,668.                    6,118.       22,786.

   222 WILILAMSBURG - F & F           01/13/17 200DB 5.00 HY17                   4,600.                                                4,600.        2,399.                       880.        3,279.
       WILLIAMSBURG - KITCHEN
   223 EQUIPMENT                      01/13/17 200DB 5.00 HY17                 62,000.                                               62,000.        32,333.                   11,867.       44,200.
       SECTION 362 STEP UP -
   346 WILLIAMSBURG - FURNITURE & F   01/29/18 200DB 5.00 HY17                 63,034.                                               63,034.        12,607.                   20,171.       32,778.
       SECTION 362 STEP UP -
   359 WILLIAMSBURG - KITCHEN EQUIP   01/29/18 200DB 5.00 HY17                255,420.                                              255,420.        51,084.                   81,734.      132,818.
928111 04-01-19
                                                                            (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                             57
                                       Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 95 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                         BOOK
                                                              C                                                     *
  Asset                              Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current    Current Year     Ending
   No.              Description    Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179     Deduction     Accumulated
                                                              v
                                                                                          Excl                                                 Depreciation   Expense                   Depreciation
       SECTION 362 STEP UP -
   371 WILLIAMSBURG - QIP          01/29/18 SL         15.00 HY17          286,088.                                              286,088.      286,088.                            0.    286,088.
       WILLIAMSBURG -COMPUTER
   393 EQUIPMENT                   07/01/19 200DB 5.00 MQ19B                28,254.                                               28,254.                                    4,238.         4,238.
       WILLIAMSBURG -FURNITURE &
   394 FIXTURES                    07/01/19 200DB 5.00 MQ19B                  1,060.                                                1,060.                                      159.          159.
       WILLIAMSBURG -KITCHEN
   395 EQUIPMENT                   07/01/19 200DB 5.00 MQ19B                  4,658.                                                4,658.                                      699.          699.

   396 WILLIAMSBURG - QIP          11/15/19 SL         15.00 MQ19E            5,024.                              5,024.                                                     5,024.

          * OTHER TOTAL -                                            1,672,832.                          0.       5,024. 1,667,808.            625,062.             0.    233,099.       853,137.

   173 COMM - LEASEHOLD IMP        04/30/17 SL         15.00 HY17          517,557.                                              517,557.        48,162.                    34,504.       82,666.

   174 COMM - LEASEHOLD IMP        05/18/17 SL         15.00 HY17           56,800.                                               56,800.         5,286.                     3,787.         9,073.

   175 COMM - LEASEHOLD IMP        05/19/17 SL         15.00 HY17             3,100.                                                3,100.           288.                       207.          495.

   176 COMM - LEASEHOLD IMP        05/19/17 SL         15.00 HY17                500.                                                  500.           47.                        33.            80.

   177 COMM - LEASEHOLD IMP        05/24/17 SL         15.00 HY17             8,000.                                                8,000.           744.                       533.        1,277.

   178 COMM - LEASEHOLD IMP        06/29/17 SL         15.00 HY17                472.                                                  472.           44.                        31.            75.

   179 COMM - LEASEHOLD IMP        06/29/17 SL         15.00 HY17             2,116.                                                2,116.           197.                       141.          338.

   180 COMM - LEASEHOLD IMP        06/29/17 SL         15.00 HY17                202.                                                  202.           18.                        13.            31.

   181 COMM - LEASEHOLD IMP        08/28/17 SL         15.00 HY17           45,000.                                               45,000.         3,813.                     3,000.         6,813.

   182 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             3,600.                                                3,600.           260.                       240.          500.

   183 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             8,000.                                                8,000.           577.                       533.        1,110.

   184 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             7,500.                                                7,500.           542.                       500.        1,042.
928111 04-01-19
                                                                         (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          58
                                       Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 96 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                        BOOK
                                                              C                                                     *
  Asset                              Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v
                                                                                          Excl                                                 Depreciation   Expense                  Depreciation


   185 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             1,500.                                                1,500.           108.                      100.          208.

   186 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             7,000.                                                7,000.           506.                      467.          973.

   187 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17           11,454.                                               11,454.            828.                      764.        1,592.

   188 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             7,250.                                                7,250.           523.                      483.        1,006.

   189 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17                267.                                                  267.           19.                       18.            37.

   190 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17                200.                                                  200.           14.                       13.            27.

   191 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             1,000.                                                1,000.            73.                       67.          140.

   192 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17                556.                                                  556.           40.                       37.            77.

   193 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17           13,900.                                               13,900.         1,004.                       927.        1,931.

   194 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             4,100.                                                4,100.           296.                      273.          569.

   195 COMM - LEASEHOLD IMP        09/28/17 SL         15.00 HY17             2,880.                                                2,880.           208.                      192.          400.

   196 COMM - LEASEHOLD IMP        11/10/17 SL         15.00 HY17                600.                                                  600.           43.                       40.            83.

   197 COMM - LEASEHOLD IMP        12/08/17 SL         15.00 HY17             5,000.                                                5,000.           361.                      333.          694.

   198 COMM - LEASEHOLD IMP        12/31/17 SL         15.00 HY17           10,000.                                               10,000.            723.                      667.        1,390.

   199 COMM - KITCHEN EQUIP        02/01/17 200DB 5.00 HY17                 11,600.                                               11,600.         6,049.                    2,220.         8,269.

   200 COMM - KITCHEN EQUIP        02/17/17 200DB 5.00 HY17                164,643.                                              164,643.        85,861.                   31,513.      117,374.

   201 COMM - KITCHEN EQUIP        03/01/17 200DB 5.00 HY17                   3,700.                                                3,700.        1,930.                       708.        2,638.

   202 COMM - KITCHEN EQUIP        03/03/17 200DB 5.00 HY17                 10,000.                                               10,000.         5,215.                    1,914.         7,129.
928111 04-01-19
                                                                         (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          59
                                        Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 97 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                          BOOK
                                                               C                                                     *
  Asset                               Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current    Current Year     Ending
   No.              Description     Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179     Deduction     Accumulated
                                                               v
                                                                                           Excl                                                 Depreciation   Expense                   Depreciation


   203 COMM - KITCHEN EQUIP         03/31/17 200DB 5.00 HY17                 26,719.                                               26,719.        13,934.                     5,114.       19,048.

   204 COMM - KITCHEN EQUIP         04/14/17 200DB 5.00 HY17                 10,958.                                               10,958.         5,397.                     2,224.         7,621.

   205 COMM - KITCHEN EQUIP         04/30/17 200DB 5.00 HY17                110,386.                                              110,386.        54,365.                    22,408.       76,773.

   206 COMM - KITCHEN EQUIP         09/28/17 200DB 5.00 HY17                 36,290.                                               36,290.        15,242.                     8,419.       23,661.

   207 COMM - VEHICLE               03/03/17 150DB 15.00 HY17                44,648.                                               44,648.         6,543.                     3,050.         9,593.

   224 COMM - KITCHEN EQUIP         01/13/17 200DB 5.00 HY17                189,086.                                              189,086.        98,608.                    36,191.      134,799.

   327 COMM - KITCHEN EQUIP         08/29/18 200DB 5.00 HY17                   4,724.                                                4,724.           945.                    1,512.         2,457.

   328 COMM - KITCHEN EQUIP         09/04/18 200DB 5.00 HY17                   3,532.                                                3,532.           707.                    1,130.         1,837.

   329 COMM - KITCHEN EQUIP         11/01/18 200DB 5.00 HY17                   3,953.                                                3,953.           791.                    1,265.         2,056.

   330 COMM - VEHICLES              12/30/18   200DB 5.00      HY17          81,267.                                               81,267.        16,254.                    16,000.       32,254.
       SECTION 362 STEP UP - COMM -
   353 KITCHEN EQUIPMENT            01/29/18   200DB 5.00      HY17         208,587.                                              208,587.        41,718.                    66,748.      108,466.
       SECTION 362 STEP UP - COMM -
   365 QIP                          01/29/18   SL       15.00 HY17          384,334.                                              384,334.      384,334.                            0.    384,334.
       SECTION 362 STEP UP - COMM -
   377 VEHICLE                      01/29/18   200DB 5.00      HY17          20,195.                                               20,195.         4,039.                     6,462.       10,501.

   418 COMM - QIP                   11/15/19 SL         15.00 MQ19E          31,268.                              31,268.                                                    31,268.

   419 COMM - KITCHEN EQUIPMENT     07/01/19 200DB 5.00 MQ19B 160,441.                                                            160,441.                                   24,066.       24,066.

   431 COMM - QIP                   07/01/19 SL         15.00 MQ19E 113,551.                                    113,551.                                                   113,551.

   432 COMM - COMPUTER EQUIPMENT    07/01/19 200DB 5.00 MQ19B                  8,545.                                                8,545.                                   1,282.         1,282.

          * OTHER TOTAL -                                             2,346,981.                          0. 144,819. 2,202,162.                806,656.             0.    424,948.1,086,785.
928111 04-01-19
                                                                          (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                           60
                                         Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 98 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                          BOOK
                                                                C                                                     *
  Asset                                Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                v
                                                                                            Excl                                                 Depreciation   Expense                  Depreciation


   157 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17          128,000.                                              128,000.         3,145.                    8,533.       11,678.

   158 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17           12,405.                                               12,405.            305.                      827.        1,132.

   159 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17           12,000.                                               12,000.            295.                      800.        1,095.

   160 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17          152,700.                                              152,700.         3,752.                   10,180.       13,932.

   161 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17          155,118.                                              155,118.         3,811.                   10,341.       14,152.

   162 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17             1,247.                                                1,247.            31.                       83.          114.

   163 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17           12,000.                                               12,000.            295.                      800.        1,095.

   164 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17          140,942.                                              140,942.         3,463.                    9,396.       12,859.

   228 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17             2,931.                                                2,931.            80.                      195.          275.

   229 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17             6,203.                                                6,203.           169.                      414.          583.

   230 PROVIDENCE - QIP              01/19/18 SL         15.00 HY17           76,177.                                               76,177.         2,084.                    5,078.         7,162.

   231 PROVIDENCE - F & F            01/19/18 200DB 5.00 HY17                 49,165.                                               49,165.        10,488.                   15,471.       25,959.
       PROVIDENCE - KITCHEN
   232 EQUIPMENT                     01/19/18 200DB 5.00 HY17                119,780.                                              119,780.        25,553.                   37,691.       63,244.

   233 PROVIDENCE - COMP EQP         01/19/18 200DB 5.00 HY17                   2,333.                                                2,333.           498.                      734.        1,232.

   234 PROV LIQUOR LICENSE           01/19/18            120M       43          5,787.                                                5,787.           530.                      579.        1,109.

   324 PROVIDENCE - F & F            02/08/18 200DB 5.00 HY17                   8,537.                                                8,537.        1,708.                    2,732.         4,440.

   325 PROVIDENCE - KITCHEN EQUIP    04/17/18 200DB 5.00 HY17                 73,202.                                               73,202.        14,641.                   23,424.       38,065.

   326 PROVIDENCE - LIQUOR LICENSE   12/30/18            180M       43          4,995.                                                4,995.                                     333.          333.
928111 04-01-19
                                                                           (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                            61
                                            Case 20-13103-BLS                     Doc 1        Filed 12/14/20            Page 99 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                              BOOK
                                                                   C                                                     *
  Asset                                   Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current    Current Year     Ending
   No.            Description           Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179     Deduction     Accumulated
                                                                   v
                                                                                               Excl                                                 Depreciation   Expense                   Depreciation
       SECTION 362 STEP UP -
   339 PROVIDENCE - COMPUTER EQUIPM     01/29/18 200DB 5.00 HY17                   1,516.                                                1,516.           303.                       485.          788.
       SECTION 362 STEP UP -
   350 PROVIDENCE - FURNITURE & FIX     01/29/18 200DB 5.00 HY17                 49,984.                                               49,984.         9,997.                    15,995.       25,992.
       SECTION 362 STEP UP -
   363 PROVIDENCE - KITCHEN EQUIPME     01/29/18 200DB 5.00 HY17                121,777.                                              121,777.        24,356.                    38,968.       63,324.
       SECTION 362 STEP UP -
   375 PROVIDENCE - QIP                 01/29/18 SL         15.00 HY17          317,048.                                              317,048.      317,048.                            0.    317,048.
       PROVIDENCE - KITCHEN
   417 EQUIPMENT                        04/26/19 200DB 5.00 MQ19B                  4,200.                                                4,200.                                   1,050.         1,050.
       PROVIDENCE - KITCHEN
   430 EQUIPMENT                        11/15/19 200DB 5.00 MQ19B                13,133.                                               13,133.                                       657.          657.

   437 PROV - LIQUOR LICENSE            01/01/19            12M        42          2,288.                                                2,288.                                   2,288.         2,288.

       * OTHER TOTAL -                                                      1,473,468.                        0.             0. 1,473,468.          422,552.             0.    187,054.       609,606.
       LAFAYETTE - LEASEHOLD
   208 IMPROVMENTS                      12/15/16 SL         15.00 MQ17          622,986.                                              622,986.        66,624.                    41,532.      108,156.

   209 LAFAYETTE - F & F                12/15/16 200DB 5.00 MQ17                 76,557.                                               76,557.        41,257.                    14,120.       55,377.
       LAFAYETTE - KITCHEN
   210 EQUIPMENT                        12/15/16 200DB 5.00 MQ17                330,936.                                              330,936.      177,209.                     61,491.      238,700.

   211 LAFAYETTE -PRE OPENING COSTS 12/15/16                60M        43        78,656.                                               78,656.        34,084.                    15,731.       49,815.

   218 LAFAYETTE -   F & F              12/06/17 200DB 5.00 HY17                       44.                                                   44.           18.                        10.            28.
       SECTION 362   STEP UP -
   344 LAFAYETTE -   FURNITURE & FIXT   01/29/18 200DB 5.00 HY17                 43,333.                                               43,333.         8,667.                    13,866.       22,533.
       SECTION 362   STEP UP -
   357 LAFAYETTE -   KITCHEN EQUIPMEN   01/29/18 200DB 5.00 HY17                190,013.                                              190,013.        38,003.                    60,804.       98,807.
       SECTION 362   STEP UP -
   369 LAFAYETTE -   QIP                01/29/18 SL         15.00 HY17          280,566.                                              280,566.      280,566.                            0.    280,566.
       LAFAYETTE -   COMPUTER
   389 EQUIPMENT                        07/01/19 200DB 5.00 MQ19B                22,166.                                               22,166.                                    3,325.         3,325.
       LAFAYETTE -   KITCHEN
   390 EQUIPMENT                        07/01/19 200DB 5.00 MQ19B                17,423.                                               17,423.                                    2,613.         2,613.
928111 04-01-19
                                                                              (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                               62
                                        Case 20-13103-BLS                     Doc 1         Filed 12/14/20           Page 100 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                           BOOK
                                                                C                                                     *
  Asset                                Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current    Current Year     Ending
   No.              Description      Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179     Deduction     Accumulated
                                                                v
                                                                                            Excl                                                 Depreciation   Expense                   Depreciation
       LAFAYETTE - FURNITURE &
   391 FIXTURES                      07/01/19 200DB 5.00 MQ19B                  1,280.                                                1,280.                                      192.          192.

   392 LAFAYETTE - QIP               11/15/19 SL         15.00 MQ19E            6,125.                              6,125.                                                     6,125.

          * OTHER TOTAL -                                              1,670,085.                          0.       6,125. 1,663,960.            646,428.             0.    219,809.       860,112.

   212 60W22 - KITCHEN EQUIPMENT     09/29/16 200DB 5.00 HY17                337,401.                                              337,401.      184,760.                     61,056.      245,816.
       60W22 - LEASEHOLD
   213 IMPROVEMENTS                  09/29/16 SL         15.00 HY17          681,054.                                              681,054.        75,674.                    45,404.      121,078.

   214 60W22 - F & F                 09/29/16 200DB 5.00 HY17                109,597.                                              109,597.        60,015.                    19,833.       79,848.
       60W22 - LEASEHOLD
   215 IMPROVEMENTS                  12/14/17 SL         15.00 HY17             5,500.                                                5,500.           398.                       367.          765.
       60W22 - LEASEHOLD
   216 IMPROVEMENTS                  12/29/17 SL         15.00 HY17             4,500.                                                4,500.           325.                       300.          625.

   217 60W22 - F & F                 12/06/17 200DB 5.00 HY17                   1,399.                                                1,399.           560.                       336.          896.
       SECTION 362 STEP UP - 60W22
   343 - FURNITURE & FIXTURES        01/29/18 200DB 5.00 HY17                 57,543.                                               57,543.        11,509.                    18,414.       29,923.
       SECTION 362 STEP UP - 60W22
   356 - KITCHEN EQUIPMENT           01/29/18 200DB 5.00 HY17                172,841.                                              172,841.        34,568.                    55,309.       89,877.
       SECTION 362 STEP UP - 60W22
   368 - QIP                         01/29/18 SL         15.00 HY17          309,917.                                              309,917.      309,917.                            0.    309,917.

   385 60W22 - COMPUTER EQUIPMENT    07/01/19 200DB 5.00 MQ19B                20,607.                                               20,607.                                    3,091.         3,091.

   386 60W22 - KITCHEN EQUIPMENT     07/01/19 200DB 5.00 MQ19B                17,244.                                               17,244.                                    2,587.         2,587.

   387 60W22 - FURNITURE & FIXTURES 07/01/19 200DB 5.00         MQ19B         12,480.                                               12,480.                                    1,872.         1,872.

   388 60W22 - QIP                   11/15/19 SL         15.00 MQ19E          11,497.                              11,497.                                                    11,497.

          * OTHER TOTAL -                                              1,741,580.                          0.      11,497. 1,730,083.            677,726.             0.    220,066.       886,295.

   240 CW SSS - QIP                  09/13/18 SL         15.00 HY17          622,381.                                              622,381.      622,381.                            0.    622,381.
928111 04-01-19
                                                                           (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                            63
                                      Case 20-13103-BLS                     Doc 1         Filed 12/14/20           Page 101 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                        BOOK
                                                              C                                                     *
  Asset                              Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v
                                                                                          Excl                                                 Depreciation   Expense                  Depreciation


   241 CW SSS - QIP                12/30/18 SL         15.00 HY17             3,699.                                                3,699.        3,699.                          0.       3,699.

   242 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   4,765.                                                4,765.           953.                   1,525.         2,478.

   243 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   1,052.                                                1,052.           211.                      336.          547.

   244 CW SSS - F & F              09/13/18 200DB 5.00 HY17                      778.                                                  778.          156.                      249.          405.

   245 CW SSS - F & F              09/13/18 200DB 5.00 HY17                 11,507.                                               11,507.         2,302.                    3,682.         5,984.

   246 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   1,875.                                                1,875.           375.                      600.          975.

   247 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   1,359.                                                1,359.           272.                      435.          707.

   248 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   1,275.                                                1,275.           255.                      408.          663.

   249 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   2,953.                                                2,953.           591.                      945.        1,536.

   250 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   9,619.                                                9,619.        1,924.                    3,078.         5,002.

   251 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   8,176.                                                8,176.        1,635.                    2,616.         4,251.

   252 CW SSS - F & F              09/13/18 200DB 5.00 HY17                      778.                                                  778.          156.                      249.          405.

   253 CW SSS - F & F              09/13/18 200DB 5.00 HY17                 13,300.                                               13,300.         2,660.                    4,256.         6,916.

   254 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   3,150.                                                3,150.           630.                   1,008.         1,638.

   255 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   1,740.                                                1,740.           348.                      557.          905.

   256 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   5,307.                                                5,307.        1,062.                    1,698.         2,760.

   257 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   8,503.                                                8,503.        1,701.                    2,721.         4,422.

   258 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   6,449.                                                6,449.        1,290.                    2,064.         3,354.
928111 04-01-19
                                                                         (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          64
                                      Case 20-13103-BLS                     Doc 1         Filed 12/14/20           Page 102 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                        BOOK
                                                              C                                                     *
  Asset                              Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v
                                                                                          Excl                                                 Depreciation   Expense                  Depreciation


   259 CW SSS - F & F              09/13/18 200DB 5.00 HY17                 13,062.                                               13,062.         2,613.                    4,180.         6,793.

   260 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   2,374.                                                2,374.           475.                      760.        1,235.

   261 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   2,053.                                                2,053.           411.                      657.        1,068.

   262 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   2,025.                                                2,025.           405.                      648.        1,053.

   263 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   1,359.                                                1,359.           272.                      435.          707.

   264 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   2,706.                                                2,706.           541.                      866.        1,407.

   265 CW SSS - F & F              09/13/18 200DB 5.00 HY17                 13,300.                                               13,300.         2,660.                    4,256.         6,916.

   266 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   3,150.                                                3,150.           630.                   1,008.         1,638.

   267 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   1,275.                                                1,275.           255.                      408.          663.

   268 CW SSS - F & F              09/13/18 200DB 5.00 HY17                   2,953.                                                2,953.           591.                      945.        1,536.

   269 CW SSS - F & F              09/18/18 200DB 5.00 HY17                   6,449.                                                6,449.        1,290.                    2,064.         3,354.

   270 CW SSS - F & F              09/18/18 200DB 5.00 HY17                   2,025.                                                2,025.           405.                      648.        1,053.

   271 CW SSS - F & F              09/30/18 200DB 5.00 HY17                      710.                                                  710.          142.                      227.          369.

   272 CW SSS - F & F              09/30/18 200DB 5.00 HY17                   6,958.                                                6,958.        1,392.                    2,226.         3,618.

   273 CW SSS - KITCHEN EQUIP      09/13/18 200DB 5.00 HY17                 55,876.                                               55,876.        11,175.                   17,880.       29,055.

   274 CW SSS - KITCHEN EQUIP      09/13/18 200DB 5.00 HY17                 74,502.                                               74,502.        14,901.                   23,840.       38,741.

   275 CW SSS - KITCHEN EQUIP      09/13/18 200DB 5.00 HY17                111,752.                                              111,752.        22,351.                   35,760.       58,111.

   276 CW SSS - KITCHEN EQUIP      09/13/18 200DB 5.00 HY17                 15,057.                                               15,057.         3,012.                    4,818.         7,830.
928111 04-01-19
                                                                         (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          65
                                        Case 20-13103-BLS                     Doc 1         Filed 12/14/20           Page 103 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                           BOOK
                                                                C                                                     *
  Asset                                Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current    Current Year     Ending
   No.              Description      Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179     Deduction     Accumulated
                                                                v
                                                                                            Excl                                                 Depreciation   Expense                   Depreciation


   277 CW SSS - KITCHEN EQUIP        09/30/18 200DB 5.00 HY17                130,378.                                              130,378.        26,076.                    41,721.       67,797.

   278 CW SSS - KITCHEN EQUIP        12/03/18 200DB 5.00 HY17                 13,101.                                               13,101.         2,620.                     4,192.         6,812.

   401 CW SSS - COMPUTER EQUIPMENT   07/01/19 200DB 5.00 MQ19B                18,082.                                               18,082.                                    2,712.         2,712.
       CW SSS - FURNITURE &
   402 FIXTURES                      07/01/19 200DB 5.00 MQ19B                  3,513.                                                3,513.                                      527.          527.

   403 CW SSS - KITCHEN EQUIPMENT    07/01/19 200DB 5.00 MQ19B                  4,564.                                                4,564.                                      685.          685.

   404 CW SSS - QIP                  11/15/19 SL         15.00 MQ19E          18,781.                              18,781.                                                    18,781.

          * OTHER TOTAL -                                              1,214,671.                          0.      18,781. 1,195,890.            734,818.             0.    196,671.       912,708.

   279 BACK BAY - QIP                08/28/18 SL         15.00 HY17           53,886.                                               53,886.        53,886.                           0.     53,886.

   280 BACK BAY - QIP                08/28/18 SL         15.00 HY17             7,090.                                                7,090.        7,090.                           0.       7,090.

   281 BACK BAY - QIP                08/28/18 SL         15.00 HY17             1,500.                                                1,500.        1,500.                           0.       1,500.

   282 BACK BAY - QIP                08/28/18 SL         15.00 HY17           15,132.                                               15,132.        15,132.                           0.     15,132.

   283 BACK BAY - QIP                08/28/18 SL         15.00 HY17             7,090.                                                7,090.        7,090.                           0.       7,090.

   284 BACK BAY - QIP                08/28/18 SL         15.00 HY17          117,900.                                              117,900.      117,900.                            0.    117,900.

   285 BACK BAY - QIP                08/28/18 SL         15.00 HY17             1,500.                                                1,500.        1,500.                           0.       1,500.

   286 BACK BAY - QIP                08/28/18 SL         15.00 HY17          110,390.                                              110,390.      110,390.                            0.    110,390.

   287 BACK BAY - QIP                08/28/18 SL         15.00 HY17             4,025.                                                4,025.        4,025.                           0.       4,025.

   288 BACK BAY - QIP                08/28/18 SL         15.00 HY17           95,895.                                               95,895.        95,895.                           0.     95,895.

   289 BACK BAY - QIP                08/28/18 SL         15.00 HY17          119,336.                                              119,336.      119,336.                            0.    119,336.
928111 04-01-19
                                                                           (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                            66
                                      Case 20-13103-BLS                     Doc 1         Filed 12/14/20           Page 104 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                        BOOK
                                                              C                                                     *
  Asset                              Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v
                                                                                          Excl                                                 Depreciation   Expense                  Depreciation


   290 BACK BAY - QIP              08/28/18 SL         15.00 HY17                572.                                                  572.          572.                         0.         572.

   291 BACK BAY - QIP              08/28/18 SL         15.00 HY17           14,326.                                               14,326.        14,326.                          0.     14,326.

   292 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                   3,015.                                                3,015.           603.                      965.        1,568.

   293 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                   2,386.                                                2,386.           477.                      764.        1,241.

   294 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                      920.                                                  920.          184.                      294.          478.

   295 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                   9,195.                                                9,195.        1,839.                    2,942.         4,781.

   296 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                   1,495.                                                1,495.           299.                      478.          777.

   297 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                   3,360.                                                3,360.           672.                   1,075.         1,747.

   298 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                   2,188.                                                2,188.           438.                      700.        1,138.

   299 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                   3,802.                                                3,802.           761.                   1,216.         1,977.

   300 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                   8,031.                                                8,031.        1,606.                    2,570.         4,176.

   301 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                   7,616.                                                7,616.        1,523.                    2,437.         3,960.

   302 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                      920.                                                  920.          184.                      294.          478.

   303 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                 13,050.                                               13,050.         2,610.                    4,176.         6,786.

   304 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                   1,740.                                                1,740.           348.                      557.          905.

   305 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                   1,755.                                                1,755.           351.                      562.          913.

   306 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                   2,395.                                                2,395.           479.                      766.        1,245.

   307 BACK BAY - F & F            08/28/18 200DB 5.00 HY17                   7,705.                                                7,705.        1,541.                    2,466.         4,007.
928111 04-01-19
                                                                         (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                          67
                                       Case 20-13103-BLS                     Doc 1         Filed 12/14/20           Page 105 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                         BOOK
                                                               C                                                     *
  Asset                               Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description       Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v
                                                                                           Excl                                                 Depreciation   Expense                  Depreciation


   308 BACK BAY - F & F             08/28/18 200DB 5.00 HY17                      870.                                                  870.          174.                      278.          452.

   309 BACK BAY - F & F             08/28/18 200DB 5.00 HY17                 10,000.                                               10,000.         2,000.                    3,200.         5,200.

   310 BACK BAY - F & F             08/28/18 200DB 5.00 HY17                 16,213.                                               16,213.         3,243.                    5,188.         8,431.

   311 BACK BAY - F & F             08/28/18 200DB 5.00 HY17                   3,802.                                                3,802.           761.                   1,216.         1,977.

   312 BACK BAY - F & F             08/28/18 200DB 5.00 HY17                   2,328.                                                2,328.           466.                      745.        1,211.

   313 BACK BAY - F & F             08/28/18 200DB 5.00 HY17                   9,522.                                                9,522.        1,905.                    3,047.         4,952.

   314 BACK BAY - F & F             08/28/18 200DB 5.00 HY17                      530.                                                  530.          106.                      170.          276.

   315 BACK BAY - F & F             08/28/18 200DB 5.00 HY17                   3,779.                                                3,779.           756.                   1,209.         1,965.

   316 BACK BAY - F & F             08/28/18 200DB 5.00 HY17                      870.                                                  870.          174.                      278.          452.

   317 BACK BAY - F & F             08/28/18 200DB 5.00 HY17                   1,740.                                                1,740.           348.                      557.          905.

   318 BACK BAY - F & F             08/28/18 200DB 5.00 HY17                 14,702.                                               14,702.         2,941.                    4,704.         7,645.

   319 BACK BAY - F & F             11/01/18 200DB 5.00 HY17                   3,533.                                                3,533.           707.                   1,130.         1,837.

   320 BACK BAY - KITCHEN EQUIP     08/28/18 200DB 5.00 HY17                 43,000.                                               43,000.         8,600.                   13,760.       22,360.

   321 BACK BAY - KITCHEN EQUIP     08/28/18 200DB 5.00 HY17                 57,000.                                               57,000.        11,400.                   18,240.       29,640.

   322 BACK BAY - KITCHEN EQUIP     08/28/18 200DB 5.00 HY17                 86,000.                                               86,000.        17,200.                   27,520.       44,720.

   323 BACK BAY - KITCHEN EQUIP     08/28/18 200DB 5.00 HY17                100,052.                                              100,052.        20,011.                   32,016.       52,027.

   422 BACK BAY - KITCHEN EQUIPMENT 05/30/19 200DB 5.00        MQ19B           3,348.                                                3,348.                                     837.          837.
       BACK BAY - COMPUTER
   423 EQUIPMENT                    10/23/19 200DB 5.00        MQ19B         16,526.                                               16,526.                                      826.          826.
928111 04-01-19
                                                                          (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                           68
                                        Case 20-13103-BLS                     Doc 1         Filed 12/14/20           Page 106 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                           BOOK
                                                                C                                                     *
  Asset                                Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current    Current Year     Ending
   No.              Description      Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179     Deduction     Accumulated
                                                                v
                                                                                            Excl                                                 Depreciation   Expense                   Depreciation


   428 BACK BAY - KITCHEN EQUIPMENT 03/01/19 200DB 5.00         MQ19B           7,046.                                                7,046.                                   2,466.         2,466.

   429 BACK BAY - KITCHEN EQUIPMENT 04/26/19 200DB 5.00         MQ19B           4,168.                                                4,168.                                   1,042.         1,042.

       * OTHER TOTAL     -                                             1,003,244.                          0.             0. 1,003,244.          633,349.             0.    140,691.       774,040.
       (D)SHOWFIELDS     - KITCHEN
   331 EQUIP                         12/08/18 200DB 5.00 HY17                 22,327.                                               22,327.         4,466.                     3,572.         8,038.
       (D)SHOWFIELDS     - KITCHEN
   332 EQUIP                         12/08/18 200DB 5.00 HY17                 12,787.                                               12,787.         2,558.                     2,046.         4,604.
       (D)SHOWFIELDS     - KITCHEN
   333 EQUIP                         12/08/18 200DB 5.00 HY17                      434.                                                  434.           87.                        70.          157.

   334 (D)SHOWFIELDS - F & F         12/08/18 200DB 5.00 HY17                 20,788.                                               20,788.         4,158.                     3,326.         7,484.

   335 (D)SHOWFIELDS - F & F         12/08/18 200DB 5.00 HY17                 10,300.                                               10,300.         2,060.                     1,648.         3,708.

   336 (D)SHOWFIELDS - F & F         12/08/18 200DB 5.00 HY17                   8,507.                                                8,507.        1,702.                     1,361.         3,063.

   337 (D)SHOWFIELDS - F & F         12/08/18 200DB 5.00 HY17                   5,705.                                                5,705.        1,141.                        913.        2,054.

   338 (D)SHOWFIELDS - F & F         12/08/18 200DB 5.00 HY17                   2,807.                                                2,807.           562.                       449.        1,011.

       * OTHER TOTAL -                                                        83,655.                      0.             0.        83,655.        16,734.            0.      13,385.       30,119.
       SECTION 362 STEP UP - BAKERY
   345 - FURNITURE & FIXTURE        01/29/18 200DB 5.00 HY17                  19,780.                                               19,780.         3,956.                     6,330.       10,286.
       SECTION 362 STEP UP - BAKERY
   358 - KITCHEN EQUIPMENT          01/29/18 200DB 5.00 HY17                  67,132.                                               67,132.        13,427.                    21,482.       34,909.
       SECTION 362 STEP UP - BAKERY
   370 - QIP                        01/29/18 SL    15.00 HY17                102,056.                                              102,056.      102,056.                            0.    102,056.

       * OTHER TOTAL -                                                       188,968.                      0.             0.       188,968.      119,439.             0.      27,812.      147,251.
       SECTION 362 STEP UP - BC
   340 HOSPITALITY GROUP LLC - F     01/29/18 200DB 5.00 HY17                   2,829.                                                2,829.           566.                       905.        1,471.

          * OTHER TOTAL -                                                       2,829.                     0.             0.          2,829.           566.           0.          905.        1,471.
928111 04-01-19
                                                                           (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                            69
                                        Case 20-13103-BLS                     Doc 1         Filed 12/14/20           Page 107 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                           BOOK
                                                                C                                                     *
  Asset                                Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current    Current Year     Ending
   No.              Description      Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179     Deduction     Accumulated
                                                                v
                                                                                            Excl                                                 Depreciation   Expense                   Depreciation
       SECTION 362 STEP UP - FENWAY
   348 - FURNITURE & FIXTURE        01/29/18 200DB 5.00 HY17                 137,551.                                              137,551.        27,510.                    44,016.       71,526.
       SECTION 362 STEP UP - FENWAY
   361 - KITCHEN EQUIPMENT          01/29/18 200DB 5.00 HY17                 163,707.                                              163,707.        32,742.                    52,386.       85,128.
       SECTION 362 STEP UP - FENWAY
   373 - QIP                        01/29/18 SL    15.00 HY17                949,779.                                              949,779.      949,779.                            0.    949,779.

       * OTHER TOTAL -                                                   1,251,037.                        0.             0. 1,251,037.1,010,031.                     0.      96,402.1,106,433.
       SECTION 362 STEP UP - BCHG
   352 INC - GOODWILL                01/29/18            180M       43 6,586,547.                                               6,586,547.       402,511.                   439,103.       841,614.

          * OTHER TOTAL -                                                6,586,547.                        0.             0. 6,586,547.          402,511.             0.    439,103.       841,614.

   405 BUSL - QIP                    12/11/19 SL         15.00 MQ19E 706,192.                                    706,192.                                                   706,192.

   406 BUSL - KITCHEN EQUIPMENT      12/11/19 200DB 5.00 MQ19B 183,192.                                                            183,192.                                    9,160.         9,160.

   407 BUSL - FURNITURE & FIXTURES   12/11/19 200DB 5.00 MQ19B                94,982.                                               94,982.                                    4,749.         4,749.

   408 BUSL - COMPUTER EQUIPMENT     12/11/19 200DB 5.00 MQ19B                56,441.                                               56,441.                                    2,822.         2,822.

   436 BUSL - LIQUOR LICENSE         12/09/19            36M        42          4,552.                                                4,552.                                      126.          126.

          * OTHER TOTAL -                                                1,045,359.                        0. 706,192.             339,167.               0.          0.    723,049.        16,857.

   409 1385B - QIP                   08/01/19 SL         15.00 MQ19E 899,264.                                    899,264.                                                   899,264.

   410 1385B - KITCHEN EQUIPMENT     08/01/19 200DB 5.00 MQ19B 199,423.                                                            199,423.                                   29,913.       29,913.

   411 1385B - FURNITURE & FIXTURES 08/01/19 200DB 5.00         MQ19B         90,701.                                               90,701.                                   13,605.       13,605.

   412 1385B - COMPUTER EQUIPMENT    08/01/19 200DB 5.00 MQ19B                28,496.                                               28,496.                                    4,274.         4,274.

          * OTHER TOTAL -                                                1,217,884.                        0. 899,264.             318,620.               0.          0.    947,056.        47,792.

   413 BC630L - QIP                  10/16/19 SL         15.00 MQ19E 247,463.                                    247,463.                                                   247,463.
928111 04-01-19
                                                                           (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                            70
                                            Case 20-13103-BLS                     Doc 1         Filed 12/14/20           Page 108 of 110

2019 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                                                                                                                               BOOK
                                                                    C                                                     *
  Asset                                    Date                     o   Line     Unadjusted     Bus    Section 179   Reduction In      Basis For      Beginning     Current    Current Year     Ending
   No.                  Description      Acquired   Method   Life   n   No.     Cost Or Basis    %      Expense         Basis         Depreciation   Accumulated    Sec 179     Deduction     Accumulated
                                                                    v
                                                                                                Excl                                                 Depreciation   Expense                   Depreciation


   414 BC630L - KITCHEN EQUIPMENT        10/16/19 200DB 5.00 MQ19B 172,149.                                                            172,149.                                    8,608.         8,608.
       BC630L - FURNITURE &
   415 FIXTURES                          10/16/19 200DB 5.00 MQ19B                64,583.                                               64,583.                                    3,229.         3,229.

   416 BC630L - COMPUTER EQUIPMENT       10/16/19 200DB 5.00 MQ19B                57,754.                                               57,754.                                    2,888.         2,888.

          * OTHER TOTAL -                                                        541,949.                      0. 247,463.             294,486.               0.          0.    262,188.        14,725.

   433 BCHG - QIP                        05/14/19 SL         15.00 MQ19E          15,854.                              15,854.                                                    15,854.

   434 BCHG - COMPUTER EQUIPMENT         05/14/19 200DB 5.00 MQ19B 130,299.                                                            130,299.                                   32,575.       32,575.

   435 BCHG -       F & F                05/14/19 200DB 5.00 MQ19B                44,622.                                               44,622.                                   11,156.       11,156.
       BCHG -       LEASE ACQUISITION
   438 COSTS                             06/01/19            87M        42          6,181.                                                6,181.                                      497.          497.
       BCHG -       LEASE ACQUISITION
   439 COSTS                             10/01/19            180M       42        18,004.                                               18,004.                                       300.          300.
       BCHG -       LEASE ACQUISITION
   440 COSTS                             01/01/20            125M       42        24,537.                                               24,537.                                          0.
       BCHG -       LEASE ACQUISITION
   441 COSTS                             01/01/20            120M       42        11,892.                                               11,892.                                          0.

          * OTHER TOTAL -                                                        251,389.                      0.      15,854.         235,535.               0.          0.      60,382.       44,528.
          * GRAND TOTAL OTHER DEPR &
          AMORT                                                                33405525.                       0.2,095,121.          31310404.9,749,505.                  0. 5,483,599. 13137983.

          CURRENT YEAR ACTIVITY

             BEGINNING BALANCE                                                 29584307.                       0.             0.     29584307.9,749,505.                                      12934980.

                  ACQUISITIONS                                               3,784,789.                        0.2,095,121. 1,689,668.                        0.                               203,003.

                  DISPOSITIONS/RETIRED                                            83,655.                      0.             0.        83,655.        16,734.                                  30,119.

             ENDING BALANCE                                                    33285441.                       0.2,095,121.          31190320.9,732,771.                                      13107864.
928111 04-01-19
                                                                               (D) - Asset disposed                                 * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone


                                                                                                71
                                      Case 20-13103-BLS                            Doc 1         Filed 12/14/20           Page 109 of 110

                                                           Sales of Business Property
                                                                                                                                                                        OMB No. 1545-0184


   Form       4797
   Department of the Treasury
                                           (Also Involuntary Conversions and Recapture Amounts Under Sections 179 and 280F(b)(2))
                                                                          | Attach to your tax return.
                                                                                                                                                                         2019
                                                                                                                                                                      Attachment
   Internal Revenue Service                          | Go to www.irs.gov/Form4797 for instructions and the latest information.                                        Sequence No.   27
   Name(s) shown on return                                                                                                               Identifying number


         BC HOSPITALITY GROUP INC.                                                                                                           XX-XXXXXXX
    1 Enter the gross proceeds from sales or exchanges reported to you for 2019 on Form(s) 1099-B or 1099-S (or substitute
      statement) that you are including on line 2, 10, or 20. See instructions                                                 1
     Part I          Sales or Exchanges of Property Used in a Trade or Business and Involuntary Conversions From Other
                     Than Casualty or Theft - Most Property Held More Than 1 Year (see instructions)
                                                                                                                  (e) Depreciation           (f) Cost or other             (g) Gain or (loss)
                                                     (b)   Date        (c)   Date
                                                                                           (d) Gross                                            basis, plus                 Subtract (f) from
                     (a) Description of                acquired            sold              sales price
                                                                                                               allowed or allowable          improvements and            the sum of (d) and (e)
                         property                    (mo., day, yr.)   (mo., day, yr.)                           since acquisition            expense of sale


    2




    3 Gain, if any, from Form 4684, line 39 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          3
    4 Section 1231 gain from installment sales from Form 6252, line 26 or 37 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         4
    5 Section 1231 gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                           5
    6 Gain, if any, from line 32, from other than casualty or theft ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            6
    7 Combine lines 2 through 6. Enter the gain or (loss) here and on the appropriate line as follows ~~~~~~~~~~~~~~~~~~                                          7
      Partnerships and S corporations. Report the gain or (loss) following the instructions for Form 1065, Schedule K,
      line 10, or Form 1120-S, Schedule K, line 9. Skip lines 8, 9, 11, and 12 below.
      Individuals, partners, S corporation shareholders, and all others. If line 7 is zero or a loss, enter the amount
      from line 7 on line 11 below and skip lines 8 and 9. If line 7 is a gain and you didn't have any prior year section
      1231 losses, or they were recaptured in an earlier year, enter the gain from line 7 as a long-term capital gain on
      the Schedule D filed with your return and skip lines 8, 9, 11, and 12 below.
    8 Nonrecaptured net section 1231 losses from prior years. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       8
    9 Subtract line 8 from line 7. If zero or less, enter -0-. If line 9 is zero, enter the gain from line 7 on line 12 below. If
        line 9 is more than zero, enter the amount from line 8 on line 12 below and enter the gain from line 9 as a long-term
        capital gain on the Schedule D filed with your return. See instructions                                                     9

     Part II         Ordinary Gains and Losses                    (see instructions)

   10 Ordinary gains and losses not included on lines 11 through 16 (include property held 1 year or less):
   SHOWFIELDS - KITCHEN EQUIP
                       120818022119                                                          10,000.                30,119.                      83,655.                   -43,536.


   11     Loss, if any, from line 7 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            11 (                             )
   12     Gain, if any, from line 7 or amount from line 8, if applicable ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       12
   13     Gain, if any, from line 31 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            13
   14     Net gain or (loss) from Form 4684, lines 31 and 38a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               14
   15     Ordinary gain from installment sales from Form 6252, line 25 or 36             ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           15
   16     Ordinary gain or (loss) from like-kind exchanges from Form 8824 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         16
   17     Combine lines 10 through 16 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             17        -43,536.

   18     For all except individual returns, enter the amount from line 17 on the appropriate line of your return and skip lines a
          and b below. For individual returns, complete lines a and b below.

        a If the loss on line 11 includes a loss from Form 4684, line 35, column (b)(ii), enter that part of the loss here. Enter the loss
          from income-producing property on Schedule A (Form 1040 or Form 1040-SR), line 16. (Do not include any loss on
          property used as an employee.) Identify as from "Form 4797, line 18a." See instructions ~~~~~~~~~~~~~~~~~~~~~                                          18a
        b Redetermine the gain or (loss) on line 17 excluding the loss, if any, on line 18a. Enter here and on Schedule 1
          (Form 1040 or Form 1040-SR), Part I, line 4                                                                     18b
   LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                         Form   4797 (2019)




   918001
   12-04-19
                                                                                            72
21521014 147227 0224923-0224923.CORP                                                     2019.04030 BC HOSPITALITY GROUP INC. 02249231
   BC HOSPITALITYCase
                  GROUP  INC.
                      20-13103-BLS                                            Doc 1       Filed 12/14/20               Page 110 of 110                        XX-XXXXXXX
   Form 4797 (2019)                                                                                                                                                            Page 2
     Part III         Gain From Disposition of Property Under Sections 1245, 1250, 1252, 1254, and 1255 (see instructions)
                                                                                                                                                 (b) Date acquired      (c) Date sold
                                                                                                                                                  (mo., day, yr.)       (mo., day, yr.)
    19 (a) Description of section 1245, 1250, 1252, 1254, or 1255 property:
      A
      B
      C
      D
           These columns relate to the properties on
           lines 19A through 19D.                                        J          Property A               Property B            Property C                       Property D
    20     Gross sales price (Note: See line 1 before completing.)      20
    21     Cost or other basis plus expense of sale ~~~~~~              21
    22     Depreciation (or depletion) allowed or allowable    ~~       22
    23     Adjusted basis. Subtract line 22 from line 21 ~~~~           23


    24     Total gain. Subtract line 23 from line 20              24
    25     If section 1245 property:
         a Depreciation allowed or allowable from line 22 ~~~           25a
         b Enter the smaller of line 24 or 25a                  25b
    26     If section 1250 property: If straight line depreciation
           was used, enter -0- on line 26g, except for a corporation
           subject to section 291.
         a Additional depreciation after 1975 ~~~~~~~~                  26a
         b Applicable percentage multiplied by the smaller of
           line 24 or line 26a   ~~~~~~~~~~~~~~~                        26b
         c Subtract line 26a from line 24. If residential rental
           property or line 24 isn't more than line 26a, skip lines
           26d and 26e       ~~~~~~~~~~~~~~~~~                          26c
         d Additional depreciation after 1969 and before 1976 ~         26d
         e Enter the smaller of line 26c or 26d    ~~~~~~~              26e
         f Section 291 amount (corporations only) ~~~~~                 26f
         g Add lines 26b, 26e, and 26f                       26g
    27     If section 1252 property: Skip this section if you didn't
           dispose of farmland or if this form is being completed for
           a partnership.
         a Soil, water, and land clearing expenses ~~~~~~               27a
         b Line 27a multiplied by applicable percentage ~~~~            27b
         c Enter the smaller of line 24 or 27b                  27c
    28     If section 1254 property:
         a Intangible drilling and development costs, expenditures
           for development of mines and other natural deposits,
           mining exploration costs, and depletion ~~~~~~               28a
         b Enter the smaller of line 24 or 28a                  28b
    29     If section 1255 property:
         a Applicable percentage of payments excluded from
           income under section 126 ~~~~~~~~~~~~     29a
     b Enter the smaller of line 24 or 29a   29b
   Summary of Part III Gains. Complete property columns A through D through line 29b before going to line 30.

    30     Total gains for all properties. Add property columns A through D, line 24    ~~~~~~~~~~~~~~~~~~~~~~~~                                   30


    31     Add property columns A through D, lines 25b, 26g, 27c, 28b, and 29b. Enter here and on line 13 ~~~~~~~~~~~~~~                           31
    32     Subtract line 31 from line 30. Enter the portion from casualty or theft on Form 4684, line 33. Enter the portion
           from other than casualty or theft on Form 4797, line 6                                                 32
     Part IV          Recapture Amounts Under Sections 179 and 280F(b)(2) When Business Use Drops to 50% or Less
                      (see instructions)
                                                                                                                                   (a) Section                      (b) Section
                                                                                                                                       179                          280F(b)(2)
    33     Section 179 expense deduction or depreciation allowable in prior years      ~~~~~~~~~~~~~~                         33
    34     Recomputed depreciation. See instructions      ~~~~~~~~~~~~~~~~~~~~~~~~~~                                          34
    35     Recapture amount. Subtract line 34 from line 33. See the instructions for where to report                    35
   918002
   12-04-19
                                                                                       73                             Form 4797 (2019)
21521014 147227 0224923-0224923.CORP                                                2019.04030 BC HOSPITALITY GROUP INC. 02249231
